

Exhibit 33





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of November 10, 2014 (this “Amendment”), is entered into by and among BEAZER
HOMES USA, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the Lenders and Issuers party hereto, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, acting through one or more of its branches or
affiliates, as agent (in such capacity and together with its successors, the
“Agent”), and the other parties signatory hereto.
W I T N E S S E T H :
WHEREAS, the Borrower has entered into that certain Second Amended and Restated
Credit Agreement, dated as of September 24, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”; the Credit Agreement as amended by this
Amendment is hereinafter referred to as the “Amended Credit Agreement”), among
the Borrower, the Lenders party thereto, the Agent and the other agents and
parties party thereto from time to time;
WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below, including, without limitation, changes to certain covenants
(and related defined terms) contained therein;
WHEREAS, subject to satisfaction of the conditions set forth in Section 3.1 of
this Amendment, each Lender and Issuer that executes and delivers a signature
page to this Amendment as an “Extending Lender” (each an “Extending Lender”)
and/or “Extending Issuer” (each an “Extending Issuer”) will have agreed, upon
the First Amendment Effective Date, to extend the Termination Date with respect
to its Commitments to September 24, 2016 and to the other terms of this
Amendment, in each case, as further set forth herein;
WHEREAS, certain Lenders and Issuers have agreed with the Borrower to have their
respective Commitment reduced or increased (such Lenders, the “Modified
Commitment Lenders” and such Issuers, the “Modified Commitment Issuers”), in
each case, as further described in Section 2.2 hereof;
WHEREAS, to the extent a Lender and/or Issuer has executed and delivered a
signature page to this Amendment as a “Modified Commitment Lender” and/or a
“Modified Commitment Issuer” but not also as an “Extending Lender” and/or
“Extending Issuer”, as the case may be, such Modified Commitment Lender and/or
Modified Commitment Issuer will have agreed, upon the First Amendment Effective
Date, solely to the provisions of Section 2.2 hereof and, for the avoidance of
doubt, will not have agreed (or be deemed to have agreed) to extend the
Termination Date with respect to its Commitment; and
WHEREAS, the Borrower and the Required Lenders have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.
NOW, THEREFORE, it is agreed as follows:
ARTICLE 1


Definitions


Section 1.1     Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings assigned to such terms in the Credit Agreement,
unless otherwise defined herein or the context otherwise requires.

1



--------------------------------------------------------------------------------

 



ARTICLE 2


Amendments


The Credit Agreement is hereby amended as set forth in this Article 2.


Section 2.1     Amended Credit Agreement. The Credit Agreement is hereby amended
and modified in its entirety from and after the First Amendment Effective Date
as reflected in the Amended Credit Agreement attached hereto as Annex I. Any
provision of the Credit Agreement which is different from that set forth in the
Amended Credit Agreement from and after the First Amendment Effective Date shall
be superseded in all respects by the provisions of the Amended Credit Agreement.
Section 2.2     Modified Commitments; Credit Agreement Schedule. The Commitment
of (i) Credit Suisse AG, Cayman Islands Branch, as a Lender and an Issuer, is
hereby increased by $5,000,000, (ii) Goldman Sachs Lending Partners LLC, as a
Lender, and Goldman Sachs Bank USA, as an Issuer, is hereby increased by
$5,000,000 and (iii) UBS AG, Stamford Branch, as a Lender and an Issuer, is
hereby reduced by $10,000,000. The Credit Agreement is hereby amended by
amending and restating Schedule I thereto in the form of Schedule II to this
Amendment in order to reflect the foregoing reduction and increases in
Commitments.
Section 2.3     Credit Agreement Schedule. The Credit Agreement is hereby
amended by amending and restating Schedule II thereto in the form of Schedule
III to this Amendment.
ARTICLE 3


Miscellaneous


Section 3.1     Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “First Amendment Effective Date”) on which:
(a)    Amendment. The Agent shall have received duly executed and delivered
counterparts of this Amendment no later than 5:00 p.m. (New York time) on
November 10, 2014 that, when taken together, bear the signatures of the
Borrower, the Required Lenders and the Modified Commitment Lenders;
(b)    Secretary Certificate of the Borrower. The Agent shall have received a
certificate of the Secretary of the Borrower certifying (A) the names and true
signatures of each officer of the Borrower who has been authorized to execute
and deliver this Amendment and any other Loan Document or other document
required to be executed and delivered by or on behalf of the Borrower under this
Amendment, (B) that the attached copies of the certificate of incorporation of
the Borrower (which has been certified as of a recent date by the Secretary of
State of Delaware) and the bylaws of the Borrower, have not been amended except
as set forth therein and remain in full force and effect and (C) the attached
copy of resolutions of the Board of Directors of the Borrower approving and
authorizing the execution, delivery and performance of this Amendment and any
other Loan Document or other document required to be executed and delivered on
behalf of the Borrower under this Amendment;
(c)    Good Standing Certificates of the Borrower. The Agent shall have received
a recently dated certificate of good standing for the Borrower issued by the
Secretary of State of Delaware;
(d)    Opinions of Counsel. The Agent shall have received, on behalf of itself,
the Lenders and the Issuers, the favorable written opinions of (A) King &
Spalding LLP, counsel for the Borrower and for certain of the Guarantors and (B)
the local counsel listed on Annex II hereto, in each case (w) dated on the First
Amendment Effective Date, (x) addressed to the Agent, the Lenders and the
Issuers, (y) in form and substance reasonably satisfactory

2



--------------------------------------------------------------------------------

 

to the Agent, and (z) covering such matters relating to this Amendment and the
transactions contemplated hereby as the Agent shall reasonably request, and the
Borrower and the applicable Guarantors hereby request such counsel to deliver
such opinions;
(e)    No Default. On the date hereof and on the First Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;
(f)    Accuracy of Representations and Warranties. Each of the representations
and warranties set forth in Article IV of the Credit Agreement, each other Loan
Document and Section 3.3 of this Amendment shall be correct in all material
respects on and as of the First Amendment Effective Date as though made on and
as of such date, except to the extent that any such representations and
warranties are stated to relate solely to an earlier date, in which case such
representations and warranties are correct in all material respects as of such
earlier date, provided that in each case, any representations and warranties
that are qualified as to “materiality” or “material adverse effect” are true and
correct in all respects;
(g)    Acknowledgment and Confirmation. The Agent shall have received the
Acknowledgment and Confirmation, substantially in the form of Exhibit A hereto
(the “Acknowledgement”), dated as of the First Amendment Effective Date,
executed and delivered by an authorized officer or other authorized signatory of
each Guarantor; and
(h)    Effectiveness Fee and Expenses. The Borrower shall have paid to the Agent
on the First Amendment Effective Date all reasonable and documented fees,
out-of-pocket costs and expenses of the Agent incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of Latham & Watkins LLP, counsel for the Agent.
Section 3.2    Conditions Subsequent. The Borrower will, and will cause each
other Loan Party to, satisfy the requirements set forth on Schedule I to this
Amendment on or before the date specified for such requirement (or such later
date as agreed to by the Agent in its sole discretion). The failure by the
Borrower to complete, or cause to be completed, any such item within the
applicable time period for such item set forth on Schedule I to this Amendment
(including any extension of any such time period as contemplated hereby) shall
constitute an Event of Default if such failure shall continue for a period of
thirty (30) consecutive days after delivery of written notice thereof from the
Agent to the Borrower.


Section 3.3    Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the Agent and the Lenders that:


(a)     Each of the representations and warranties set forth in Article IV of
the Credit Agreement and in each other Loan Document are correct in all material
respects on and as of the First Amendment Effective Date as though made on and
as of such date, except to the extent that any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty is correct in all material respects as of such earlier date,
provided that in each case, any representation or warranty that is qualified as
to “materiality” or “material adverse effect” is true and correct in all
respects;


(b)     As of the date hereof, the Borrower has the corporate power and
authority, and the legal right, to enter into and perform this Amendment. The
execution, delivery and performance of this Amendment have been duly authorized
by all necessary corporate action on the part of such party. The execution and
delivery by such party of this Amendment, and performance by such party of the
Credit Agreement as amended hereby, will not (a) contravene such corporation’s
charter or bylaws, (b) violate, in any material respect, any provision of any
law, rule, regulation (including, without limitation, Regulations U and X of the
Board of Governors of the Federal Reserve System) order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such party, (c) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which such corporation is a party or by which it or its
properties may be bound or affected, (d) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the

3



--------------------------------------------------------------------------------

 

properties now owned or hereafter acquired by such corporation, other than Liens
securing the Obligations; or (e) cause such corporation, partnership or limited
liability company to be in default, in any material respect, under any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination, or
award or any such indenture, agreement, lease or instrument. This Amendment
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally;


(c)     The Acknowledgement, when executed and delivered by each Guarantor party
thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally;


(d)    On the date hereof and on the First Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing; and


Section 3.4    Severability.    In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


Section 3.5     Continuing Effect; No Other Waivers or Amendments.
(a)    This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Subsidiary that would require an
amendment, waiver or consent of the Agent or the Lenders except as expressly
stated herein. Except as expressly amended or waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms.
(b)    The parties hereto acknowledge and agree that (i) this Amendment and any
other Loan Documents executed and delivered in connection herewith do not
constitute a novation, or termination of the “Obligations” (as defined in the
Loan Documents) under the Credit Agreement as in effect prior to the First
Amendment Effective Date; (ii) such “Obligations” are in all respects continuing
(as amended hereby) with only the terms thereof being modified to the extent
provided in this Amendment; and (iii) the Liens and security interests as
granted under the Loan Documents securing payment of such “Obligations” are in
all such respects continuing in full force and effect and secure the payments of
the “Obligations”.


(c)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall be a Loan Document for
all purposes under the Credit Agreement.


(d)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Amendment, the Borrower and the Agent shall
treat (and the Lenders hereby authorize the Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i) or 1.471‑2T(b)(2)(i).

4



--------------------------------------------------------------------------------

 

Section 3.6    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Amendment.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Amendment.
Section 3.7     GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


* * *



5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.




BEAZER HOMES USA, INC.


By:    /s/ Robert L. Salomon            
Name: Robert L. Salomon
Title: Executive Vice President and Chief Financial Officer



[Signature page to First Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent




By:    /s/ Bill O’Daly                    
Name: Bill O’Daly
Title: Authorized Signatory




By:    /s/ D. Andrew Maletta                
Name: D. Andrew Maletta
Title: Authorized Signatory



[Signature page to First Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

--------------------------------------------------------------------------------

 



LENDER AND ISSUER:




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Extending Lender, an Extending
Issuer, a Modified Commitment Lender and a Modified Commitment Issuer


By:    /s/ Bill O’Daly                    
Name: Bill O’Daly
Title: Authorized Signatory




By:    /s/ D. Andrew Maletta                
Name: D. Andrew Maletta
Title: Authorized Signatory





[Signature page to First Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

--------------------------------------------------------------------------------

 

LENDER AND ISSUER:




DEUTSCHE BANK AG NEW YORK BRANCH, as an Extending Lender and an Extending Issuer




By:    /s/ Lisa Wong____________________________
Name: Lisa Wong
Title: Vice President




By:    /s/ Dusan Lazarov________________________
Name: Dusan Lazarov
Title: Director





[Signature page to First Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

--------------------------------------------------------------------------------

 

LENDER AND ISSUER:






UBS AG, STAMFORD BRANCH, as a Modified Commitment Lender and a Modified
Commitment Issuer




By:    /s/ Lana Gifas___________________________
Name: Lana Gifas
Title: Director, Banking Products Services, US




By:    /s/ Jennifer Anderson______________________
Name: Jennifer Anderson
Title: Associate Director, Banking Products Services, US





[Signature page to First Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

--------------------------------------------------------------------------------

 

LENDER AND ISSUER:




GOLDMAN SACHS LENDING PARTNERS LLC, as an Extending Lender and a Modified
Commitment Lender






By:    /s/ Rebecca Kratz_________________________
Name: Rebecca Kratz
Title: Authorized Signatory






GOLDMAN SACHS BANK USA, as an Extending Issuer and a Modified Commitment Issuer




By:    /s/ Rebecca Kratz_________________________
Name: Rebecca Kratz
Title: Authorized Signatory













[Signature page to First Amendment to Second Amended and Restated Credit
Agreement (Beazer Homes)]

--------------------------------------------------------------------------------






EXHIBIT A
TO AMENDMENT
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.    Reference is made to the First Amendment to Second Amended and Restated
Credit Agreement, dated as of November 10, 2014 (the “Amendment”), by and among
the Borrower, the Agent and the Lenders party thereto. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Amendment or the Credit Agreement referenced in the Amendment, as the
case may be.
2.    Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Credit Agreement as
amended by the Amendment.
3.    After giving effect to the Amendment and the amendments and modifications
to the Loan Documents effectuated by the Amendment (collectively, the
“Modifications”), each of the undersigned ratifies, reaffirms and agrees (i)
that the Amendment and any other Loan Documents executed and delivered in
connection therewith do not constitute a novation, or termination of the
“Obligations” under and as defined in the Credit Agreement as in effect prior to
the First Amendment Effective Date, (ii) that such “Obligations” are in all
respects continuing (as amended thereby) with only the terms thereof being
modified to the extent provided in the Amendment, (iii) to perform all of its
obligations under each Loan Document to which it is a party (whether as original
signatory thereto, by supplement thereto, by operation of law or otherwise), and
(iv) that all such obligations remain in full force and effect.
4.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned, with respect to each Loan Document to which it
is a party (a) reaffirms and ratifies its unconditional guarantee of the full
and punctual payment and performance of the Obligations as further set forth in
the Guaranty, (b) reaffirms and ratifies the Liens and security interests
granted by the undersigned under such Loan Document and (c) confirms and
acknowledges that the Liens and security interests granted by the undersigned
under such Loan Document remain in full force and effect and secure the payments
of the “Obligations”.
5.    After giving effect to the Amendment and the Modifications effectuated
thereby, each of the undersigned agrees that, from and after the First Amendment
Effective Date, each reference to “the Credit Agreement” in the Loan Documents
shall be deemed to be a reference to the Credit Agreement as amended by the
Amendment.
6.    THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
7.    This Acknowledgment and Confirmation may be executed in any number of
counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation. Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
[_____________]


By:
________________________________________
Name:
Title:





[_____________]


By:
________________________________________
Name:
Title:





[_____________]




By:
________________________________________
Name:
Title:



[_____________]


By:
________________________________________
Name:
Title:





--------------------------------------------------------------------------------




SCHEDULE I
TO AMENDMENT


1.    Promptly following the First Amendment Effective Date, and in no event
later than thirty (30) days following the First Amendment Effective Date, the
Borrower shall deliver a list to the Agent of all Mortgages delivered to the
Agent under the Credit Agreement (such list to be substantially in the form of
Exhibit A hereto, and to exclude those Mortgages previously released pursuant to
provisions of the Credit Agreement), accompanied by an officer’s certificate
certifying that such list is true, correct and complete in all material
respects. Such certification shall be deemed a representation and warranty under
the Credit Agreement for all purposes.


2.    Within ninety (90) days of the First Amendment Effective Date, the
Borrower shall satisfy, or cause the satisfaction of, each of the following with
respect to each Mortgage in the States of Georgia and South Carolina in each
case to reflect the extension of the Termination Date as set forth in such
Mortgage as required pursuant to the laws of such states:


(A)    the applicable Loan Party shall have executed and delivered to the Agent
a modification to Mortgage in recordable form for the applicable jurisdiction in
which the applicable Mortgaged Property is located and otherwise in form and
substance reasonably acceptable to the Borrower and the Agent;
(B)    the Agent shall have received evidence that counterparts of the
modifications to Mortgages previously recorded in the States of Georgia and
South Carolina have been submitted to the appropriate offices of First American
Title Insurance Company for recordation in the appropriate offices to ensure
that the valid and perfected first priority Liens created by such Mortgages
continue in full force and effect and evidence that all other actions that the
Agent may reasonably deem necessary or desirable in order to ensure that the
valid and perfected first priority Liens created by such Mortgages have been
taken, subject only to Liens permitted under Section 6.01 of the Credit
Agreement (provided that any Liens required by Section 6.01 of the Credit
Agreement to be junior to the Liens securing the Facility are, in fact, junior
to such Liens securing the Facility); and
(C)    the Agent shall have received a letter of opinion addressed to the Agent
and the Lenders from counsel located in South Carolina and Georgia with respect
to the adequacy of the form of the modifications of the Mortgages and such other
matters as reasonably requested by the Agent.




--------------------------------------------------------------------------------




SCHEDULE II
TO AMENDMENT


Schedule I




Lenders
Commitment Percentage
Commitment
Facility Letter of Credit Sublimit
Credit Suisse AG, Cayman Islands Branch
33.33333333%
$50,000,000
$50,000,000
Goldman Sachs Lending Partners LLC (with its Affiliate, Goldman Sachs Bank USA
acting as Issuer)
33.33333333%
$50,000,000
$50,000,000
Deutsche Bank AG New York Branch
20%
$30,000,000
$30,000,000
UBS AG, Stamford Branch
13.33333334%
$20,000,000
$20,000,000
TOTAL
100%
$150,000,000
$150,000,000







--------------------------------------------------------------------------------






SCHEDULE III
TO AMENDMENT


Schedule II


1.    Promptly following the Final Extension Effective Date, and in no event
later than thirty (30) days following the Final Extension Effective Date, the
Borrower shall deliver a list to the Agent of all Mortgages delivered to the
Agent under this Agreement (such list to be substantially in the form of Exhibit
A to Schedule I to the First Amendment, and to exclude those Mortgages
previously released pursuant to provisions of this Agreement), accompanied by an
officer’s certificate certifying that such list is true, correct and complete in
all material respects as of such date. Such certification shall be deemed a
representation and warranty under this Agreement for all purposes.


2.    Within ninety (90) days of the Final Extension Effective Date, the
Borrower shall satisfy, or cause the satisfaction of, each of the following with
respect to each Mortgage in the States of Georgia and South Carolina in each
case to reflect the extension of the Termination Date as set forth in such
Mortgage as required pursuant to the laws of such states:


(A)    the applicable Loan Party shall have executed and delivered to the Agent
a modification to Mortgage in recordable form for the applicable jurisdiction in
which the applicable Mortgaged Property is located and otherwise in form and
substance reasonably acceptable to the Borrower and the Agent;
(B)    the Agent shall have received evidence that counterparts of the
modifications to Mortgages previously recorded in the States of Georgia and
South Carolina have been submitted to the appropriate offices of First American
Title Insurance Company for recordation in the appropriate offices to ensure
that the valid and perfected first priority Liens created by such Mortgages
continue in full force and effect and evidence that all other actions that the
Agent may reasonably deem necessary or desirable in order to ensure that the
valid and perfected first priority Liens created by such Mortgages have been
taken, subject only to Liens permitted under Section 6.01 of this Agreement
(provided that any Liens required by Section 6.01 of this Agreement to be junior
to the Liens securing the Facility are, in fact, junior to such Liens securing
the Facility); and
(C)    the Agent shall have received a letter of opinion addressed to the Agent
and the Lenders from counsel located in South Carolina and Georgia with respect
to the adequacy of the form of the modifications of the Mortgages and such other
matters as reasonably requested by the Agent.






--------------------------------------------------------------------------------




ANNEX I
TO AMENDMENT


AMENDED CREDIT AGREEMENT


[see attached]






--------------------------------------------------------------------------------




_______________________________________________


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of September 24, 2012
as amended as of November 10, 2014


BEAZER HOMES USA, INC.,
as Borrower,
THE LENDERS PARTY HERETO,
THE ISSUERS PARTY HERETO,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Agent
_______________________________________________


CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Lead Arranger
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS LENDING PARTNERS LLC,
DEUTSCHE BANK SECURITIES INC. and
UBS SECURITIES LLC,
as Joint Bookrunners
$150,000,000 SENIOR SECURED REVOLVING CREDIT FACILITY
_______________________________________________








--------------------------------------------------------------------------------




Table of Contents


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
Page


 
Section 1.01
Defined Terms
1


 
Section 1.02
Accounting Terms
28


 
Section 1.03
Rules of Construction
28


 
 
 
 
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
 
 
Section 2.01
The Facility
29


 
Section 2.02
Reductions of and Increases in Aggregate Commitment
34


 
Section 2.03
Notice and Manner of Borrowing
35


 
Section 2.04
Non-Receipt of Funds by Agent
36


 
Section 2.05
Conversions and Renewals
36


 
Section 2.06
Interest
37


 
Section 2.07
Interest Rate Determination
38


 
Section 2.08
Fees
38


 
Section 2.09
Notes
39


 
Section 2.10
Prepayments
39


 
Section 2.11
Method of Payment
39


 
Section 2.12
Use of Proceeds
40


 
Section 2.13
Yield Protection
40


 
Section 2.14
Changes in Capital Adequacy Regulations
41


 
Section 2.15
Availability of Eurodollar Loans
41


 
Section 2.16
Funding Indemnification
41


 
Section 2.17
Lender Statements; Survival of Indemnity
41


 
Section 2.18
Replacement of Certain Lenders
42


 
Section 2.19
Facility Letters of Credit
43


 
Section 2.20
Extensions of Loans and Commitments.
50


 
 
 
 
ARTICLE III CONDITIONS PRECEDENT
 
 
Section 3.01
Conditions Precedent to Closing Date
53


 
Section 3.02
Conditions Precedent to All Loans and Facility Letters of Credit
57


 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
 
Section 4.01
Incorporation, Formation, Good Standing, and Due Qualification
58


 
Section 4.02
Power and Authority
58


 
Section 4.03
Legally Enforceable Agreement
59


 
Section 4.04
Financial Statements
59


 
Section 4.05
Labor Disputes and Acts of God
59


 
Section 4.06
Other Agreements
60


 
Section 4.07
Litigation
60


 
Section 4.08
No Defaults on Outstanding Judgments or Orders
60


 
Section 4.09
Properties and Liens
60




i

--------------------------------------------------------------------------------




 
Section 4.10
Subsidiaries and Ownership of Stock
61


 
Section 4.11
ERISA
61


 
Section 4.12
Operation of Business
61


 
Section 4.13
Taxes
62


 
Section 4.14
Laws; Environment
62


 
Section 4.15
Investment Company Act
63


 
Section 4.16
OFAC; Foreign Corrupt Practices Act; USA Patriot Act
63


 
Section 4.17
Accuracy of Information
63


 
Section 4.18
Security Documents
64


 
Section 4.19
Governmental Approvals
64


 
Section 4.20
Insurance
64


 
Section 4.21
Location of Real Property and Leased Premises
65


 
Section 4.22
First Priority Obligations
65


 
Section 4.23
Solvency
65


 
Section 4.24
Intellectual Property
65


 
Section 4.25
Margin Stock
65


 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
 
 
Section 5.01
Maintenance of Existence
66


 
Section 5.02
Maintenance of Records
66


 
Section 5.03
Maintenance of Properties
66


 
Section 5.04
Conduct of Business
66


 
Section 5.05
Maintenance of Insurance
66


 
Section 5.06
Compliance with Laws
66


 
Section 5.07
Right of Inspection
66


 
Section 5.08
Reporting Requirements
67


 
Section 5.09
[Intentionally Omitted].
69


 
Section 5.10
Environment
70


 
Section 5.11
Use of Proceeds
70


 
Section 5.12
Ranking of Obligations
70


 
Section 5.13
Taxes
70


 
Section 5.14
Condominium Regime or Subdivision Plan
70


 
Section 5.15
New Restricted Subsidiaries
71


 
Section 5.16
Maintenance of Ratings
71


 
Section 5.17
After-Acquired Property
71


 
Section 5.18
Further Assurances
72


 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
 
 
Section 6.01
Liens
73


 
Section 6.02
Debt
75


 
Section 6.03
Mergers, Etc.
77


 
Section 6.04
Leases
77


 
Section 6.05
Sale and Leaseback
77


 
Section 6.06
Sale of Assets
78


 
Section 6.07
Investments
78


 
Section 6.08
Guaranties, Etc.
79




ii

--------------------------------------------------------------------------------




 
Section 6.09
Transactions with Affiliates
79


 
Section 6.10
Other Indebtedness and Agreements
80


 
Section 6.11
Non-Guarantors
80


 
Section 6.12
Negative Pledge
81


 
Section 6.13
Restricted Payments
81


 
Section 6.14
Business of the Borrower and Subsidiaries
82


 
 
 
 
ARTICLE VII FINANCIAL COVENANTS
 
 
Section 7.01
Minimum Collateral Coverage
82


 
Section 7.02
Minimum Liquidity
82


 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT
 
 
Section 8.01
Events of Default
83


 
Section 8.02
Set Off
86


 
 
 
 
ARTICLE IX AGENCY PROVISIONS
 
 
Section 9.01
Authorization and Action
87


 
Section 9.02
Liability of Agent
87


 
Section 9.03
Rights of Agent Individually
87


 
Section 9.04
Independent Credit Decisions
88


 
Section 9.05
Indemnification
89


 
Section 9.06
Successor Agent
90


 
Section 9.07
Sharing of Payments, Etc.
90


 
Section 9.08
Withholding Tax Matters
90


 
Section 9.09
No Other Duties, Etc
92


 
Section 9.10
Releases of Guarantees and Liens
92


 
 
 
 
ARTICLE X MISCELLANEOUS
 
 
Section 10.01
Amendments, Etc.
92


 
Section 10.02
Notices, Etc.
93


 
Section 10.03
No Waiver
94


 
Section 10.04
Costs, Expenses, and Taxes
95


 
Section 10.05
Integration
96


 
Section 10.06
Indemnity
96


 
Section 10.07
CHOICE OF LAW
97


 
Section 10.08
Severability of Provisions
97


 
Section 10.09
Counterparts
97


 
Section 10.10
Headings
97


 
Section 10.11
CONSENT TO JURISDICTION
97


 
Section 10.12
WAIVER OF JURY TRIAL
98


 
Section 10.13
Governmental Regulation
98


 
Section 10.14
No Fiduciary Duty
99


 
Section 10.15
Confidentiality
99


 
Section 10.16
USA Patriot Act Notification
100


 
Section 10.17
Register
100


 
Section 10.18
Waiver of Consequential Damages, Etc.
101




iii

--------------------------------------------------------------------------------




 
 
 
 
ARTICLE XI BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
 
Section 11.01
Successors and Assigns
101


 
Section 11.02
Assignments
101


 
Section 11.03
Participations
102


 
Section 11.04
Pledge to Federal Reserve Bank
103


 
Section 11.05
Intercreditor Agreement
103


 
 
 
 



LIST OF SCHEDULES AND EXHIBITS
Schedule
Description
Schedule I
Commitments
Schedule II
Final Extended Termination Date / Mortgaged Property
Schedule III
Guarantors
Schedule IV
Mortgaged Property Conditions
Schedule 3.01(9)
Local Counsel
Schedule 4.07
Claims
Schedule 4.10
Subsidiaries of Borrower
Schedule 4.14
Environmental Matters
Schedule 6.01
Certain Outstanding Liens
Schedule 6.02
Certain Outstanding Debt



Exhibit
Description
Exhibit A-1
Form of Second Amended and Restated Guaranty
Exhibit A-2
Form of Second Amended and Restated Collateral Agreement
Exhibit B
Form of Note
Exhibit C
Form of Commitment and Acceptance
Exhibit D
Form of Certificate for Borrowings and Facility Letters of Credit
Exhibit E
Assignment Agreement
Exhibit F
Form of Financial Covenant Certificate
Exhibits G-1 to G-4
Form of Tax Compliance Certificates
Exhibit H
Form of Officer’s Certificate
Exhibit I
Form of Authorized Agent’s Letter
 
 
 
 
 
 
 
 






iv

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 24, 2012, as
amended by the First Amendment to Credit Agreement dated as of November 10, 2014
(the “First Amendment”), among BEAZER HOMES USA, INC., a Delaware corporation
(the “Borrower”), the Lenders that are signatories hereto, the Issuers that are
signatories hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, acting through
one or more of its branches or affiliates, as Agent (the “Agent”) for the
Lenders and the Issuers.
PRELIMINARY STATEMENTS
(1)    The Borrower entered into that certain Credit Agreement dated as of
July 25, 2007, among the Borrower, the several lenders party thereto as lenders
and as issuers, and Wachovia Bank, National Association, as agent (as amended,
supplemented or otherwise modified prior to August 5, 2009, being hereinafter
referred to as the “Original Credit Agreement”).
(2)    Pursuant to that certain Successor Agency and Amendment Agreement dated
as of August 5, 2009 among Wachovia Bank, National Association, Citibank, N.A.,
the lenders and issuers under the Original Credit Agreement, the Borrower and
the Guarantors (as hereinafter defined), Wachovia Bank, National Association
resigned as agent under the Original Credit Agreement and Citibank, N.A. was
appointed as successor agent (the “First Successor Agent”).
(3)    The Borrower, the lenders party thereto, the issuers party thereto and
the First Successor Agent entered into an amendment and restatement of the
Original Credit Agreement, dated as of August 5, 2009 (the “Amended and Restated
Credit Agreement”), as modified by (i) the Extension and Amendment No. 1 dated
as of August 2, 2010, by and between the Borrower and Citibank, N.A. and
(ii) the Extension and Amendment No. 2 dated as of July 28, 2011, by and between
the Borrower and Citibank, N.A and (iii) the Extension and Amendment No. 3 dated
as of August 2, 2012, by and between the Borrower and Citibank, N.A. (the
Amended and Restated Credit Agreement, as so modified, and as heretofore
otherwise amended, supplemented or modified, being hereinafter referred to as
the “Existing Credit Agreement”).
(4)    Pursuant to that certain Second Successor Agency and Amendment Agreement
dated as of September 24, 2012 (the “Second Successor Agency and Amendment
Agreement”) among Citibank, N.A., Credit Suisse AG, Cayman Islands Branch, the
Borrower and the subsidiaries of the Borrower party thereto, the First Successor
Agent resigned as agent under the Existing Credit Agreement and Credit Suisse
AG, Cayman Islands Branch was appointed as successor agent thereunder.
(5)    The Borrower, the Lenders party thereto, the Issuers and the Agent desire
to amend and restate the Existing Credit Agreement in the manner hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the following meanings (terms defined in the singular shall have the same
meaning when used in the plural and vice versa):
“ABR Loan” means a Loan which bears interest at the Alternate Base Rate.




--------------------------------------------------------------------------------




“Acquired Debt” means Debt of any Person and its Subsidiaries existing at the
time such Person became a Subsidiary of the Borrower (or such Person is merged
with or into the Borrower or one of the Borrower’s Subsidiaries) or assumed in
connection with the acquisition of assets from any such Person, including,
without limitation, Debt Incurred in connection with, or in contemplation of (a)
such Person being merged with or into or becoming a Subsidiary of the Borrower
or one of its Subsidiaries (but excluding Debt of such Person which is
extinguished, retired or repaid in connection with such Person being merged with
or into or becoming a Subsidiary of the Borrower or one of its Subsidiaries) or
(b) such acquisition of assets from any such Person.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Common Equity of another Person.
“Adjusted Consolidated Tangible Net Worth” of the Borrower means Consolidated
Tangible Net Worth plus the amount of any Mandatory Convertible Notes.
“Adjusted Indebtedness” of the Borrower means the “Indebtedness” (as defined in
the Base Indenture 2012 (as in effect on the Closing Date)) of the Borrower and
its Restricted Subsidiaries minus the amount of any Mandatory Convertible Notes;
provided that solely for purposes of calculating the ratio of Adjusted
Indebtedness to Adjusted Consolidated Tangible Net Worth pursuant to Section
6.02(13), Adjusted Indebtedness shall be determined as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.08(1) or (2);
provided further that (i) with respect to any Debt Incurred, and remaining
outstanding, after the last day of the most recently ended fiscal quarter, such
Debt will be assumed to have been incurred as of the last day of the most
recently ended fiscal quarter; (ii) with respect to Debt repaid (other than a
repayment of revolving credit obligations repaid solely out of operating cash
flows) after the last day of the most recently ended fiscal quarter, such Debt
will be assumed to have been repaid on the last day of the most recently ended
fiscal quarter; (iii) with respect to the Incurrence of any Acquired Debt after
the last day of the most recently ended fiscal quarter, such Debt and any
proceeds therefrom will be assumed to have been Incurred and applied as of the
last day of the most recently ended fiscal quarter, and the results of
operations of any Person and any Subsidiary of such Person that, in connection
with or in contemplation of such Incurrence, becomes a Subsidiary of the
Borrower or is merged with or into the Borrower or one of the Borrower’s
Subsidiaries or whose assets are acquired, will be included, on a pro forma
basis, in the calculation of the ratio of Adjusted Indebtedness to Adjusted
Consolidated Tangible Net Worth pursuant to Section 6.02(13) as if such
transaction had occurred on the last day of the most recently ended fiscal
quarter; and (iv) with respect to any other transaction pursuant to which any
Person becomes a Subsidiary of the Borrower or is merged with or into the
Borrower or one of the Borrower’s Subsidiaries or pursuant to which any Person’s
assets are acquired after the last day of the most recently ended fiscal
quarter, such ratio of Adjusted Indebtedness to Adjusted Consolidated Tangible
Net Worth pursuant to Section 6.02(13) shall be calculated on a pro forma basis
as if such transaction had occurred on the last day of the most recently ended
fiscal quarter, but only if such transaction would require a pro forma
presentation in financial statements prepared pursuant to Rule 11-02 of
Regulation S-X under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

2



--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affected Lender” is defined in Section 2.18(a).
“Affiliate” means, with respect to any Person, any other Person (1) which
directly or indirectly controls, or is controlled by, or is under common control
with, such Person or a Subsidiary of such Person; (2) which directly or
indirectly beneficially owns or holds five percent (5%) or more of any class of
voting equity interests of such Person or any Subsidiary of such Person; or
(3) five percent (5%) or more of the voting equity interests of which is
directly or indirectly beneficially owned or held by such Person or a Subsidiary
of such Person. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agent” has the meaning assigned to such term in the opening paragraph of this
Agreement.
“Agent’s Fee Letter” means that certain fee letter dated July 9, 2012 from the
Agent and Arranger to the Borrower and accepted by the Borrower.
“Aggregate Collateral Ratio” is defined in Section 7.01.
“Aggregate Commitment” means the aggregate Commitments of all the Lenders.
“Aggregate Outstanding Extensions of Credit” means, at any time, the sum of the
aggregate principal amount of all Loans and the Facility Letter of Credit
Obligations, in each case outstanding at such time.
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment and as further amended, supplemented or otherwise
modified from time to time; except that any reference to the date of this
Agreement shall mean the date of this Second Amended and Restated Credit
Agreement.
“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary party thereto would be required
to pay if such Hedging Agreement were terminated on such date.
“Alternate Base Rate” means, for any day, the sum of (a) a rate per annum equal
to the greatest of (i) the Base Rate in effect on such day, (ii) the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (iii) the one-month
Adjusted LIBO Rate plus 1% plus (b) the Applicable Margin. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Applicable Letter of Credit Rate” means, as at any date of determination, a
rate per annum equal to the then effective Applicable Margin for Eurodollar
Loans.
“Applicable Margin” means, as at any date of determination, 4.50% for Eurodollar
Loans and 3.50% for ABR Loans.
“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such

3



--------------------------------------------------------------------------------




Communication by the Borrower or any Guarantor to the Agent and without limiting
or otherwise affecting either the Agent’s right to effect delivery of such
Communication by posting such Communication to the Approved Electronic Platform
or the protections afforded hereby to the Agent in connection with any such
posting, “Approved Electronic Communication” shall exclude (i) any notice of
borrowing, letter of credit request, notice of conversion or continuation, and
any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice of prepayment pursuant to Section 2.10 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.
“Approved Electronic Platform” is defined in Section 10.02(d).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of business and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arranger” means Credit Suisse Securities (USA) LLC.
“Assignment and Assumption” is defined in Section 11.02(b)(iii).
“Authorized Agent” means a Person designated by the Borrower who is
significantly involved in effectuating sales that would necessitate an Ordinary
Course Release.
“Authorized Agent’s Letter” means a letter from an Authorized Agent in the form
of Exhibit I.
“Base Indenture 2002” has the meaning set forth in the definition of the term
“Senior Notes”.
“Base Indenture 2004” has the meaning set forth in the definition of the term
“Senior Notes”.
“Base Indenture 2012” has the meaning set forth in the definition of the term
“Senior Notes”.
“Base Rate” means the fluctuating rate of interest announced by Credit Suisse in
New York, New York, from time to time as its base rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowing” means a borrowing consisting of Loans of the same type made, renewed
or converted on the same day, and in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Business Day” means (i) with respect to any Borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City for the conduct of substantially all of their commercial
lending activities.

4



--------------------------------------------------------------------------------




“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP, provided that the adoption or
issuance of any accounting standards after the Closing Date will not cause any
lease that would not have been treated as a Capital Lease prior to such adoption
or issuance to be deemed a Capital Lease regardless of whether such lease was
entered into before or after such adoption or issuance.
“Capital Stock” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated and whether voting or
non-voting) the equity (which includes, but is not limited to, common stock,
Preferred Stock and partnership and joint venture interests) of such Person
(excluding any debt securities that are convertible into, or exchangeable for,
such equity).
“Cash Equivalents” means:
(i)    certificates of deposit, time deposits, bankers acceptances, and other
obligations placed with commercial banks organized under the laws of the United
States of America or any state thereof, or branches or agencies of foreign banks
licensed under the laws of the United States of America or any state thereof,
having a short-term rating of not less than A- by each of Moody’s and S&P at the
time of acquisition, and having a maturities of not more than one year; provided
that the aggregate principal Investment at any one time in any one such
institution shall not exceed the Borrower’s specified investment limit for such
institution under the Borrower’s investment policy as in effect from time to
time;
(ii)    direct obligation of the United States or any agency thereof with
maturities of one year or less from the date of acquisition;
(iii)    money market funds provided that such funds (A) have total net assets
of at least $2 billion, (B) have investment objectives and policies that
substantially conform with the Borrower’s investment policy as in effect from
time to time, (C) purchase only first-tier or U.S. government obligations as
defined by Rule 2a-7 of the Securities and Exchange Commission promulgated under
the Investment Company Act of 1940, and (D) otherwise comply with such Rule
2a-7; provided that the aggregate principal Investment at any one time in any
one such money market fund shall not exceed $100,000,000, if the Investment is
to be for more than three Business Days;
(iv)    commercial paper and other marketable debt obligations having a maturity
not longer than one year and rated at least A2, P2 or the equivalent thereof if
commercial paper and otherwise BBB+, Baa1 or the equivalent thereof, in each
case, by either S&P or Moody’s, respectively; and
(v)    investments in other short-term securities permitted as investments under
the Borrower’s investment policy in effect from time to time and consented to by
the Agent.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any of the following (but excluding any of the
following occurring in respect of any Significant Guarantor or Significant
Subsidiary as a result of an Internal Reorganization or a transaction

5



--------------------------------------------------------------------------------




permitted by Section 6.03 or 6.06): (i) the sale, lease, conveyance or other
disposition of all or substantially all of the assets of the Borrower or of a
Significant Guarantor or Significant Subsidiary, as an entirety or substantially
as an entirety to any Person or “group” (within the meaning of Section 13(d)(3)
of the Exchange Act) in one or a series of transactions; (ii) the acquisition by
any Person or group of forty percent (40%) or more of the aggregate voting power
of all classes of Common Equity of the Borrower or of a Significant Guarantor or
Significant Subsidiary in one transaction or a series of related transactions;
(iii) the liquidation or dissolution of the Borrower or of a Significant
Guarantor or Significant Subsidiary; (iv) any transaction or a series of related
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in, or that is in connection with, (a) any Person or group
acquiring “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of forty percent (40%) or more of the aggregate
voting power of all classes of Common Equity of the Borrower, a Significant
Guarantor or a Significant Subsidiary, or of any Person or group that possesses
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of forty percent (40%) or more of the aggregate voting
power of all classes of Common Equity of the Borrower, a Significant Guarantor
or a Significant Subsidiary, or (b) less than forty percent (40%) (measured by
the aggregate voting power of all classes) of the Common Equity of the Borrower
being registered under Section 12(b) or 12(g) of the Exchange Act; (v) a
majority of the Board of Directors of the Borrower, a Significant Guarantor or a
Significant Subsidiary, not being comprised of persons who (a) were members of
the Board of Directors of such Borrower, Significant Guarantor or Significant
Subsidiary, as of the date of this Agreement (“Original Directors”), or (b) were
nominated for election or elected to the Board of Directors of such Borrower,
Significant Guarantor, or Significant Subsidiary, with the affirmative vote of
at least a majority of the directors who themselves were Original Directors or
who were similarly nominated for election or elected; (vi) with respect to any
Significant Guarantor or Significant Subsidiary which is not a corporation, any
loss by the Borrower of the right or power directly, or indirectly through one
or more intermediaries, to control the activities of any such Significant
Guarantor or Significant Subsidiary; or (vii) a “Change of Control” or similar
event under any of the Senior Notes or any refinancing or replacement thereof or
any other Material Debt. Nothing herein contained shall modify or otherwise
affect the provisions of Section 6.03 or 6.06.
“Closing Date” is defined in Section 3.01.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
“Collateral Agreement” means the Second Amended and Restated Collateral
Agreement dated as of the date hereof among the Borrower, each Guarantor
identified on Schedule III and the Agent, substantially in the form of Exhibit
A-2.
“Collateral Shortfall Amount” has the meaning assigned to that term in
Section 8.01.
“Commitment” means, for each of the Lenders, the obligation of such Lender to
make Loans and to purchase participations in Facility Letters of Credit in the
aggregate not exceeding the amount set forth in Schedule I hereto as its
“Commitment,” as such amount may be decreased from time to time pursuant to the
terms of Section 2.02.1 or increased pursuant to Section 2.02.2; provided,
however, that the Commitment of a Lender may not be increased without its prior
written approval. For the avoidance of doubt, the Facility Letter of Credit
Sublimit for each Lender set forth on Schedule I is a part of, and not in
addition to, such Lender’s Commitment otherwise set forth on Schedule I.

6



--------------------------------------------------------------------------------




“Commitment and Acceptance” is defined in Section 2.02.2(a).
“Commitment Fee” is defined in Section 2.08(a).
“Commitment Letter” means the Commitment Letter, dated as of July 9, 2012, by
and among the Borrower, Credit Suisse Securities (USA) LLC, Credit Suisse AG,
Deutsche Bank Trust Company Americas, Deutsche Bank Securities Inc., Goldman
Sachs Lending Partners, LLC, UBS Loan Finance LLC and UBS Securities LLC.
“Common Equity” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock, preferred stock and partnership
and joint venture interests) of such Person (excluding any debt securities
convertible into, or exchangeable for, such equity) to the extent that the
foregoing is entitled to (i) vote in the election of directors of such Person or
(ii) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or other persons that will
control the management and policies of such Person.
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.
“Communications” means each notice, demand, communication, information, document
and other material provided for under this Agreement or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, the Borrower or any Guarantor or their
respective Affiliates, or the transactions contemplated by this Agreement or the
other Loan Documents including, without limitation, all Approved Electronic
Communications.
“Consolidated Cash Flow Available for Fixed Charges” of the Borrower and its
Restricted Subsidiaries means for any period, the sum of the amounts for such
period of:
(a)    Net Income, plus
(b)    Consolidated Income Tax Expense (without regard to income tax expense or
credits attributable to extraordinary and nonrecurring gains or losses on the
sale, transfer, lease, conveyance or other disposition of assets), plus
(c)    Consolidated Interest Expense, plus
(d)    all depreciation, and, without duplication, amortization (including,
without limitation, capitalized interest amortized to cost of sales), plus
(e)    all other non-cash items reducing Net Income during such period,
minus all other non-cash items increasing Net Income during such period; all as
determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.
“Consolidated Fixed Charge Coverage Ratio” of the Borrower means, with respect
to any determination date, the ratio of (i) Consolidated Cash Flow Available for
Fixed Charges of the Borrower and its Restricted Subsidiaries for the prior four
full fiscal quarter period for which financial results have been reported
immediately preceding the determination date, to (ii) the aggregate Consolidated
Interest Incurred of the Borrower for the prior four

7



--------------------------------------------------------------------------------




full fiscal quarter period for which financial results have been reported
immediately preceding the determination date; provided that:
(i)    with respect to any Debt Incurred during, and remaining outstanding at
the end of, such four full fiscal quarter period, such Indebtedness will be
assumed to have been incurred as of the first day of such four full fiscal
quarter period;
(ii)    with respect to Debt repaid (other than a repayment of revolving credit
obligations repaid solely out of operating cash flows) during such four full
fiscal quarter period, such Debt will be assumed to have been repaid on the
first day of such four full fiscal quarter period;
(iii)    with respect to the Incurrence of any Acquired Debt, such Debt and any
proceeds therefrom will be assumed to have been Incurred and applied as of the
first day of such four full fiscal quarter period, and the results of operations
of any Person and any Subsidiary of such Person that, in connection with or in
contemplation of such Incurrence, becomes a Subsidiary of the Borrower or is
merged with or into the Borrower or one of the Borrower’s Subsidiaries or whose
assets are acquired, will be included, on a pro forma basis, in the calculation
of the Consolidated Fixed Charge Coverage Ratio as if such transaction had
occurred on the first day of such four full fiscal quarter period; and
(iv)     with respect to any other transaction pursuant to which any Person
becomes a Subsidiary of the Borrower or is merged with or into the Borrower or
one of the Borrower’s Subsidiaries or pursuant to which any Person’s assets are
acquired, such Consolidated Fixed Charge Coverage Ratio shall be calculated on a
pro forma basis as if such transaction had occurred on the first day of such
four full fiscal quarter period, but only if such transaction would require a
pro forma presentation in financial statements prepared pursuant to Rule 11-02
of Regulation S-X under the Securities Act of 1933, as amended, and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder.
“Consolidated Income Tax Expense” of the Borrower for any period means the
income tax expense of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Incurred” of the Borrower for any period means the
Interest Incurred of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
“Consolidated Tangible Assets” of the Borrower means, as of any date, the total
amount of assets of the Borrower and its Restricted Subsidiaries (less
applicable reserves) on a consolidated basis at the end of the fiscal quarter
immediately preceding such date (or on such date if such date is the last day of
the fiscal quarter), as determined in accordance with GAAP, less (i) Intangible
Assets and (ii) appropriate adjustments on account of minority interests of
other Persons holding equity Investments in Restricted Subsidiaries, in the case
of each of clauses (i) and (ii) above, as would be reflected on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as of the end of
the fiscal quarter immediately preceding such date (or on such date if such date
is the last day of the fiscal quarter), prepared in accordance with GAAP.
“Consolidated Tangible Net Worth” of the Borrower means, at any date, the
consolidated stockholders’ equity (including any Preferred Stock that is
classified as equity under GAAP, other than Disqualified Stock) of the Borrower
and its Restricted Subsidiaries determined in accordance with GAAP, plus any
amount of unvested deferred compensation included, in accordance with GAAP, as
an offset to stockholders’ equity and, less Intangible Assets, all determined as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered

8



--------------------------------------------------------------------------------




(or were required to be delivered) pursuant to Section 5.08(1) or (2); provided
that solely for purposes of calculating the ratio of Adjusted Indebtedness to
Adjusted Consolidated Tangible Net Worth pursuant to Section 6.02(13),
Consolidated Tangible Net Worth shall be calculated after giving effect to (i)
the issuance of any Capital Stock occurring after the last day of the most
recently ended fiscal quarter, on a pro forma basis assuming such Capital Stock
had been issued and remains outstanding as of the last day of the most recently
ended fiscal quarter; (ii) any redemption or repurchase of any Capital Stock
occurring after the last day of the most recently ended fiscal quarter, on a pro
forma basis assuming such Capital Stock had been redeemed or repurchased as of
the last day of the most recently ended fiscal quarter; and (iii) any other
transaction occurring after the last day of the most recently ended fiscal
quarter pursuant to which any Person becomes a Subsidiary of the Borrower or is
merged with or into the Borrower or one of the Borrower’s Subsidiaries or
pursuant to which any Person’s assets are acquired, on a pro forma basis as if
such transaction had occurred as of the last day of the most recently ended
fiscal quarter, but only if such transaction would require pro forma
presentation in financial statements prepared pursuant to Rule 11-02 of
Regulation S-X under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder.
“Debt” means, without duplication, with respect to any Person (1) indebtedness
or liability for borrowed money, including, without limitation, subordinated
indebtedness (other than trade accounts payable and accruals incurred in the
ordinary course of business); (2) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (3) obligations for the deferred purchase
price of property (including, without limitation, seller financing of any
Inventory) or services, provided, however, that Debt shall not include
(A) obligations with respect to (x) options to purchase Real Property that have
not been exercised, or (y) profit participation arrangements in favor of prior
owners of Real Property relating to subsequent sales of such Real Property or
(B) trade payables arising in the ordinary course of business that are no more
than 90 days overdue; (4) obligations as lessee under Capital Leases to the
extent that the same would, in accordance with GAAP, appear as liabilities in
the Borrower’s consolidated balance sheet; (5) current liabilities in respect of
unfunded vested benefits under Plans and incurred withdrawal liability under any
Multiemployer Plan; (6) all fixed obligations of such Person in respect of
letters of credit or other similar instruments or reimbursement obligations with
respect thereto (including contingent liabilities with respect to letters of
credit not yet drawn upon, but excluding standby letters of credit, and surety,
performance, completion and payment bonds, and similar instruments issued for
the benefit of such Person, and other liabilities and obligations of such Person
in respect of earnest money notes or similar purpose undertakings or
indemnifications issued in the ordinary course of business (as determined in
good faith by the Borrower)); (7) obligations under acceptance facilities;
(8) all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business), and other contingent obligations to purchase, to
provide funds for payment, to supply funds to invest in any other Person or
entity, or otherwise to assure a creditor against loss, provided, however, that
“Debt” shall not include guaranties of performance obligations or guaranties of
obligations of others not otherwise constituting Debt as provided herein;
(9) obligations secured by any Liens on any property of such Person, whether or
not the obligations have been assumed; (10) net liabilities under interest rate
swap, exchange or cap agreements (valued as the termination value thereof,
computed in accordance with a method approved by the International Swaps and
Derivatives Association and agreed to by such Person in the applicable
agreement); and (11) all Disqualified Stock issued by such Person (the amount of
Debt represented by any Disqualified Stock will equal the greater of the
voluntary or involuntary liquidation preference for such Disqualified Stock plus
accrued and unpaid dividends).
“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender” means, subject to Section 2.19.14(d), any Lender that has
(a) failed to fund any portion of its Loans or participations in Facility
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, which failure has not been cured, unless such Lender
notifies the Agent and the Borrower

9



--------------------------------------------------------------------------------




in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) otherwise failed to pay to the Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, which failure has not been cured, or (c) (i) notified the Agent or a
Loan Party in writing that it does not intend to satisfy any obligation set
forth in clauses (a) or (b) or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (ii) has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c)(ii) upon receipt of such
written confirmation by the Agent and the Borrower), (iii) become insolvent or
has a parent company that has become or is insolvent or (iv) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that such a Lender shall not be a Defaulting
Lender by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (c) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19.14(d)) upon delivery of written notice of such determination to the
Borrower, each Issuer and each Lender.
“Designated Excluded Assets” means assets (including Capital Stock) with a fair
market value (measured at the time of receipt) not in excess of $25,000,000
received as non-cash consideration in an asset sale or invested in accordance
with Section 4.11(c) of the Base Indenture 2012, in each case which have been
designated by the Borrower as Designated Excluded Assets, which will constitute
Excluded Property and will not be required to be pledged as Collateral.
“Disqualified Stock” means any equity interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, in whole or in
part, on or prior to the date which is six months after the latest Termination
Date in effect at the time of issuance of such equity interest or, if
applicable, of the security into which it is convertible or for which it is
exchangeable, (b) is convertible into or exchangeable (unless at the sole option
of the issuer thereof) for (i) debt securities or (ii) any equity interests
referred to in (a) above, in each case at any time on or prior to the date which
is six months after the latest Termination Date in effect at the time of
issuance of such equity interest or, if applicable, of the security into which
it is convertible or for which it is exchangeable, or (c) contains any
repurchase obligation which may come into effect prior to payment in full of all
Obligations and termination of all Commitments; provided, however, that any
equity interests that would not constitute Disqualified Stock but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such equity interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such equity interests upon the occurrence
of a change in control or an asset sale occurring prior to the latest
Termination Date in effect at the time of issuance of such equity interest or,
if applicable, of the security into which it

10



--------------------------------------------------------------------------------




is convertible or for which it is exchangeable shall not constitute Disqualified
Stock if such equity interests provide that the issuer thereof will not redeem
any such equity interests pursuant to such provisions prior to the repayment in
full of the Obligations and termination of all Commitments.
“Disqualified Stock Dividend” of any Person means, for any dividend payable with
regard to Disqualified Stock issued by such Person, the amount of such dividend
multiplied by a fraction, the numerator of which is one and the denominator of
which is one minus the maximum statutory combined federal, state and local
income tax rate (expressed as a decimal number between 1 and 0) then applicable
to such Person.
“Dollars” and the sign “$” mean lawful money of the United States of America.
“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Restricted Subsidiaries, the sum of the amounts for such period of (i) Net
Income (but excluding from such Net Income for the applicable period any income
derived from any Investment in a Joint Venture referred to in Section 6.07(9) to
the extent that such income exceeds the cash distributions thereof received by
the Borrower or its Restricted Subsidiaries in such period), plus (ii) charges
against income for foreign, federal, state and local taxes, plus (iii) Interest
Expense, plus (iv) depreciation, plus (v) amortization expense, including,
without limitation, amortization of goodwill and other intangible assets and
amortization of deferred compensation expense, plus (vi)  all other non-cash
items reducing Net Income (including but not limited to impairment charges for
land and other long-lived assets and option deposit forfeitures), minus
(vii) interest income, minus (viii)  any non-cash credits arising in or outside
of the ordinary course of business that have been included in the determination
of such Net Income, all determined in accordance with GAAP; provided that the
adjustments to EBITDA described in clauses (ii) through (viii) shall apply only
to the extent that they have been excluded (in the case of clauses (ii) through
(vi)) or included (in the case of clauses (vii) and (viii)) in the determination
of Net Income.
“Equity Interests” mean shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.
“Eurodollar Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the Eurodollar Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the Adjusted LIBO Rate applicable to such
Interest Period plus (b) the Applicable Margin.
“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Exchange Notes” means any notes issued in exchange for the Second Lien Notes
pursuant to the Registration Rights Agreement, dated as of July 18, 2012, among
the Borrower, certain subsidiaries of the Borrower, Credit Suisse Securities
(USA) LLC, Goldman, Sachs & Co., Deutsche Bank Securities Inc., UBS Securities
LLC and Citigroup Global Markets Inc., or a similar agreement.

11



--------------------------------------------------------------------------------




“Excluded Property” means:  
(a)    Capital Stock in any Subsidiary or Affiliate;
(b)    Real Property where the cost of obtaining a security interest or
perfection thereof exceeds its benefits, such determination to be made (a) for
Real Property with a book value of less than $50,000,000, by the Borrower in its
reasonable discretion and (b) for Real Property with a book value equal to or
greater than $50,000,000, by the Borrower and the Agent in their reasonable
discretion;
(c)    personal property where the cost of obtaining a security interest or
perfection thereof exceeds its benefits, as determined by the Borrower and the
Agent in their reasonable discretion;
(d)    Real Property located outside the United States;
(e)    unentitled land;
(f)    Real Property that is leased or held for the purpose of leasing to
unaffiliated third parties;
(g)    any property subject to a Lien (a) permitted by clause (7) of Section
6.01, (b) permitted by clause (21) of Section 6.01 or (c) securing Debt incurred
for the purpose of financing the acquisition thereof, in each case to the extent
that the Debt or acquisition agreements relating thereto prohibit the grant of a
security interest in such property to the Agent;
(h)    any Real Property in a community under development with a dollar amount
of investment as of the most recent month-end (as determined in accordance with
GAAP) of less than $2,000,000 or with less than 10 lots remaining;
(i)    any permit, lease, license, contract or agreement to which any Loan Party
is a party or any of its rights or interests thereunder if and only to the
extent that the grant of a security interest with respect to such permit, lease,
license, contract or agreement is (A) prohibited by any requirements of law of a
Governmental Authority or requires a consent not obtained of any Governmental
Authority pursuant to such requirement of law or (B) prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, such permit, lease, license, contract
or agreement, except to the extent that such requirement of law or the term in
such permit, lease, license, contract or agreement (other than (1) any such
permit, lease, license, contract or agreement evidencing Debt, guarantee
obligations or similar financing arrangements of any Loan Party or (2) any
shareholder, joint-venture or similar agreement, in each case to the extent
permitted under this Agreement) providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law;
(j)    cash, Cash Equivalents, deposit accounts and securities accounts (except
to the extent any of the foregoing constitutes proceeds of Collateral); and
(k)    up to $25,000,000 of Designated Excluded Assets.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender, any Issuer or Agent or required to be withheld or deducted from a
payment to any such Person: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profit Taxes, in each case,
(i) imposed as a result of such Person being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) imposed as a result of a present or
former connection between such Person and the jurisdiction imposing such Taxes
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations

12



--------------------------------------------------------------------------------




under, received payments under, received a perfected security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (b) in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or a
Commitment pursuant to a law in effect on the date on which (x) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18), or (y) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 10.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Person’s failure to comply with Section 9.08, and (d) any
U.S. federal withholding Taxes imposed under FATCA.
“Facility” means the revolving credit and letter of credit facilities described
in Section 2.01.
“Facility Increase” is defined in Section 2.02.2(a).
“Facility Letter of Credit” means any Letter of Credit issued by an Issuer for
the account of the Borrower in accordance with Section 2.19.
“Facility Letter of Credit Collateral Account” is defined in Section 2.19.12.
“Facility Letter of Credit Fee” means a fee, payable with respect to each
Facility Letter of Credit issued by an Issuer, in an amount per annum equal to
the product of (i) the Applicable Letter of Credit Rate and (ii) the undrawn
outstanding amount of such Facility Letter of Credit, which fee shall be
calculated in the manner provided in Section 2.19.6.
“Facility Letter of Credit Obligations” means, at any date, the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuer on any Facility Letters of Credit to
the extent (if any) not reimbursed by the Borrower or by the Lenders under
Section 2.19.5. The Facility Letter of Credit Obligations of any Lender at any
time shall mean its Pro Rata Share of the aggregate Facility Letter of Credit
Obligations at such time.
“Facility Letter of Credit Sublimit” means, for each of the Issuers, the
obligation of such Issuer to issue Facility Letters of Credit in the aggregate
not exceeding the amount set forth in Schedule I hereto as its “Facility Letter
of Credit Sublimit,” as such amount may be increased or decreased from time to
time pursuant to the terms of Section 2.19.9.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for each day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 11:00 A.M. New York City time on
such day on such transactions received by the Agent from three Federal Funds
brokers of recognized standing selected by the Agent in its sole discretion.

13



--------------------------------------------------------------------------------




“Fee Letter” means that certain fee letter dated July 9, 2012 from Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Deutsche Bank Trust Company Americas,
Deutsche Bank Securities Inc., Goldman Sachs Lending Partners, LLC, UBS Loan
Finance LLC and UBS Securities LLC to the Borrower and accepted by the Borrower.
“Final Extended Termination Date” has the meaning provided therefor in Section
2.20(b).
“Final Extending Lenders/Issuers” has the meaning provided therefor in Section
2.20(b).
“Final Extension Effective Date” has the meaning provided therefor in Section
2.20(c).
“Financial Covenant Certificate” means a certificate in the form of Exhibit F.
“Financial Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is not a Performance Letter of Credit.
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 10, 2014 among the Borrower, the financial institutions party
thereto, the Agent and the other signatories party thereto.
“First Amendment Effective Date” is defined in the First Amendment.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding Facility Letter of Credit Obligations with respect to Facility
Letters of Credit issued by such Issuer other than Facility Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof.
“Fronting Fee” is defined in Section 2.19.6(b).
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time (subject to the provisions of Section 1.02).
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

14



--------------------------------------------------------------------------------




“Guarantor” means (a) the Subsidiaries of Borrower identified on Schedule III
hereto and (b) any Person that, pursuant to a Supplemental Guaranty, guarantees
the Obligations.
“Guaranty” means (a) the Second Amended and Restated Guaranty or (b) a
Supplemental Guaranty.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any interest rate swap agreement, foreign currency exchange
agreement, interest rate collar agreement, option or futures contract or other
similar agreement or arrangement relating to interest rates or foreign exchange
rates.
“Housing Collateral” means, to the extent included in the Collateral,
(i) receivables resulting from a Housing Unit Closing and (ii) Housing Units,
including model housing units.
“Housing Collateral Ratio” is defined in Section 7.01.
“Housing Unit” means a dwelling, including the land on which such dwelling is
located (including condominiums but excluding mobile homes), which dwelling is
either under construction or completed and is (or, upon completion of
construction thereof, will be) available for sale.
“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Restricted Subsidiary (including any company or other entity
acquired in an Acquisition by the Borrower or a Restricted Subsidiary) to a bona
fide purchaser for value that is not an Affiliate.
“Improvements” means for any Real Property owned by any Loan Party, all
buildings, fixtures, improvements and facilities located on or attached to such
Real Property or owned or leased by any Loan Party and used in, on, or at such
Real Property; all heating, ventilating, air conditioning, mechanical,
electrical, and other plumbing systems; roof, structure and other facilities
serving any such buildings; landscaping and site improvements; construction work
in progress; and building materials to be used in such construction work.
“Incur” means to, directly or indirectly, create, incur, assume, guarantee,
extend the maturity of or otherwise become liable with respect to any Debt;
provided, however, that neither the accrual of interest (whether such interest
is payable in cash or kind) nor the accretion of original issue discount shall
be considered an Incurrence of Debt. “Incurred” and “Incurrence” shall have
correlative meanings.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Initial Extended Termination Date” has the meaning provided therefor in Section
2.20(a).
“Initial Extending Lenders/Issuers” has the meaning provided therefor in Section
2.20(a).
“Intangible Assets” means all unamortized debt discount and expense, unamortized
deferred charges, good will, patents, trademarks, service marks, trade names,
copyrights and all other items which would be treated as intangibles on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP.

15



--------------------------------------------------------------------------------




“Intellectual Property” is defined in Section 4.24.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
September 11, 2009, among the Borrower, the subsidiaries of the Borrower party
thereto, Citibank, N.A., as Initial First Priority Agent, and Wilmington Trust,
FSB, as Initial Second Priority Agent, as such agreement has been, and may
hereafter be amended, restated, supplemented or otherwise modified from time to
time.
“Interest Coverage Ratio” means the ratio of (a) EBITDA for the most recent four
full fiscal quarters to (b) Consolidated Interest Incurred of the Borrower for
the most recent four full fiscal quarters; provided that:
(A)
with respect to any Debt Incurred during, and remaining outstanding at the end
of, such four full fiscal quarter period, such Indebtedness will be assumed to
have been incurred as of the first day of such four full fiscal quarter period;
and

(B)
with respect to Debt repaid (other than a repayment of revolving credit
obligations repaid solely out of operating cash flows) during such four full
fiscal quarter period, such Debt will be assumed to have been repaid on the
first day of such four full fiscal quarter period.

“Interest Deficit” is defined in Section 2.07(b).
“Interest Expense” of the Borrower and its Restricted Subsidiaries for any
period means, without duplication, the aggregate amount of (i) interest which,
in conformity with GAAP, would be set opposite the caption “interest expense” or
any like caption on an income statement for such Persons (including, without
limitation, imputed interest included on Capital Leases, all commissions,
discounts and other fees and charges owed with respect to letters of credit
securing financial obligations and bankers’ acceptance financing, the net costs
associated with Hedging Obligations, amortization of other financing fees and
expenses, the interest portion of any deferred payment obligation, amortization
of discount or premium, if any, and all other non-cash interest expense other
than interest and other charges amortized to cost of sales) and includes,
without duplication (including duplication of the foregoing items), all interest
amortized to cost of sales for such period, and (ii) the amount of Disqualified
Stock Dividends recognized by the Borrower on any Disqualified Stock whether or
not paid during such period. Notwithstanding that GAAP may otherwise provide,
the Borrower shall not be required to include in Interest Expense the amount of
any premium to prepay Debt.
“Interest Incurred” of any Person for any period means, without duplication, the
aggregate amount of (i) interest which, in conformity with GAAP, would be set
opposite the caption “interest expense” or any like caption on an income
statement for such Person (including, without limitation, imputed interest
included on Capital Leases, all commissions, discounts and other fees and
charged owed with respect to letters of credit securing financial obligations
and bankers’ acceptance financing, the net costs associated with Hedging
Obligations, amortization of other financing fees and expenses, the interest
portion of any deferred payment obligation, amortization of discount or premium,
if any, and all other noncash interest expense other than interest and other
charges amortized to cost of sales) and includes, with respect to the Borrower
and its Restricted Subsidiaries, without duplication (including duplication of
the foregoing items), all interest capitalized for such period, all interest
attributable to discontinued operations for such period to the extent not set
forth on the income statement under the caption “interest expense” or any like
caption, and all interest actually paid by the Borrower or a Restricted
Subsidiary under any guarantee of Debt (including, without limitation, a
guarantee of principal, interest or any combination thereof) of any other Person
during such period and (ii) the amount of Disqualified Stock Dividends
recognized by the Borrower on any Disqualified Stock whether or not declared
during such period.

16



--------------------------------------------------------------------------------




“Interest Period” means, with respect to any Eurodollar Loan, the period
commencing on the date of such Eurodollar Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Loan only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period pertaining to a Eurodollar Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Eurodollar Loan
initially shall be the date on which such Eurodollar Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Eurodollar Loan.
“Internal Reorganization” means any reorganization between or among the Borrower
and any Subsidiary or Subsidiaries or between or among any Subsidiary and one or
more other Subsidiaries or any combination thereof by way of liquidations,
mergers, consolidations, conveyances, assignments, sales, transfers and other
dispositions of all or substantially all of the assets of a Subsidiary (whether
in one transaction or in a series of transactions); provided that (a) the
Borrower shall preserve and maintain its status as a validly existing
corporation and (b) all assets, liabilities, obligations and guarantees of any
Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.
“Inventory” means all Housing Units, lots, land, goods, merchandise and other
personal property wherever located to be used for or incorporated into any
Housing Unit.
“Investment” has the meaning provided therefor in Section 6.07. The amount of
any Investment shall include (a) in the case of any loan or advance, the
outstanding amount of such loan or advance and (b) in the case of any equity
Investment, the amount of the “net equity investment” as determined in
accordance with GAAP.
“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended.
“Issuer” means, with respect to each Facility Letter of Credit, any of Credit
Suisse AG, Cayman Islands Branch, Deutsche Bank AG New York Branch, Goldman
Sachs Bank USA or UBS AG, Stamford Branch, or any Affiliate of a Lender
designated by such Lender, any permitted assignee of any Commitment of any of
the above, as provided in Section 11.02(b)(v), and any other Lender (with such
Lender’s consent) or financial institution selected by the Borrower with the
approval of the Agent to issue such Facility Letter of Credit.  
“Joint Venture” means any Person (other than a Subsidiary) in which the Borrower
or a Subsidiary holds any stock, partnership interest, joint venture interest,
limited liability company interest or other equity interest.
“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, guidelines, license, permit requirement, order or
determination of an arbitrator or a court or other Governmental Authority, and
the interpretation or administration thereof, in each case applicable to or
binding upon such person or any of its property or to which such person or any
of its property is subject.
“Lender Party” means any Lender or any Issuer.

17



--------------------------------------------------------------------------------




“Lenders” means each of the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to a Commitment and Acceptance or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
“Lending Office” means, with respect to any Lender, the Lending Office of such
Lender (or of an affiliate of such Lender) heretofore designated in writing by
such Lender to the Agent or such other office or branch of such Lender (or of an
affiliate of such Lender) as that Lender may from time to time specify to the
Borrower and the Agent as the office or branch at which its Loans (or Loans of a
type designated in such notice) are to be made and maintained.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued by a financial institution upon the application of such Person
or upon which such Person is an account party or for which such Person is in any
way liable.
“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate per annum determined, as set forth by Reuters or any other interest
rate reporting service of recognized international standing selected by the
Agent that has been nominated by the ICE Benchmark Administration (or any
successor service or entity that has been authorized by the U.K. Financial
Conduct Authority to administer the London Interbank Offered Rate) as an
authorized information vendor for the purpose of displaying such rates, at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the settlement
rates (as set forth by Reuters or such other interest rate reporting service
selected by the Agent) for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, the “LIBO Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, any mortgage, deed of trust, deed to
secure debt, pledge, security interest, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority, or
other security agreement or preferential arrangement, charge, or encumbrance of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction to evidence any of the foregoing).
“Loan” means, with respect to a Lender, a Loan made by such Lender pursuant to
Section 2.01.1 and any conversion or continuation thereof.
“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Documents, the Reimbursement Agreements, the Intercreditor Agreement, and any
and all documents delivered hereunder or pursuant hereto.
“Loan Party” means the Borrower and each Guarantor.
“Mandatory Convertible Notes” means any Debt of a Person, the principal amount
of which is payable at maturity solely in Capital Stock of such Person (provided
that a requirement to pay accrued, but unpaid, interest on such Debt in cash at
maturity or a requirement to pay cash fees, expenses or premiums as a result of
the acceleration of payment, early redemption or otherwise with respect to such
Debt shall not disqualify such Debt as Mandatory Convertible Notes).

18



--------------------------------------------------------------------------------




“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities, financial condition or
results of operations of the Borrower and its Restricted Subsidiaries, taken as
a whole, (ii) a material impairment of the ability of (a) the Borrower or (b)
the other Loan Parties, taken as a whole, in each case, to perform their
respective Obligations under the Loan Documents, or (iii) a material impairment
of the rights and remedies of or benefits available to the Agent or the Lenders
under any of the Loan Documents.
“Material Debt” means (a) Debt (other than the Loans and the Facility Letters of
Credit) or (b) obligations in respect of one or more Hedging Agreements, in each
case, of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Debt, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.
“Minimum Liquidity” means the sum of (a) Unrestricted Cash of the Borrower and
the Restricted Subsidiaries and (b) (i) the Aggregate Commitment minus (ii) the
Aggregate Outstanding Extensions of Credit.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” means each of the Real Properties of the Loan Parties
listed on the “Beazer Homes Mortgaged Inventory List” included in Exhibit II
attached to the Perfection Certificate delivered by the Borrower pursuant to
Section 3.01(15), and each other parcel of Real Property and Improvements
thereto as to which the Agent for the benefit of the Secured Parties has been
granted a Lien pursuant to a Mortgage as provided in Sections 5.17 and 5.18.
“Mortgages” means each of the mortgages, deeds of trust, deeds to secure debt
and similar instruments (including any spreader, assignment, amendment,
restatement or similar modification of any existing Mortgage) made by any Loan
Party in favor of the Agent for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Agent and the Borrower with respect to
the Real Property described therein.
“Multiemployer Plan” means a plan described in Section 4001(a)(3) of ERISA in
respect of which the Borrower, a Subsidiary or a Commonly Controlled Entity
(i) is an “employer” as defined in Section 3(5) of ERISA or (ii) has made
contributions, or been obligated to make contributions, during the preceding six
plan years.
“Net Income” means, for any period, the aggregate net income (or loss) of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis for
such period in accordance with GAAP; provided that there will be excluded from
such net income (to the extent otherwise included therein), without duplication:
(i)    the net income (or loss) of any Person (other than a Restricted
Subsidiary) in which any Person (including, without limitation, an Unrestricted
Subsidiary) other than the Borrower or any Restricted Subsidiary has an
ownership interest, except to the extent that any such income has actually been
received by the Borrower or any Restricted Subsidiary in the form of cash
dividends or similar cash distributions during such period, or in any other form
but converted to cash during such period;
(ii)    except to the extent includable in Net Income pursuant to the foregoing
clause (a), the net income (or loss) of any Person that accrued prior to the
date that (i) such Person becomes a Restricted Subsidiary or is merged with or
into or consolidated with the Borrower or any of its Restricted Subsidiaries or
(ii) the assets of such Person are acquired by the Borrower or any of its
Restricted Subsidiaries;

19



--------------------------------------------------------------------------------




(iii)    the net income of any Restricted Subsidiary to the extent that (but
only so long as) the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of that income is not permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary during such period;
(iv)    in the case of a successor to the Borrower by consolidation, merger or
transfer of its assets, any earnings of the successor prior to such merger,
consolidation or transfer of assets; and
(v)    the gains (but not losses) realized during such period by the Borrower or
any of its Restricted Subsidiaries resulting from (i) the acquisition of
securities issued by the Borrower or extinguishment of Debt of the Borrower or
any of its Restricted Subsidiaries, (ii) asset sales by the Borrower or any of
its Restricted Subsidiaries and (iii) other extraordinary items realized by the
Borrower or any of its Restricted Subsidiaries.
Notwithstanding the foregoing, in calculating Net Income, the Borrower will be
entitled to take into consideration the tax benefits associated with any loss
described in clause (e) of the preceding sentence, but only to the extent such
tax benefits are actually recognized by the Borrower or any of its Restricted
Subsidiaries during such period; provided, further, that there will be included
in such net income, without duplication, the net income of any Unrestricted
Subsidiary to the extent such net income is actually received by the Borrower or
any of its Restricted Subsidiaries in the form of cash dividends or similar cash
distributions during such period, or in any other form but converted to cash
during such period.
“New Lender” means a Lender or other entity (in each case approved by the Agent
and each Issuer, which approval shall not be unreasonably withheld or delayed)
that elects, upon request by Borrower, to issue a Commitment or, in the case of
an existing Lender, to increase its existing Commitment, pursuant to Section
2.02.2.
“Non-Extending Lender” has the meaning provided therefor in Section 2.20(d).
“Non-Recourse Debt” with respect to any Person means Debt of such Person for
which (i) the sole legal recourse for collection of principal and interest on
such Debt is against the specific property identified in the instruments
evidencing or securing such Debt and such property was acquired (directly or
indirectly, including through the purchase of Capital Stock of the Person owning
such property) with the proceeds of such Debt or such Debt was Incurred within
90 days after the acquisition (directly or indirectly, including through the
purchase of Capital Stock of the Person owning such property) of such property
and (ii) no other assets of such Person may secure such Debt or may be realized
upon in collection of principal or interest on such Debt. Debt which is
otherwise Non-Recourse Debt will not lose its character as Non-Recourse Debt
because there is recourse to the borrower, any guarantor or any other Person for
(a) environmental warranties, covenants and indemnities, (b) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, deposits, insurance and condemnation proceeds and other sums
actually received by the borrower from secured assets, waste and mechanics’
liens, breach of separateness covenants, and other customary exceptions or
(c) in the case of the borrower thereof only, other obligations in respect of
such Debt that are payable solely as a result of a voluntary or collusive
non-voluntary bankruptcy filing (or similar filing or action) by such borrower.
“Note” means a promissory note in substantially the form of Exhibit B hereto,
executed and delivered by the Borrower payable to a Lender in the amount of its
Commitment, including any amendment, modification, restatement, renewal or
replacement of such promissory note.
“Obligations” means (a) the due and punctual payment of principal of and
interest on the Loans and the Notes, (b) the due and punctual payment of the
Facility Letter of Credit Obligations, and (c) the due and punctual

20



--------------------------------------------------------------------------------




payment of fees, expenses, reimbursements, indemnifications and other present
and future monetary obligations of the Borrower and each Guarantor to the
Lenders or to any Lender, the Agent, any Issuer or any indemnified party, in
each case arising under the Loan Documents.
“Officer’s Certificate” means a certificate from a Responsible Officer in the
form of Exhibit H.
“Ordinary Course Release” means a release of the Agent’s Liens on any Mortgaged
Properties or any portions thereof in order to effect an Ordinary Course Sale.
“Ordinary Course Sale” means the sale or other disposition of such Mortgaged
Properties or portions thereof (i) in the applicable Loan Party’s ordinary
course of business (as reasonably determined by the Borrower) including sales of
Housing Units, sales of lots individually or in bulk, and sales of subdivision
properties and other developed and undeveloped land, or (ii) where such
Mortgaged Properties or portions thereof are no longer used or useable in the
ordinary course of business (as reasonably determined by the Borrower) of the
applicable Loan Parties.
“Original Stated Termination Date” has the meaning provided therefor in the
definition of “Termination Date”.
“Other Release” means a release of the Agent’s Liens on any Mortgaged Properties
or any portions thereof in order to effect any sale or other disposition of such
Mortgaged Properties or portions thereof other than any sale or disposition that
is an Ordinary Course Sale.
“Participant” is defined in Section 11.03.
“Participant Register” is defined in Section 11.03.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Perfection Certificate” means the Perfection Certificate delivered by the
Borrower to the Agent on the Closing Date.
“Performance Letter of Credit” means any Letter of Credit of the Borrower or a
Subsidiary that is issued (a) for the benefit of a municipality, other
governmental authority, utility, water or sewer authority, or other similar
entity for the purpose of assuring such beneficiary of the Letter of Credit of
the proper and timely completion of construction work or (b) with respect to the
Borrower or such Subsidiary’s reinsurance obligations.
“Permitted Acquisition” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
domestic business or domestic entity engaged primarily in the business of home
building; provided that (a) immediately before and after giving effect to such
Acquisition, no Default or Event of Default has occurred and is continuing and
(b) for any Acquisition involving the Borrower by way of merger or
consolidation, either (x) the Borrower is the surviving entity following such
Acquisition, or (y) the surviving entity has assumed or otherwise become liable
for all obligations of the Borrower under this Agreement and the other Loan
Documents, and the ownership of the Common Equity and the composition of the
Board of Directors of the surviving entity resulting from such merger or
consolidation does not otherwise constitute a Change of Control in respect of
such surviving entity.

21



--------------------------------------------------------------------------------




“Permitted Secured Debt Conditions” means, with respect to any Secured Debt
permitted to be incurred under Section 6.02, the collective reference to the
following conditions: (i) no Default or Event of Default shall have occurred and
be continuing, (ii) all representations and warranties shall be true and correct
in all material respects immediately prior to, and immediately after giving
effect to, the incurrence of such Secured Debt and (iii) the Loan Parties shall
continue to be in compliance with all covenants in Article VII immediately after
giving effect to the incurrence of such Secured Debt and the release of any
applicable Collateral.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.
“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a Subsidiary or a Commonly Controlled Entity is
an “employer” as defined in Section 3(5) of ERISA or during the preceding six
plan years, has made, or been obligated to make, contributions; provided,
however, that the term “Plan” shall not include any Multiemployer Plan.
“Preferred Stock” of any Person means all Capital Stock of such Person which has
a preference in liquidation or with respect to the payment of dividends.
“Pro Rata Share” means, at any time for any Lender, the ratio that such Lender’s
Commitment bears to the Aggregate Commitment; provided, however, that if the
Aggregate Commitment has terminated or been terminated in full, the Pro Rata
Share shall be the ratio that (x) the sum of such Lender’s outstanding Loans and
Facility Letter of Credit Obligations bears to (y) the sum of all outstanding
Loans and Facility Letter of Credit Obligations; and provided, further, that
this definition is subject to the provisions of Section 2.02.2(c) (if and when
applicable).
“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code that could subject the Borrower or any Subsidiary to
any liability.
“Real Property” means all of those plots, pieces or parcels of land now owned,
leased or hereafter acquired or leased by a Loan Party, together with the right,
title and interest of such Loan Party in and to the streets, the land lying in
the bed of any streets, roads or avenues, opened or proposed, in front of, the
air space and development rights pertaining to the land and the right to use
such air space and development rights, all rights of way, privileges, liberties,
tenements, hereditaments and appurtenances belonging or in any way appertaining
thereto, all fixtures, all easements now or hereafter benefiting the land and
all royalties and rights appertaining to the use and enjoyment of the land
necessary for the residential development of such land, together with all of the
buildings and other Improvements now or hereafter erected on the land, and any
fixtures appurtenant thereto. It is understood that any calculation of the book
value of Real Property shall be calculated as of the month end last reported in
a Financial Covenant Certificate.
“Refinancing Debt” means Debt that refunds, refinances or extends (by way of
replacement) any applicable Debt of the Borrower or its Restricted Subsidiaries
existing on the Closing Date or other Debt (other than Non-Recourse Debt)
permitted to be incurred by the Borrower or its Restricted Subsidiaries by the
terms of this Agreement (“Refinanced Debt”) but only to the extent that (i) the
Refinancing Debt is subordinated in right of payment to or pari passu in right
of payment with the Obligations to the same extent as such Refinanced Debt, if
at all, (ii) such Refinancing Debt is in an aggregate amount that is equal to or
less than the sum of (A) the aggregate amount then outstanding under the
Refinanced Debt, plus (B) accrued and unpaid interest on such Refinanced Debt,
plus (C) reasonable fees and expenses incurred in obtaining such Refinancing
Debt (including any applicable prepayment premiums and defeasance costs), it
being understood that this clause (ii) shall not preclude the Refinancing Debt
from being a part of a Debt financing that includes other or additional Debt
otherwise permitted herein, (iii) such Refinancing

22



--------------------------------------------------------------------------------




Debt is Incurred by the same Person that initially Incurred such Refinanced Debt
or by another Person of which the Person that initially Incurred such Refinanced
Debt is a Subsidiary, (iv) such Refinancing Debt is Incurred within 180 days
prior to or 180 days after such Refinanced Debt is so refunded, refinanced or
extended; and (v) the Refinancing Debt is scheduled to mature either (x) no
earlier than the Refinanced Debt or (y) after the latest Termination Date.
“Register” is defined in Section 10.17.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Agreement” means, with respect to a Facility Letter of Credit,
such form of application therefor and form of reimbursement agreement therefor
(whether in a single or several documents, taken together) as the applicable
Issuer may employ in the ordinary course of business for its own account, with
the modifications thereto as may be agreed upon by such Issuer and the Borrower
and as are not materially adverse (in the reasonable judgment of such Issuer and
the Agent) to the interests of the Lenders; provided, however, in the event of
any conflict between the terms of any Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
“Release Conditions” means, with respect any Ordinary Course Release or Other
Release, (i) the Borrower will be in pro forma compliance with Section 7.01
after giving effect to such release, (ii) no Event of Default has occurred and
is continuing or would result therefrom as of the effective date of such release
of Mortgaged Property or portion thereof, (iii) after giving effect to such
release and all other releases of Mortgaged Properties or portions thereof since
the date of the most recent Financial Covenant Certificate, the Housing
Collateral Ratio and Aggregate Collateral Ratio satisfy the requirements of
Section 7.01, (iv) such sale, other disposition or release does not result in
the remainder of the Mortgaged Property being an unsubdivided parcel after
giving effect to such release, to the extent subdivision of such parcel is
legally required at such time, (v) such release does not alter the separate tax
lot status of the remainder of such Mortgaged Property, subject to customary
procedures and timing for separation of tax lots in the applicable jurisdiction
and (vi) either (x) the Mortgaged Property being released does not secure Debt
under the Second Lien Notes, any Exchange Notes in respect thereof or any
Refinancing Debt in respect of the Second Lien Notes or such Exchange Notes or
(y) all Liens on Mortgaged Property securing Debt described in clause (x) are
being released substantially simultaneously with the release of the Agent’s Lien
on such Mortgaged Property.
“Replacement Lender” is defined in Section 2.18.

23



--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043 of ERISA
with respect to a Plan (excluding any such event with respect to which the PBGC
has waived the 30-day notice requirement).
“Required Lenders” means Lenders whose Pro Rata Shares are equal to or greater
than 50%; provided that the Loans, Facility Letter of Credit Obligations, and
unused Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders at any time.
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.
“Restricted Debt” means Debt of the Borrower or any Subsidiary, the payment,
prepayment, repurchase or defeasance of which is restricted under Section
6.10(b).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary.
“Restricted Subsidiary” means each of the Subsidiaries of the Borrower which is
not an Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Rating Services.
“Second Amended and Restated Guaranty” means the Second Amended and Restated
Guaranty dated as of the date hereof among each Guarantor identified on Schedule
III and the Agent, substantially in the form attached as Exhibit A-1.
“Second Lien Notes” means the 6.625% Senior Secured Notes of the Borrower issued
pursuant to the Base Indenture 2012 in the original principal amount of
$300,000,000.
“Second Successor Agency and Amendment Agreement” is defined in the recitals.
“Secured Debt” means all Debt of the Borrower or any of its Subsidiaries
(excluding the Obligations and Debt owing to the Borrower or any of its
Subsidiaries) that is secured by a Lien on assets of the Borrower or any of its
Subsidiaries as permitted under Section 6.01 hereof.
“Secured Parties” means the collective reference to the Agent, the Issuers and
the Lenders.
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages and all other security documents hereafter delivered to the Agent
granting a Lien on any property of any Person to secure the Obligations of the
Loan Parties under any Loan Document.
“Senior Indentures” means the Base Indenture 2002, the Base Indenture 2012, the
Supplemental Indentures and any other Indenture hereafter entered into by the
Borrower pursuant to which the Borrower Incurs any Refinancing Debt with respect
to any of the Senior Notes.
“Senior Notes” means (i) the 6 7/8% Senior Notes due 2015 of the Borrower issued
in the original principal amount of $350,000,000 pursuant to the Indenture dated
April 17, 2002 (the “Base Indenture 2002”) and Fifth

24



--------------------------------------------------------------------------------




Supplemental Indenture dated June 8, 2005, (ii) the 8.125% Senior Notes due 2016
of the Borrower issued in the original principal amount of $275,000,000 pursuant
to the Base Indenture 2002 and the Eighth Supplemental Indenture dated June 6,
2006, (iii) the 9 1/8% Senior Notes due 2018 of the Borrower issued in the
original principal amount of $300,000,000 pursuant to the Base Indenture 2002
and the Thirteenth Supplemental Indenture dated May 20, 2010, (iv) the 9 1/8%
Senior Notes due 2019 of the Borrower issued in the original principal amount of
$250,000,000 pursuant to the Base Indenture 2002 and the Fourteenth Supplemental
Indenture dated November 12, 2010, (v) the 7.00% Senior Amortizing Notes due
2013 of the Borrower issued in the original principal amount of approximately
$15,738,000 pursuant to the Base Indenture 2002 and the Twelfth Supplemental
Indenture dated May 10, 2010, (vi) the 6.00% Senior Amortizing Notes due 2015 of
the Borrower issued in the original principal amount of approximately
$23,460,000 pursuant to the Base Indenture 2002 and the Sixteenth Supplemental
Indenture dated July 16, 2012, and (vii) the 6.625% Senior Secured Notes of the
Borrower issued in the original principal amount of $300,000,000 pursuant to the
Indenture dated July 18, 2012 (the “Base Indenture 2012”).
“Servicing Arrangement” is defined in Section 2.01.2(d).
“Significant Guarantor” means, at any date of determination thereof, any
Guarantor that (together with its Subsidiaries) accounts for ten percent (10%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and ten percent (10%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.
“Significant Subsidiary” means, at any date of determination thereof, any
Subsidiary that (together with its Subsidiaries) accounts for five percent (5%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and five percent (5%) or more of the
consolidated net revenues for the twelve-month period ending on the last day of
the most recent fiscal quarter then ended, in each case of the Borrower and its
Subsidiaries taken as a whole. Such percentage shall be determined on the basis
of financial reports that shall be available not later than 25 days (or, in the
case of the last fiscal quarter of the fiscal year, 35 days) following the end
of such fiscal quarter.
“Specified Drawing Condition” is defined in Section 3.02(1)(c).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, as to the Borrower or a Guarantor, in the case of a
corporation, a corporation of which shares of stock having ordinary voting power
(other than stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Borrower or such Guarantor, as the case may be, or in the case of an
entity which is not

25



--------------------------------------------------------------------------------




a corporation, the activities of which are controlled directly, or indirectly
through one or more intermediaries, or both, by the Borrower or such Guarantor,
as the case may be.
“Supplemental Guaranty” means a Supplemental Guaranty in the form provided for
in, and attached to, the form of Second Amended and Restated Guaranty attached
hereto as Exhibit A.
“Supplemental Indentures” means the Supplemental Indentures identified in the
definition of the term “Senior Notes”.
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or any Subsidiary is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a Person other than the Borrower or any Subsidiary of any
Equity Interest or Restricted Debt or (b) any payment (other than on account of
a permitted purchase by it of any Equity Interest or Restricted Debt) the amount
of which is determined by reference to the price or value at any time of any
Equity Interest or Restricted Indebtedness; provided that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of the Borrower or the Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means (i) with respect to any Lenders and Issuers that are
not Initial Extending Lenders/Issuers, September 24, 2015 (the “Original Stated
Termination Date”) and (ii) with respect to any Lenders and Issuers that are
Initial Extending Lenders/Issuers, September 24, 2016, as such date may be
further extended as to any Final Extending Lenders/Issuers at the election of
Borrower pursuant to Section 2.20, in each case, subject, however, to earlier
termination in whole of the Aggregate Commitment pursuant to the terms of this
Agreement.
“Title Companies” means Security Title Insurance Company, a Vermont corporation,
Homebuilders Title Services, Inc., a Delaware corporation, and Homebuilders
Title Services of Virginia, Inc., a Virginia corporation, each of which is a
Wholly-Owned Subsidiary of the Borrower.
“Title Insurance Company” means First American Title Insurance Company, its
successors and assigns, or other title insurance company reasonably acceptable
to the Agent.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of any Borrowings hereunder on the Closing Date, (b) the repayment of all
amounts due or outstanding under or in respect of, and the amendment and
restatement of, the Existing Credit Agreement and (c) the payment of related
fees and expenses.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“UHIC” means United Homes Insurance Corporation, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.

26



--------------------------------------------------------------------------------




“Unrestricted Cash” of a Person means the cash and Cash Equivalents of such
Person that would not be identified as “restricted” on a balance sheet of such
Person prepared in accordance with GAAP, except to the extent such cash is
identified as “restricted” solely as a result of the Liens pursuant to the
Security Documents.
“Unrestricted Subsidiary” means UHIC, Security Title Insurance Company, Inc., a
Vermont corporation, Beazer Homes Capital Trust I, a Delaware business trust (to
the extent deemed to be a Subsidiary of the Borrower), and each of the
Subsidiaries of the Borrower (including any newly formed or acquired Subsidiary)
so designated by a resolution adopted by the Board of Directors of the Borrower
as provided below, and provided that:
(i)    neither the Borrower nor any of its other Subsidiaries (other than
Unrestricted Subsidiaries) (1) provides any direct or indirect credit support or
collateral for any Debt of such Subsidiary (including any undertaking, agreement
or instrument evidencing such Debt) or (2) is directly or indirectly liable for
any Debt of such Subsidiary;
(ii)    the creditors with respect to Debt for borrowed money of such Subsidiary
have agreed in writing that they have no recourse, direct or indirect, to the
Borrower or any other Subsidiary of the Borrower (other than Unrestricted
Subsidiaries) or any of their respective assets, including, without limitation,
recourse with respect to the payment of principal or interest on any Debt of
such Subsidiary; and
(iii)    no default with respect to any Debt of such Subsidiary (including any
right which the holders thereof may have to take enforcement action against such
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Debt of the Borrower or any of its other Subsidiaries (other than other
Unrestricted Subsidiaries), to declare a default on such other Debt or cause the
payment thereof to be accelerated or payable prior to its stated maturity.
The Board of Directors of the Borrower may designate an Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that:
(a)    any such designation will be deemed to be an Incurrence by the Borrower
and its Restricted Subsidiaries of the Debt (if any) of such designated
Subsidiary for purposes of Section 6.02 as of the date of such designation;
(b)    immediately after giving effect to such designation and the Incurrence of
any such additional Debt, the Consolidated Fixed Charge Coverage Ratio of the
Borrower would be at least 2.0 to 1.0;
(c)    the Liens on the property and assets of such Unrestricted Subsidiary
could then be incurred in accordance with Section 6.01 as of the date of such
designation;
(d)    Section 5.15, 5.17 and 5.18 of this Agreement and the provisions of the
Security Documents and the Guaranty are complied with, to the extent applicable
thereto, with respect to such Subsidiary;
(e)    the Borrower shall be in compliance with the covenants in Article VII of
this Agreement immediately after giving effect to such designation; and
(f)    no Default or Event of Default shall have occurred and be continuing.
Subject to the foregoing, the Board of Directors of the Borrower also may
designate any Restricted Subsidiary to be an Unrestricted Subsidiary; provided
that:
(a)    all previous Investments by the Borrower and its Restricted Subsidiaries
in such Restricted Subsidiary (net of any returns previously paid on such
Investments) will be deemed to be Restricted Payments at the time of such
designation and will reduce the amount available for Restricted Payments under
Section 6.13;

27



--------------------------------------------------------------------------------




(b)    immediately after giving effect to such designation and reduction of
amounts available for Restricted Payments under Section 6.13, either (x)  the
Consolidated Fixed Charge Coverage Ratio of the Borrower would be at least 2.0
to 1.0 or (y) such Consolidated Fixed Charge Coverage Ratio for the Borrower and
its Restricted Subsidiaries would be greater than such ratio immediately prior
to such designation, in each case on a pro forma basis taking into account such
designation;
(c)    the Borrower shall be in compliance with the covenants in Article VII of
this Agreement immediately after giving effect to such designation; and
(d)    no Default or Event of Default shall have occurred and be continuing.
Any such designation by the Board of Directors of the Borrower will be evidenced
to the Agent by the delivery to the Agent of a certified copy of the resolution
of the Board of Directors of the Borrower giving effect to such designation and
an officer’s certificate certifying that such designation complied with the
foregoing conditions and setting forth the underlying calculations.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Wholly-Owned Subsidiary” of any Person means (i) a Subsidiary, of which one
hundred percent (100%) of the outstanding Common Equity (except for directors’
qualifying shares or certain minority interests owned by other Persons solely
due to local law requirements that there be more than one stockholder, but which
interest is not in excess of what is required for such purpose) is owned
directly by such Person or through one or more other Wholly-Owned Subsidiaries
of such Person, or (ii) any entity other than a corporation in which such
Person, directly or indirectly, owns all of the outstanding Common Equity of
such entity.
Section 1.02    Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in Section
4.04, and all financial data submitted pursuant to this Agreement shall be
prepared in accordance with such principles.
(b)    Notwithstanding anything to the contrary contained in this Agreement, in
determining the Borrower’s compliance with the provisions of Article VII hereof,
GAAP shall not include modifications of generally accepted accounting principles
that become effective after the date hereof.
Section 1.03    Rules of Construction. (a) The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.
(b)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(c)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
(d)    The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
(e)    Unless the context requires otherwise (i) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document

28



--------------------------------------------------------------------------------




as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any person shall be construed to include such
person’s successors and assigns (subject to any restrictions on such assignments
set forth herein), (iii) the words “herein”, “hereof” and “hereunder”, and words
of similar import shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Schedules and Exhibits shall be construed to refer to
Articles and Sections of, and Schedules and Exhibits to, this Agreement, (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, and (vi) any reference to any law, rule or regulation shall be
construed to mean that law, rule or regulation as amended and in effect from
time to time.
(f)    Each covenant in this Agreement shall be given independent effect, and
the fact that any act or omission may be permitted by one covenant and
prohibited or restricted by any other covenant (whether or not dealing with the
same or similar events) shall not be construed as creating any ambiguity,
conflict or other basis to consider any matter other than the express terms
hereof in determining the meaning or construction of such covenants and the
enforcement thereof in accordance with their respective terms.
(g)    This Agreement is being entered into by and between competent and
sophisticated parties who are experienced in business matters and represented by
legal counsel and other advisors, and has been reviewed by the parties and their
legal counsel and other advisors. Therefore, any ambiguous language in this
Agreement will not be construed against any particular party as the drafter of
the language.
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
Section 2.01    The Facility.
Section 2.01.1    Revolving Credit Facility. (a) On and after the Closing Date
and prior to the Termination Date applicable to such Lender, upon the terms and
conditions set forth in this Agreement and in reliance upon the representations
and warranties of the Borrower herein set forth, each Lender severally agrees to
make Loans to the Borrower, provided that (i) in no event may the aggregate
principal amount of all outstanding Loans and the Facility Letter of Credit
Obligations of any Lender exceed its Commitment, and (ii) in no event may the
sum of the aggregate principal amount of all outstanding Loans and the Facility
Letter of Credit Obligations exceed the Aggregate Commitment.
(b)    On and after the Closing Date and prior to the date that is 30 days prior
to the Termination Date applicable to such Lender, each Lender severally agrees,
on the terms and conditions set forth in this Agreement and in reliance upon the
representations and warranties of Borrower herein set forth, to participate in
Facility Letters of Credit issued pursuant to Section 2.19 for the account of
the Borrower, provided that (i) in no event may the aggregate principal amount
of all outstanding Loans and Facility Letter of Credit Obligations of any Lender
exceed its Commitment and (ii) in no event may the aggregate amount of all
Facility Letter of Credit Obligations exceed an amount equal to the Aggregate
Commitment minus the sum of all outstanding Loans.
(c)    Loans hereunder shall be made ratably by the several Lenders in
accordance with their respective Pro Rata Shares. Participations in Facility
Letters of Credit hereunder shall be ratable among the several Lenders in
accordance with their respective Pro Rata Shares.

29



--------------------------------------------------------------------------------




(d)    All Obligations with respect to the Commitment, Loans and Facility
Letters of Credit of a Lender shall be due and payable by the Borrower on the
Termination Date applicable to such Lender unless such Obligations shall sooner
become due and payable pursuant to Section 8.01 or as otherwise provided in this
Agreement. All other Obligations owing to a Lender (or the Agent) shall be due
and payable by the Borrower on the Termination Date applicable to such Lender
(or the latest Termination Date in the case of the Agent) unless such other
Obligations shall sooner become due and payable pursuant to Section 8.01 or as
otherwise provided in this Agreement
(e)    Each Borrowing which shall not utilize the Aggregate Commitment in full
shall be in an amount not less than One Million Dollars ($1,000,000) in the case
of a Borrowing consisting of Eurodollar Loans and One Million Dollars
($1,000,000) in the case of a Borrowing consisting of ABR Loans. Each Borrowing
shall consist of a Loan made by each Lender in the proportion of its Pro Rata
Share. Within the limits of the Aggregate Commitment, the Borrower may borrow,
repay pursuant to Section 2.10, and reborrow Loans under this Section 2.01. On
such terms and conditions, the Loans may be outstanding as ABR Loans or
Eurodollar Loans. Each type of Loan shall be made and maintained at the
applicable Lender’s Lending Office for such type of Loan. The failure of any
Lender to make any requested Loan to be made by it on the date specified for
such Loan shall not relieve any other Lender of its obligation (if any) to make
such Loan on such date, but no Lender shall be responsible for the failure of
any other Lender to make such Loan to be made by such other Lender.
Section 2.01.2    Facility Availability.
(a)    On and after the date that the conditions set forth in Section 3.01 have
been satisfied or waived by the Agent and the Lenders, the Borrower may borrow
an aggregate principal amount of up to the Aggregate Commitments (reduced by the
amount of all then outstanding Facility Letter of Credit Obligations), provided,
however, that the Borrower shall satisfy the conditions set forth in Section
3.02 prior to the making of each Borrowing.
(b)    So long as no other Debt is secured by a Lien on such Collateral, or any
such Lien is being released substantially simultaneously with the release by the
Agent, the Borrower may provide (i) an Authorized Agent’s Letter to the Agent
with respect to a request for an Ordinary Course Release, or (ii) an Officer’s
Certificate to the Agent with respect to a request for the release of the
Agent’s Liens on any Mortgaged Properties or any portions thereof in order to
effect the sale or other disposition of such Mortgaged Properties or portions
thereof (A)  where such Mortgaged Properties or portions thereof are owned by a
Subsidiary being sold, or whose assets are being sold, in a transaction
otherwise permitted by this Agreement, (B) where such Mortgaged Properties or
portions thereof where any structure is, or becomes, classified as being located
in a Flood Zone so long as the Borrower maintains compliance with Section 7.01
after giving pro forma effect to the release of such Mortgaged Property from the
Collateral; provided, however, that the Borrower request such release within 45
days of receipt of notification from the Agent that any portion of the
structure(s) located on such Mortgaged Property has been reclassified as being
located in a Flood Zone or (C) where such Mortgaged Properties or portions
thereof are, or are becoming, Excluded Property. The Authorized Agent’s Letter
or Officer’s Certificate (as applicable) and related documentation delivered to
the Agent under this Section 2.01.2(b) shall be sent to the Agent via electronic
mail to william.o’daly@credit-suisse.com, andrew.maletta@credit-suisse.com and
agency.loanops@credit-suisse.com or such other employees of the Agent as may
hereafter be designated by the Agent in writing to the Borrower. If the Agent
receives such Authorized Agent’s Letter or Officer’s Certificate (as applicable)
and a copy of the applicable instrument or instruments of such sale or other
disposition, where applicable, then the Agent shall, within five (5) Business
Days, or shorter time period as may be agreed by the Agent, of its receipt of
the Authorized Agent’s Letter or Officer’s Certificate (as applicable), execute
and deliver or cause to be executed and delivered such release instruments (so
long as such release instruments are in the respective forms approved by the
Agent or otherwise are in form and substance reasonably satisfactory to the
Agent) in connection with the Authorized Agent’s Letter or Officer’s Certificate
(as applicable) to effectuate the release of its Liens on such Mortgaged
Property

30



--------------------------------------------------------------------------------




(or the portions thereof, including any related personal property), provided
that (A) with respect to Ordinary Course Releases, no Event of Default shall
have occurred and is continuing and (B) with respect to Other Releases, the
Release Conditions have been satisfied as evidenced by the Officer’s Certificate
delivered in connection therewith; provided further, however, that such release
shall not be recorded until the occurrence of the applicable event permitted by
the Credit Agreement to which such Authorized Agent’s Letter or Officer’s
Certificate (as applicable) and release documentation relates. Such executed
release documents shall be delivered by the Agent in accordance with the
delivery instructions provided with the applicable Authorized Agent’s Letter or
Officer’s Certificate. Upon the recording of the release of the Agent’s Liens on
any Mortgaged Properties or portions thereof, such Mortgaged Properties or
portions shall no longer be included in the calculation of the Housing
Collateral Ratio and Aggregate Collateral Ratio, as the case may be, as
reflected in the next Financial Covenant Certificate to be delivered by the
Borrower. The Borrower shall be deemed to have represented and warranted to the
Agent and the Lenders that as of the effective date of each release of Mortgaged
Property or portion thereof, after giving effect to such release and all other
releases of Mortgaged Properties or portions thereof since the date of the most
recent Financial Covenant Certificate, the Housing Collateral Ratio and
Aggregate Collateral Ratio satisfy the requirements of Section 7.01.
Notwithstanding the foregoing, if the book value of any Mortgaged Property
requested to be released under this Section 2.01.2(b) plus the aggregate book
value of all Mortgaged Properties previously released by the Agent under this
Section 2.01.2(b) during any period between delivery of the Financial Covenant
Certificate then in effect and the next Financial Covenant Certificate scheduled
to be delivered by the Borrower exceeds 10% of the book value of the aggregate
Collateral used in the calculation of the Financial Covenant Certificate, then
the Agent shall have no obligation to deliver the release instruments until the
Borrower shall have provided to the Agent an updated Financial Covenant
Certificate demonstrating that the Housing Collateral Ratio and Aggregate
Collateral Ratio, after giving effect to such additional requested release,
would satisfy the requirements of Section 7.01.
(c)    A Loan Party may, without the consent of any Lender, the Agent or any
other Person, (A) make immaterial dispositions (including, but not limited to,
lot line adjustments) of portions of any Mortgaged Property for dedication or
public use to, or permit the creation of Liens to secure the levy of special
assessments in favor of, governmental authorities, community development
districts and property owners’ associations, (B) make immaterial dispositions of
portions of the Mortgaged Property to third parties for the purpose of resolving
any encroachment issues, (C) subject to Section 5.14, grant easements,
restrictions, covenants, reservations and rights-of-way for resolving minor
encroachment issues or for access, water and sewer lines, telephone, cable and
internet lines, electric lines or other utilities or for other similar purposes,
and (D) subject to Section 5.14, consent to or join in any land use or other
development approval documents (including subdivision plats, easements,
homeowners’ association and condominium declarations and agreements and the
like) provided that, in each case, the Release Conditions shall have been
satisfied as evidenced by the Officer’s Certificate delivered in connection
therewith and that such disposition, grant or consent is usual and customary in
the ordinary course of the Borrower’s development business and otherwise does
not materially impair the value, utility or operation of the applicable
Mortgaged Property. In connection with any disposition or creation of any Lien
or any grant or consent permitted pursuant to this subsection (c), the Agent
shall execute and deliver or cause to be executed and delivered any instrument
reasonably necessary or appropriate in the case of the dispositions referred to
above to release the portion of the Mortgaged Property affected by such
disposition from the Lien of the applicable Mortgage, or to subordinate the Lien
of the applicable Mortgage, or acknowledge that the Lien of any Mortgage is
subordinate, to such Liens or grants of easements, restrictions, covenants,
reservations and rights-of-way or other similar grants, or to evidence such
consent or joinder, in each case within five (5) Business Days’, or shorter time
period as may be agreed by the Agent, of receipt by the Agent of (x) an
Officer’s Certificate, and (y) a copy of the applicable instrument or
instruments of disposition, consent, joinder or subordination for the Agent’s
execution. Such executed instruments shall be delivered by the Agent in
accordance with the delivery instructions provided with the applicable Officer’s
Certificate. The Officer’s Certificate and related documentation delivered to
the Agent under this Section 2.01.2(c) shall be sent to the Agent via electronic
mail to william.o’daly@credit-suisse.com,

31



--------------------------------------------------------------------------------




andrew.maletta@credit-suisse.com and agency.loanops@credit-suisse.com or such
other employees of the Agent as may hereafter be designated by the Agent in
writing to the Borrower. The provisions of this paragraph shall in no way limit
or alter the requirements of Sections 7.01 or 7.02 and nothing in this Agreement
or in any other Loan Document is intended to subordinate or postpone, and shall
not be interpreted as subordinating or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted by Section 6.01 (other than the Liens expressly permitted by this
Section 2.01.2(c)).
(d)    Notwithstanding anything to the contrary in this Section 2.01.2, each of
the Lenders hereby consents to the release, disposition or subordination of the
Collateral as set forth in Sections 2.01.2(b) and 2.01.2(c) and the entering
into of a servicing arrangement by the Agent and the Borrower on terms
substantially similar to those set forth in the Real Estate Services Agreement
dated as of October ___, 2009 between Midland Loan Services, Inc. and Citibank,
N.A. or otherwise reasonably acceptable to Agent (a “Servicing Arrangement”),
without the necessity of any further action or consent on its part. Subject to
the last sentence of this Section 2.01.2(d), each of the parties hereto further
acknowledges and agrees that the Agent and the Borrower shall promptly, and in
any event prior to the first recording of a Mortgage under this Agreement, enter
into arrangements (which may include the granting of powers of attorney)
reasonably acceptable to the Agent and the Borrower (and thereafter maintain)
with a title company or other third party reasonably acceptable to the Agent and
the Borrower. During such time as such Servicing Arrangement is in effect, all
Authorized Agent’s Letters and Officer’s Certificates and related documents as
described in Sections 2.01.2(b) and 2.01.2(c) shall be submitted by or on behalf
of the Borrower to such title company or other third party. Such Servicing
Arrangement shall authorize such title company or other third party to (x)
receive all such Authorized Agent’s Letters and Officer’s Certificates and
related documents, (y) review, execute and return, in accordance with the
respective delivery instructions included with such documents, all instruments
evidencing the requested release, disposition, subordination, joinder or
consent, as applicable, and take all other actions required to be taken by the
Agent in connection therewith as provided in Section 2.01.2(b) or Section
2.01.2(c), as the case may be, and (z) take all actions required to be taken by
the Agent in respect of any Mortgages or Flood Certificates required to be
delivered pursuant to Section 5.17, in each case as provided in the Servicing
Arrangement. The entry into and maintenance of such arrangements shall be deemed
to satisfy the obligations of the Agent with respect to (i) such releases,
subordinations, joinders and consents pursuant to Sections 2.01.2(b) and
2.01.2(c), respectively, (ii) any consent or authorization required to be given
pursuant to Section 5.14 and (iii) any Mortgages or Flood Certificates required
to be delivered pursuant to Section 5.17. If there is any conflict or
inconsistency between any terms or provisions of the Servicing Arrangement and
any terms or provisions of Sections 2.10.2(b) – (d), 5.14 or 5.17, then the
applicable terms and provisions of the Servicing Arrangement shall govern and
control. Notwithstanding anything in this Section 2.01.2 to the contrary, if (x)
no reasonably qualified title agent or third party shall be willing to enter
into or maintain the Servicing Arrangement or (y) the Agent shall reasonably
believe that any title agent or third party is taking actions on behalf of the
Agent pursuant to any Servicing Arrangement that is contrary to the terms of the
Servicing Arrangement, then the Agent shall have no obligation to enter into or
maintain the Servicing Arrangement (with respect to the occurrence of clause (x)
above) or to maintain the Servicing Arrangement (with respect to the occurrence
of clause (y) above).
(e)    The Agent and the Lenders hereby agree that (A) upon satisfaction of the
Permitted Secured Debt Conditions, all of the security interests and Liens shall
be deemed to be forever released, discharged and terminated on the applicable
Collateral being pledged to the secured party providing the Secured Debt only to
the extent such Secured Debt is permitted under Section 6.02 and the Lien
securing such Debt is permitted under Section 6.01 (it being understood that, in
the case of this clause (A), no Liens shall be released, discharged or
terminated on Collateral included in Housing Collateral and the proceeds thereof
unless, after giving effect thereto, the Borrower shall be in compliance with
Section 7.01) and (B) upon the occurrence of the Termination Date applicable to
all Lender Parties and payment in full of the all outstanding Obligations (or,
with respect to outstanding Facility Letters of Credit, cash collateralization
or other arrangements reasonably satisfactory to Issuer thereof and the Agent)
all of the security interests in, and Liens

32



--------------------------------------------------------------------------------




on, the Collateral, shall be deemed to be forever released, discharged and
terminated. From and after the date that the Permitted Secured Debt Conditions
shall have been satisfied or the Termination Date applicable to all Lender
Parties shall have occurred and all outstanding Obligations shall have been paid
in full (or, with respect to outstanding Facility Letters of Credit, cash
collateralized or provided for pursuant to other arrangements reasonably
satisfactory to Issuer thereof and the Agent), the Agent shall (x) execute (as
applicable) and file Uniform Commercial Code termination statements,
intellectual property release documents and such other instruments of release
and discharge pertaining to the security interests and other Liens granted to
the Agent pursuant to the Security Documents in any of the Collateral being so
released as the Borrower may reasonably request to effectuate, or reflect of
public record, the release and discharge of all such security interests and
Liens and (y) deliver promptly all Collateral in its possession to the extent
that the Liens on such Collateral are being released, discharged or terminated.
All of the foregoing deliveries shall be at the expense of the Borrower, with no
liability to the Agent or any Lender, and with no representation or warranty by
or recourse to the Agent or any Lender.
(f)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, and in addition to the other conditions to release of Collateral
in this Agreement or any other Loan Document, the Agent shall release its Lien
on any applicable Collateral only if (i) such Collateral does not secure Debt
under the Second Lien Notes, any Exchange Notes in respect thereof or any
Refinancing Debt in respect of the Second Lien Notes or such Exchange Notes or
(ii) all Liens on such Collateral securing Debt described in clause (i) are
being released substantially simultaneously with the release of the Agent’s Lien
on such Collateral.
(g)    The Agent or its representatives shall be entitled to inspect the
Collateral as follows: (i) at the Agent’s option, but typically no more than
once each calendar quarter so long as no Event of Default has occurred and is
continuing, such representatives may review the Collateral at site and from the
financial records of the Loan Parties, which will include Inventory reports,
sales reports, copies of contracts, paid invoices, etc.; and (ii) material
negative variances will be discussed with the Borrower and, if not
satisfactorily resolved, will be reflected in the current month’s Financial
Covenant Certificate. All inspections made by the Agent and its representatives
shall be made solely and exclusively for the protection and benefit of the
Lenders and neither the Borrower nor any other Person shall be entitled to claim
any loss or damage against the Agent or its representatives for failure to
properly discharge any alleged duties of the Agent.
(h)    The Borrower shall pay all reasonable and documented fees and expenses
associated with any of the actions taken under this Section 2.01.2 including,
without limitation, (A) uniform commercial code searches, (B) judgment and tax
lien searches, (C) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes and (D) filing and recording fees, charges and expenses.

33



--------------------------------------------------------------------------------




Section 2.02    Reductions of and Increases in Aggregate Commitment.
Section 2.02.1    Reduction of Aggregate Commitment. The Borrower shall have the
right, upon at least three (3) Business Days’ prior notice to the Agent, to
terminate in whole or reduce in part the unused portion of the Aggregate
Commitment, provided that each partial reduction shall be in the amount of at
least Two Million Dollars ($2,000,000), and provided further that no reduction
shall be permitted if, after giving effect thereto, and to any prepayment made
therewith, the sum of (i) the outstanding and unpaid principal amount of the
Loans and (ii) the Facility Letter of Credit Obligations shall exceed the
Aggregate Commitment. Each reduction in part of the unused portion of each
Lender’s Commitment shall be made in the proportion that such Commitment bears
to the total amount of the Aggregate Commitment. Any Commitment, once reduced or
terminated, may not be reinstated (except as otherwise provided in
Section 8.01(v)) and may not be increased (except in accordance with
Section 2.02.2).
Section 2.02.2    Increase in Aggregate Commitment.
(a)    Request for Facility Increase. The Borrower may, at any time and from
time to time, request, by notice to the Agent, an increase of the Aggregate
Commitment (a “Facility Increase”) within the limitations hereafter described,
which request shall set forth the amount of each such requested Facility
Increase. The Aggregate Commitment may be increased (up to the amount of such
requested Facility Increase, in the aggregate) by having one or more New Lenders
increase the amount of their then existing Commitments or become Lenders, as the
case may be, subject to and in accordance with this provisions of this
Section 2.02.2. Any Facility Increase shall be subject to the following
limitations and conditions: (i) any increase (in the aggregate) in the Aggregate
Commitment, any increase in any Commitment and any new Commitment shall (unless
otherwise agreed to by the Borrower and the Agent) not be less than $5,000,000
(and (unless otherwise agreed to by the Borrower and the Agent) shall be in
integral multiples of $1,000,000 if in excess thereof); (ii) no Facility
Increase pursuant to this Section 2.02.2 shall increase the Aggregate Commitment
to an amount in excess of $200,000,000; (iii) each Facility Increase pursuant to
this Section 2.02.2 shall be on the same terms (including, without limitation,
interest rates, guarantees and security on a pari passu basis) and conditions as
this Facility; (iv) the Agent shall have received a certificate signed by a duly
authorized Financial Officer of the Borrower dated the Increase Date certifying
(A) the conditions set forth in Section 3.02(1) have been satisfied, (B) all
covenants in Section 7.01 are satisfied on a pro forma basis, in each case on
the date of incurrence and for the most recent determination period, after
giving effect to such Facility Increase and other customary and appropriate pro
forma adjustment events, including any acquisitions or dispositions after the
beginning of the relevant determination period but prior to or simultaneous with
the effectiveness of such Facility Increase and (C) all fees and expenses owing
in respect of such increase to the Agent and the Lenders shall have been paid;
(v) the Borrower and each New Lender shall have executed and delivered a
commitment and acceptance (the “Commitment and Acceptance”) substantially in the
form of Exhibit C hereto, and the Agent shall have accepted and executed the
same; (vi) the Borrower shall have executed and delivered to the Agent such Note
or Notes as the Agent shall require to reflect such Facility Increase; (vii) the
Borrower shall have delivered to the Agent an opinion of counsel (substantially
similar to the form of opinion provided for in Section 3.01(9)(A), modified to
apply to the Facility Increase and each Note and Commitment and Acceptance
executed and delivered in connection therewith); (viii) the Guarantors shall
have consented in writing to the Facility Increase and shall have agreed that
their Guaranties continue in full force and effect; and (ix) the Borrower and
each New Lender shall otherwise have executed and delivered such other
instruments and documents as the Agent shall have reasonably requested in
connection with such Facility Increase. The form and substance of the documents
required under clauses (iv) through (ix) above shall be reasonably acceptable to
the Agent. The Agent shall provide written notice to all of the Lenders
hereunder of any Facility Increase.
(b)    New Lenders’ Loans and Participation in Facility Letters of Credit. Upon
the effective date of any increase in the Aggregate Commitment pursuant to the
provisions hereof (the “Increase Date”), which

34



--------------------------------------------------------------------------------




Increase Date shall be mutually agreed upon by the Borrower, each New Lender and
the Agent, (i) such New Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty from the
Lenders, an undivided interest and participation in any Facility Letter of
Credit then outstanding, ratably, such that each Lender (including each New
Lender) holds a participation interest in each such Facility Letter of Credit in
the amount of its then Pro Rata Share thereof; (ii) on such Increase Date, the
Borrower shall repay all outstanding ABR Loans and reborrow an ABR Loan in a
like amount from the Lenders (including the New Lender); (iii) such New Lender
shall not participate in any then outstanding Loan that is a Eurodollar Loan;
(iv) if the Borrower shall at any time on or after such Increase Date convert or
continue any Loan that is a Eurodollar Loan that was outstanding on such
Increase Date, the Borrower shall be deemed to repay such Loan on the date of
the conversion or continuation thereof and then to re-borrow as a Loan a like
amount on such date so that the New Lender shall make a Loan on such date in the
amount of its Pro Rata Share of such Borrowing; and (v) such New Lender shall
make its Pro Rata Share of all Loans made on or after such Increase Date
(including those referred to in clauses (ii) and (iv) above) and shall otherwise
have all of the rights and obligations of a Lender hereunder on and after such
Increase Date. Notwithstanding the foregoing, upon the occurrence of a Default
prior to the date on which such New Lender is holding its Pro Rata Share of all
Loans hereunder, such New Lender shall, upon notice from the Agent given on or
after the date on which the Obligations are accelerated or become due following
such Default, pay to the Agent (for the account of the other Lenders, to which
the Agent shall pay their ratable shares thereof upon receipt) a sum equal to
such New Lender’s Pro Rata Share of each Loan that is a Eurodollar Loan then
outstanding with respect to which such New Lender does not then hold an
interest; such payment by such New Lender shall constitute an ABR Loan
hereunder.
(c)    Required Lenders. Solely for purposes of the calculation of Pro Rata
Shares as used in the definition of “Required Lenders,” until such time as a New
Lender holds its Pro Rata Share of all outstanding Loans (if any), the amount of
such New Lender’s new Commitment or the increased amount of its Commitment shall
be excluded from the amount of the Commitments and Aggregate Commitment and
there shall be included in lieu thereof at any time an amount equal to the sum
of the outstanding Loans and the participation interests in Facility Letters of
Credit held by such New Lender with respect to its new Commitment or the
increased amount of its Commitment.
(d)    No Obligation to Increase Commitment. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment or agreement on the part
of the Borrower or the Agent to give or grant any Lender the right to increase
its Commitment hereunder at any time or a commitment or agreement on the part of
any Lender to increase its Commitment hereunder at any time, and no Commitment
of a Lender shall be increased without its prior written approval.
Section 2.03    Notice and Manner of Borrowing. The Borrower shall give the
Agent notice of any Loans under this Agreement, on the Business Day of each ABR
Loan, and at least three (3) Business Days before each Eurodollar Loan,
specifying: (1) the date of such Loan (which shall be a Business Day); (2) the
amount of such Loan; (3) the type of Loan (whether an ABR Loan or a Eurodollar
Loan); and (4) in the case of a Eurodollar Loan, the duration of the Interest
Period applicable thereto, provided, however, that (a) no Interest Period may
extend beyond the earliest Termination Date to occur following such notice and
(b) not more than eight (8) Interest Periods for Eurodollar Loans may be
outstanding at any one time. All notices given by the Borrower under this
Section 2.03 shall be irrevocable and shall be given not later than 11:00 A.M.
New York City time on the day specified above for such notice. The Agent shall
notify each Lender of each such notice not later than noon New York City time on
the date it receives such notice from the Borrower if such notice is received by
the Agent at or before 11:00 A.M. New York City time. In the event such notice
from the Borrower is received after 11:00 A.M. New York City time, it shall be
treated as if received on the next succeeding Business Day, and the Agent shall
notify each Lender of such notice as soon as practicable but not later than noon
New York City time on the next

35



--------------------------------------------------------------------------------




succeeding Business Day. Not later than 1:00 P.M. New York City time on the date
of such Loans, each Lender will make available to the Agent in immediately
available funds, such Lender’s Pro Rata Share of such Loans. After the Agent’s
receipt of such funds, on the date of such Loans and upon fulfillment of the
applicable conditions set forth in Article III, the Agent shall promptly credit
the amounts so received to the Borrower’s account with the Agent.
Section 2.04    Non-Receipt of Funds by Agent. (a) Unless the Agent shall have
received notice from a Lender prior to the date (in the case of a Eurodollar
Loan), or by 1:00 P.M. New York City time on the date (in the case of an ABR
Loan), on which such Lender is to provide funds to the Agent for a Loan to be
made by such Lender that such Lender will not make available to the Agent such
funds, the Agent may assume that such Lender has made such funds available to
the Agent on the date of such Loan in accordance with Section 2.03 and the Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent such Lender shall not have given the notice provided for
above and shall not have made such funds available to the Agent, such Lender
agrees to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
the Federal Funds Effective Rate for three (3) Business Days and thereafter at
the Alternate Base Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
applicable Loan for purposes of this Agreement. If such Lender does not pay such
corresponding amount forthwith upon Agent’s demand therefor, the Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at the rate of interest applicable at the time to such
proposed Loan. Nothing set forth in this Section shall affect the rights of the
Borrower with respect to any Lender that defaults in the performance of its
obligation to make a Loan hereunder.
(b)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Effective Rate for three Business Days and thereafter at the
Alternate Base Rate.
Section 2.05    Conversions and Renewals. The Borrower may elect from time to
time to convert all or a part of one type of Loan into another type of Loan or
to renew all or part of a Loan by giving the Agent notice at least one (1)
Business Day before conversion into an ABR Loan, and at least three (3) Business
Days before the conversion into or renewal of a Eurodollar Loan, specifying:
(1) the renewal or conversion date; (2) the amount of the Loan to be converted
or renewed; (3) in the case of conversions, the type of Loan to be converted
into; and (4) in the case of renewals of or a conversion into a Eurodollar Loan,
the duration of the Interest Period applicable thereto; provided that (a) the
minimum principal amount of each Eurodollar Loan outstanding after a renewal or
conversion shall be One Million Dollars ($1,000,000) and the minimum amount of
each ABR Loan outstanding after a renewal or conversion shall be Two Hundred
Fifty Thousand Dollars ($250,000) and in each case in integral multiples of
$100,000

36



--------------------------------------------------------------------------------




if in excess of such minimum amounts; (b) Eurodollar Loans may be converted on a
Business Day that is not the last day of the Interest Period for such Loan only
if the Borrower pays on the date of conversion all amounts due pursuant to
Section 2.16; (c) the Borrower may not renew a Eurodollar Loan or convert an ABR
Loan into a Eurodollar Loan at any time that a Default has occurred that is
continuing; (d) no Interest Period may extend beyond the earliest Termination
Date to occur following such notice; and (e) not more than eight (8) Interest
Periods for Eurodollar Loans may be outstanding at any one time. All conversions
and renewals shall be made in the proportion of the Lenders’ respective Pro Rata
Shares. All notices given by the Borrower under this Section 2.05 shall be
irrevocable and shall be given not later than 11:00 A.M. New York City time on
the day which is not less than the number of Business Days specified above for
such notice. The Agent shall notify each Lender of each such notice not later
than noon New York City time on the date it receives such notice from the
Borrower if such notice is received by the Agent at or before 11:00 A.M. New
York City time. In the event such notice from the Borrower is received after
11:00 A.M. New York City time, it shall be treated as if received on the next
succeeding Business Day, and the Agent shall notify each Lender of such notice
as soon as practicable but not later than noon New York time on the next
succeeding Business Day. Notwithstanding the foregoing, if the Borrower shall
fail to give the Agent the notice as specified above for the renewal or
conversion of a Eurodollar Loan prior to the end of the Interest Period with
respect thereto, such Eurodollar Loan shall automatically be converted into an
ABR Loan on the last day of the Interest Period for such Loan.
Section 2.06    Interest. (a) The Borrower shall pay interest to the Agent, for
the account of the applicable Lender or Lenders on the outstanding and unpaid
principal amount of the Loans at the following rates:
(i)    If an ABR Loan, then at a rate per annum equal to the Alternate Base Rate
in effect from time to time as interest accrues; and
(ii)    If a Eurodollar Loan, then at a rate per annum for the Interest Period
applicable to such Eurodollar Loan equal to the Eurodollar Rate for such
Interest Period.
(b)    Any change in the interest rate based on the Alternate Base Rate
resulting from a change in the Alternate Base Rate shall be effective (without
notice) as of the opening of business on the day on which such change in the
Alternate Base Rate becomes effective. Interest on each Eurodollar Loan shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed. Interest on each ABR Loan calculated on the basis of the Base Rate
shall be calculated on the basis of a year of 365 or 366 days (as appropriate)
for the actual number of days elapsed and interest on each ABR Loan calculated
based on the Federal Funds Effective Rate shall be calculated on the basis of a
year of 360 days for the actual number of days elapsed.
(c)    Interest on the Loans shall be paid (in an amount set forth in a
statement delivered by the Agent to the Borrower, provided, however, that the
failure of the Agent to deliver such statement shall not limit or otherwise
affect the obligations of the Borrower hereunder) in immediately available funds
to the Agent at the office of Agent from time to time designated by it in
writing for the account of the applicable Lending Office of each applicable
Lender as follows:
(1)    For each ABR Loan, on the first day of each calendar month commencing on
the first such date after such Loan is made;

37



--------------------------------------------------------------------------------




(2)    For each Eurodollar Loan, on the last day of the Interest Period with
respect thereto, except that, if such Interest Period is longer than three
months, interest shall also be paid on the last day of the third month of such
Interest Period; and
(3)    If not sooner paid, then on the applicable Termination Date or such
earlier date as the Loans may be due or declared due hereunder.
(d)    Any principal amount of any Loan not paid when due (at maturity, by
acceleration, or otherwise) and any other overdue amounts (including, without
limitation, interest and fees) shall bear interest thereafter until paid in
full, payable on demand, at a rate per annum equal to the Alternate Base Rate or
the applicable Eurodollar Rate, as the case may be, for such Loan in effect from
time to time as interest accrues, plus two percent (2%) per annum.
Section 2.07    Interest Rate Determination. (a) The Agent shall determine each
Adjusted LIBO Rate. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent pursuant to the
terms of this Agreement.
(b)    If the provisions of this Agreement or any Note would at any time require
payment by the Borrower to a Lender of any amount of interest in excess of the
maximum amount then permitted by the law applicable to any Loan, the interest
payments to such Lender shall be reduced to the extent necessary so that such
Lender shall not receive interest in excess of such maximum amount. If, as a
result of the foregoing a Lender shall receive interest payments hereunder or
under a Note in an amount less than the amount otherwise provided hereunder,
such deficit (hereinafter called “Interest Deficit”) will cumulate and will be
carried forward (without interest) until the termination of this Agreement.
Interest otherwise payable to a Lender hereunder and under a Note for any
subsequent period shall be increased by the maximum amount of the Interest
Deficit that may be so added without causing such Lender to receive interest in
excess of the maximum amount then permitted by the law on the applicable Loans.
The amount of the Interest Deficit relating to the Loans shall be treated as a
prepayment premium (to the extent permitted by law) and paid in full at the time
of any optional prepayment by the Borrower to the applicable Lenders of all the
applicable Loans at that time outstanding pursuant to Section 2.10. The amount
of the Interest Deficit relating to the applicable Loans at the time of any
complete payment of the Loans at that time outstanding (other than an optional
prepayment thereof pursuant to Section 2.10) shall be canceled and not paid.
Section 2.08    Fees. (a) The Borrower agrees to pay to each Lender, through the
Agent, on the last Business Day of March, June, September and December of each
year and on each date on which any Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
0.75% per annum on the daily unused amount of the Commitment of such Lender
during the preceding calendar quarter (or other period commencing with the date
hereof or ending with the Termination Date applicable to such Lender’s
Commitment or the date on which the Commitment of such Lender shall expire or be
terminated); provided that no Commitment Fee shall be payable by the Borrower to
a Lender which is a Defaulting Lender for such period as such Lender remains a
Defaulting Lender. All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.
(b)    The Borrower shall pay to each Issuer of a Facility Letter of Credit the
Fronting Fee to be paid by the Borrower to such Issuer pursuant to Section
2.19.6(b). The Borrower agrees to pay to the Agent for the account of each
Lender the Facility Letter of Credit Fees pursuant to Section 2.19.6(a).
(c)    The Borrower shall pay to the Agent such additional fees as are specified
in the Agent’s Fee Letter.

38



--------------------------------------------------------------------------------




Section 2.09    Notes. If so requested by any Lender, all Loans made by such
Lender under this Agreement shall be evidenced by, and repaid with interest in
accordance with, a single Note of the Borrower in substantially the form of
Exhibit B hereto, in each case duly completed, dated the date of this Agreement
and payable to such Lender for the account of its applicable Lending Office,
such Note to represent the obligation of the Borrower to repay the Loans made by
such Lender. Each Lender is hereby authorized by the Borrower, but no Lender
shall be required, to endorse on the schedule attached to such Note or Notes
held by it the amount and type of such applicable Loan and each renewal,
conversion, and payment of principal amount received by such applicable Lender
for the account of its applicable Lending Office on account of its applicable
Loans, which endorsement shall, in the absence of manifest error, be conclusive
as to the outstanding balance of such Loans made by such Lender; provided,
however, that the failure to make such notation with respect to any Loan or
renewal, conversion, or payment shall not limit or otherwise affect the
obligations of the Borrower under this Agreement or the Note or Notes held by
such Lender. All Loans of a Lender shall be repaid on the Termination Date
applicable to such Lender’s Commitment.
Section 2.10    Prepayments. (a) The Borrower may, upon notice to the Agent not
later than noon New York City time on the date of prepayment in the case of ABR
Loans and at least three (3) Business Days’ prior notice to the Agent in the
case of Eurodollar Loans, prepay (including, without limitation, all amounts
payable pursuant to the terms of Section 2.16) the Loans in whole or in part
with accrued interest to the date of such prepayment on the amount prepaid,
provided that (1) each partial payment shall be in a principal amount of not
less than One Million Dollars ($1,000,000) in the case of a Eurodollar Loan and
Two Hundred Fifty Thousand Dollars ($250,000) in the case of an ABR Loan; and
(2) Eurodollar Loans may be prepaid only on the last day of the Interest Period
for such Loans; provided, however, that such prepayment of Eurodollar Loans may
be made on any other Business Day if the Borrower pays at the time of such
prepayment all amounts due pursuant to Section 2.16. Upon receipt of any such
prepayments, the Agent will promptly thereafter cause to be distributed the Pro
Rata Share of such prepayment to each Lender for the account of its applicable
Lending Office.
(b)    The Borrower shall immediately upon a Change of Control prepay the Loans
in full and all accrued interest to the date of such prepayment, and in the case
of Eurodollar Loans all amounts due pursuant to Section 2.16.
(c)    If, after giving effect to any partial reduction of the Commitments or at
any other time, the aggregate principal amount of Loans plus the aggregate
Facility Letter of Credit Obligations would exceed the Aggregate Commitment,
then the Borrower shall, on the date of such reduction or at such other time,
repay or prepay the Borrowings and, after the Borrowings shall have been repaid
or prepaid in full, replace or cause to be canceled (or make other arrangements
satisfactory to the Agent and each Issuer with respect to) Facility Letters of
Credit in an amount sufficient to eliminate such excess.
Section 2.11    Method of Payment. The Borrower shall make each payment under
this Agreement and under any of the Notes not later than noon New York City time
on the date when due in lawful money of the United States to the Agent for the
account of the applicable Lending Office of each Lender in immediately available
funds. The Agent will promptly thereafter cause to be distributed (1) the Pro
Rata Share of such payments of principal and interest with respect to Loans in
like funds to each Lender for the account of its applicable Lending Office and
(2) other fees payable to any Lender to be applied in accordance with the terms
of this Agreement. If any such payment is not received by a Lender on the
Business Day on which the Agent received such payment (or the following Business
Day if the Agent’s receipt thereof occurs after 3:00 P.M. New York City time),
such Lender shall be entitled to receive from

39



--------------------------------------------------------------------------------




the Agent interest on such payment at the Federal Funds Effective Rate for three
Business Days and thereafter at the Alternate Base Rate (which interest payment
shall not be an obligation for the Borrower’s account, including under
Section 10.04 or Section 10.06). The Borrower hereby authorizes each Lender, if
and to the extent payment is not made when due under this Agreement or under any
of the Notes, to charge from time to time against any account of the Borrower
with such Lender any amount as due. Whenever any payment to be made under this
Agreement or under any of the Notes shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be included in the computation of the
payment of interest and the commitment fee, as the case may be, except, in the
case of a Eurodollar Loan, if the result of such extension would be to extend
such payment into another calendar month, such payment shall be made on the
immediately preceding Business Day.
Section 2.12    Use of Proceeds. The proceeds of the Loans hereunder shall be
used by the Borrower for working capital and general business purposes of the
Borrower and the Subsidiaries to the extent permitted in this Agreement. The
Borrower will not (i) directly or indirectly, use any part of such proceeds for
the purpose of repaying the Senior Notes or for purchasing or carrying any
margin stock within the meaning of Regulation U or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X or (ii)
directly or, to its knowledge, indirectly, use any part of such proceeds or
otherwise make available such proceeds (x) to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC or (y) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act of 1977.
Section 2.13    Yield Protection. If any Change in Law, or the compliance of any
Lender or Issuer therewith,
(i)    subjects any Lender or Issuer or any applicable Lending Office to any
tax, duty, charge or withholding on or from payments due from the Borrower
(excluding federal taxation of the overall net income of any Lender or Issuer or
applicable Lending Office), or changes the basis of taxation of payments to any
Lender or Issuer in respect of its Loans or Facility Letters of Credit or other
amounts due it hereunder, or
(ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or Issuer
or any applicable Lending Office (other than reserves and assessments taken into
account in determining the interest rate applicable to Loans), or
(iii)    imposes any other condition the result of which is to increase the cost
to any Lender or Issuer or any applicable Lending Office of making, funding or
maintaining loans or issuing or participating in letters of credit or reduces
any amount receivable by any Lender or Issuer or any applicable Lending Office
in connection with loans, or requires any Lender or Issuer or any applicable
Lending Office to make any payment calculated by reference to the amount of
loans held, letters of credit issued or interest received by it, by an amount
deemed material by such Lender or Issuer,

40



--------------------------------------------------------------------------------




then, within fifteen (15) days of demand by such Lender or Issuer, the Borrower
shall pay such Lender or Issuer that portion of such increased expense incurred
or reduction in an amount received which such Lender or Issuer reasonably
determines is attributable to making, funding and maintaining its Loans and its
Commitment and issuing or participating in Letters of Credit. Failure or delay
on the part of any Lender or Issuer to demand compensation pursuant to this
Section 2.13 shall not constitute a waiver of such Lender’s or Issuer’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuer for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to indicate the period of retroactive effect
thereof.
Section 2.14    Changes in Capital Adequacy Regulations. If a Lender or Issuer
determines the amount of capital or liquidity required to be maintained by such
Lender or Issuer, any Lending Office of such Lender or Issuer or any corporation
controlling such Lender or Issuer is increased as a result of a Change in Law,
then, within 10 days of demand by such Lender or Issuer, the Borrower shall pay
such Lender or Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
Issuer determines is attributable to this Agreement, its Loans or its obligation
to make Loans hereunder (after taking into account such Lender’s or Issuer’s
policies as to capital adequacy); provided, however, that a Lender or Issuer
shall impose such cost upon the Borrower only if such Lender or Issuer is
generally imposing such cost on its other borrowers having similar credit
arrangements. Failure or delay on the part of any Lender or Issuer to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the Issuer for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuer’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to indicate the period of retroactive effect thereof.


Section 2.15    Availability of Eurodollar Loans. If any Lender determines that
maintenance of its Eurodollar Loans at the Lending Office selected by the Lender
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law (and it is not reasonably possible for the Lender to
designate an alternate Lending Office without being adversely affected thereby),
or if the Required Lenders determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Loans are not available or (ii) the
interest rate applicable to Eurodollar Loans does not accurately reflect the
cost of making or maintaining such Eurodollar Loans, then the Agent shall
suspend the availability of Eurodollar Loans and require any Eurodollar Loans to
be repaid.
Section 2.16    Funding Indemnification. If any payment of a Eurodollar Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Loan
is not made on the date specified by the Borrower for any reason other than
default by the Lenders, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits required to fund or maintain the
Eurodollar Loan.
Section 2.17    Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending Office
with respect to its Eurodollar Loans to reduce any liability of the Borrower to
such Lender under Sections 2.13 and 2.14 or to avoid the unavailability of

41



--------------------------------------------------------------------------------




Eurodollar Loans. Each Lender shall deliver a written statement of such Lender
as to the amount due, if any, under Sections 2.13, 2.14 or 2.16. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement shall be payable on demand after receipt by the Borrower of
the written statement. The obligations of the Borrower under Sections 2.13, 2.14
and 2.16 shall survive payment of the Obligations and termination of this
Agreement.
Section 2.18    Replacement of Certain Lenders. (a) In the event a Lender
(“Affected Lender”): (i) shall have requested compensation from the Borrower
under Sections 2.13 or 2.14 to recover additional costs incurred by such Lender
that are not being incurred generally by the other Lenders, (ii) shall have
delivered a notice pursuant to Section 2.15 claiming that such Lender is unable
to extend Eurodollar Loans to the Borrower for reasons not generally applicable
to the other Lenders, (iii) shall have invoked Section 10.13, (iv) shall become
a Defaulting Lender or a Non-Extending Lender, or (v) shall fail to consent to
any proposed amendment, modification, waiver or consent hereunder requiring the
unanimous approval of all Lenders or the approval of such Lender as being
affected thereby, so long as such proposed amendment, modification, waiver or
consent has otherwise been approved by the Required Lenders, then, in any such
case, the Borrower may effect the replacement of such Affected Lender in
accordance with the provisions of this Section 2.18. The Borrower may elect to
replace an Affected Lender and make written demand on such Affected Lender (with
a copy to the Agent) for the Affected Lender to assign, and, if a Replacement
Lender (as hereinafter defined) notifies the Affected Lender of its willingness
to purchase the Affected Lender’s interests in the Facility and the Agent and
the Borrower consent thereto in writing, then such Affected Lender shall assign
pursuant to one or more duly executed Assignments and Assumptions in
substantially and in all material respects in the form and substance of
Exhibit E five (5) Business Days after the date of such demand, to one or more
financial institutions that comply with the provisions of Section 11.02 that the
Borrower shall have engaged for such purpose (each a “Replacement Lender”), all
of such Affected Lender’s rights and obligations (from and after the date of
such assignment), including rights and obligations with respect to Facility
Letters of Credit and its Facility Letter of Credit Sublimit, under this
Agreement and the other Loan Documents in accordance with Section 11.02 (with
the Borrower or the Replacement Lender paying any applicable processing or
recording fee). The Agent agrees, upon the occurrence of such events with
respect to an Affected Lender and upon the written request of the Borrower, to
use its reasonable efforts to obtain commitments from one or more financial
institutions to act as a Replacement Lender. As conditions to any such
assignment, (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction and (y) the Affected Lender shall have concurrently received, in
cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.13 and 2.14 with respect to such Affected Lender and the fees payable
to such Affected Lender under Section 2.08(b); provided that upon such Affected
Lender’s replacement, such Affected Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.13, 2.14, 2.16,
10.04 and 10.06, as well as to any fees accrued for its account hereunder and
not yet paid, and shall continue to be obligated under Section 9.05 with respect
to obligations and liabilities accruing prior to the replacement of such
Affected Lender. A Lender shall not be required to make any such assignment

42



--------------------------------------------------------------------------------




if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment cease to apply.
(b)    Notwithstanding anything to the contrary contained in this Agreement,
each Replacement Lender must be approved by the Agent (such approval not to be
unreasonably withheld or delayed) and must comply with the conditions set forth
in Section 11.02.
Section 2.19    Facility Letters of Credit.
Section 2.19.1    Issuance of Facility Letters of Credit. (a) Each Issuer
agrees, on the terms and conditions set forth in this Agreement, to issue from
time to time for the account of the Borrower, through such offices, branches or
affiliates as it and the Borrower may jointly agree, one or more Facility
Letters of Credit in accordance with this Section 2.19, during the period
commencing on the date hereof and ending on the thirtieth (30th) day prior to
the Termination Date. Each Facility Letter of Credit shall be in form reasonably
satisfactory to the Issuers.
(b)    Notwithstanding anything in this Section 2.19 to the contrary, neither
Credit Suisse AG, Cayman Islands Branch or Goldman Sachs Bank USA nor their
respective affiliates shall be obligated to issue any commercial or trade (as
opposed to standby) Facility Letter of Credit.
Section 2.19.2    Limitations. An Issuer shall not issue, amend or extend, at
any time, any Facility Letter of Credit:
(i)    if the aggregate maximum amount then available for drawing under Letters
of Credit issued by such Issuer, after giving effect to the Facility Letter of
Credit or amendment or extension thereof requested hereunder, shall exceed any
limit imposed by law or regulation upon such Issuer;
(ii)    if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, the Aggregate Outstanding
Extensions of Credit would exceed the Aggregate Commitment;
(iii)    if, after giving effect to the issuance, amendment or extension of the
Facility Letter of Credit requested hereunder, the Aggregate Outstanding
Extensions of Credit of such Issuer would exceed such Issuer’s Facility Letter
of Credit Sublimit;
(iv)    unless such Issuer receives written notice from the Agent on or before
the proposed Issuance Date of such Facility Letter of Credit that the issuance,
amendment or extension of such Facility Letter of Credit is within the
limitations specified in clause  (ii) of this Section 2.19.2;
(v)    that has an expiration date later than the earlier of the date one year
after the proposed Issuance Date of such Facility Letter of Credit and the date
that is five Business Days prior to the scheduled Termination Date; provided,
however, that a Facility Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Facility Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the scheduled Termination
Date) unless the Issuer notifies the beneficiary thereof at least 30 days (or
such longer period as may be specified in such

43



--------------------------------------------------------------------------------




Facility Letter of Credit) prior to the then-applicable expiration date that
such Facility Letter of Credit will not be renewed;
(vi)    that is in a currency other than U.S. Dollars or that provides for
drawings other than by sight draft or by a demand for payment in the form
attached to such Facility Letter of Credit; or
(vii)    to a beneficiary where such issuance, amendment or extension would be
in violation of any applicable law or regulation, as determined by such Issuer
after its customary diligence.
Section 2.19.3    Procedure for Issuance of Facility Letters of Credit. (a) The
Borrower shall give the applicable Issuer and the Agent not less than three (3)
Business Days’ prior written notice of any requested issuance of a Facility
Letter of Credit under this Agreement. Such notice shall specify (i) the stated
amount of the Facility Letter of Credit requested, which amount shall be in
compliance with the requirements of Section 2.19.2, (ii) the requested Issuance
Date, which shall be a Business Day, (iii) the date on which such requested
Facility Letter of Credit is to expire, which date shall be in compliance with
the requirements of Section 2.19.2(v), (iv) the purpose for which such Facility
Letter of Credit is to be issued and (v) the Person for whose benefit the
requested Facility Letter of Credit is to be issued. At the time such request is
made, the Borrower shall also provide the Agent with a copy of the form of the
Facility Letter of Credit it is requesting be issued. Such notice, to be
effective, must be received by the Issuer and the Agent not later than 3:00 p.m.
New York City time on the last Business Day on which notice can be given under
this Section 2.19.3. Promptly after receipt of such notice, the Issuer shall
confirm with the Agent in writing that the Agent has received a copy of such
notice from the Borrower and, if not, the Issuer shall promptly provide the
Agent with a copy thereof.
(b)    Subject to the terms and conditions of this Section 2.19 and the
conditions precedent set forth in Section 3.02, the applicable Issuer shall, on
the Issuance Date, issue the requested Facility Letter of Credit in accordance
with such Issuer’s usual and customary business practices unless such Issuer has
actually received written or telephonic notice from the Borrower specifically
revoking the request to issue such Facility Letter of Credit. Such Issuer shall
promptly give the Agent written notice, or telephonic notice confirmed promptly
thereafter in writing, of the issuance, amendment, extension or cancellation of
a Facility Letter of Credit, and the Agent shall promptly thereafter so notify
all Lenders.
(c)    No Issuer shall extend or amend any Facility Letter of Credit unless the
requirements of this Section 2.19.3 are met as though a new Facility Letter of
Credit were being requested and issued.
(d)    Any Lender may, but shall not be obligated to, issue to the Borrower or
any of its Subsidiaries Letters of Credit (that are not Facility Letters of
Credit) for its own account, and at its own risk. None of the provisions of this
Section 2.19 shall apply to any Letter of Credit that is not a Facility Letter
of Credit.
Section 2.19.4    Duties of Issuer. Any action taken or omitted to be taken by
an Issuer under or in connection with any Facility Letter of Credit, if taken or
omitted in the absence of willful misconduct or gross negligence, shall not put
such Issuer under any resulting liability to any Lender or, assuming that such
Issuer has complied in all material respects with the procedures specified in
Section 2.19.3, relieve any Lender of its obligations hereunder to such Issuer.
In determining whether to pay under any Facility Letter of Credit, such Issuer
shall have no obligation to the Lenders other than to confirm that any documents
required to be delivered under such Facility Letter of Credit appear to have
been delivered in compliance and that they appear to comply on their face with
the requirements

44



--------------------------------------------------------------------------------




of such Facility Letter of Credit. Each Issuer shall not have any duty to
ascertain or to inquire as to the purpose of a Facility Letter of Credit and may
rely on the Borrower’s representations with respect thereto in its request for
issuance.
Section 2.19.5    Participation. (a) Immediately upon the issuance by an Issuer
of any Facility Letter of Credit in accordance with Section 2.19.3, each Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from such Issuer, without recourse or warranty, an undivided interest and
participation ratably (in the proportion of such Lender’s Pro Rata Share) in
such Facility Letter of Credit (including, without limitation, all obligations
of the Borrower with respect thereto other than amounts owing to such Issuer
under Section 2.14).
(b)    In the event that an Issuer makes any payment under any Facility Letter
of Credit and the Borrower shall not have repaid such amount to such Issuer on
or before the date of such payment by such Issuer, such Issuer shall promptly so
notify the Agent, which shall promptly so notify each Lender. Upon receipt of
such notice, each Lender shall promptly and unconditionally pay to the Agent for
the account of such Issuer the amount of such Lender’s Pro Rata Share of such
payment in same day funds, and the Agent shall promptly pay such amount, and any
other amounts received by the Agent for such Issuer’s account pursuant to this
Section 2.19.5, to such Issuer. If the Agent so notifies such Lender prior to
noon New York City time on any Business Day, such Lender shall make available to
the Agent for the account of such Issuer such Lender’s ratable share of the
amount of such payment on such Business Day in same day funds. If and to the
extent such Lender shall not have so made its ratable share of the amount of
such payment available to the Agent for the account of the Issuer, such Lender
agrees to pay to the Agent for the account of the Issuer forthwith on demand
such amount, together with interest thereon, for each day from the date such
payment was first due until the date such amount is paid to the Agent for the
account of the Issuer, at the Federal Funds Effective Rate. The failure of any
Lender to make available to the Agent for the account of an Issuer such Lender’s
ratable share of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to the Agent for the account of such
Issuer its ratable share of any payment on the date such payment is to be made.
(c)    If any draft or demand is paid under any Facility Letter of Credit, the
Borrower shall reimburse the Issuer for the amount of (A) the draft or demand so
paid and (B) any taxes, fees, charges or other costs or expenses incurred by the
Issuer in connection with such payment, not later than 12:00 Noon, New York City
time, on (i) the Business Day immediately following the day that the Borrower
receives notice of such draft or demand, if such notice is received on such day
prior to 10:00 A.M. New York City time, or (ii) if clause (i) above does not
apply, the second Business Day following the day that the Borrower receives such
notice. Each such payment shall be made to the Issuer at its address for notices
referred to herein in Dollars and in immediately available funds or at the
request of the Issuer by wire transfer of immediately available funds. Interest
shall be payable on any such amounts from the date on which the relevant draft
or demand is paid until payment in full at the rate set forth in (x) until the
Business Day next succeeding the date when such payment is required as set forth
above, Section 2.06(a) and (y) thereafter, Section 2.06(d).
(d)    Upon the request of the Agent or any Lender, each Issuer shall furnish to
the requesting Agent or Lender copies of any Facility Letter of Credit or
Reimbursement Agreement to which such Issuer is party.
(e)    The obligations of the Lenders to make payments to the Agent for the
account of an Issuer with respect to a Facility Letter of Credit shall be
irrevocable, not subject to any qualification or exception whatsoever and shall
be made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, the following:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

45



--------------------------------------------------------------------------------




(ii)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Issuer, the Agent, any Lender, or
any other Person, whether in connection with this Agreement, any Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the Borrower or any Subsidiary
and the beneficiary named in any Facility Letter of Credit);
(iii)    any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v)    any failure by the Agent or an Issuer to make any reports required
pursuant to Section 2.19.7; or
(vi)    the occurrence of any Default or Event of Default.
(f)    For purposes of determining the unused portion of the Aggregate
Commitment and the unused portion of a Lender’s Commitment under Sections 2.02.1
and 2.08(a), the Aggregate Commitment shall be deemed used to the extent of the
aggregate undrawn face amount of the outstanding Facility Letters of Credit and
the Lender’s Commitment shall be deemed used to the extent of such Lender’s Pro
Rata Share of the aggregate undrawn face amount of the outstanding Facility
Letters of Credit.
Section 2.19.6    Compensation for Facility Letters of Credit. (a) The Borrower
agrees to pay to the Agent, in the case of each Facility Letter of Credit, the
Facility Letter of Credit Fee therefor, payable on the last Business Day of
March, June, September and December of each year and on the Termination Date
(which payment shall be in the amount of all accrued and unpaid Facility Letter
of Credit Fees). Facility Letter of Credit Fees shall be calculated, on a pro
rata basis for the period to which such payment applies, for actual days on
which such Facility Letter of Credit was outstanding during such period, on the
basis of a 360-day year. The Agent shall promptly remit such Facility Letter of
Credit Fees, when received by the Agent, ratably to all Lenders.
(b)    The Borrower agrees to pay the applicable Issuer of each Facility Letter
of Credit an issuance fee with respect to such Facility Letter of Credit equal
to an amount to be agreed with such Issuer (each such issuance fee, a “Fronting
Fee”), properly due and payable hereunder with respect to the preceding calendar
quarter and on the Termination Date. Each Fronting Fee shall be calculated on a
pro rata basis for the period to which such payment applies, for actual days on
which the applicable Facility Letter of Credit was outstanding during such
period, on the basis of a 360-day year.
(c)    An Issuer shall also have the right to receive, solely for its own
account, customary issuance and administration fees and its out-of-pocket costs
of issuing and servicing Facility Letters of Credit, as the Borrower may agree
in writing.
Section 2.19.7    Issuer Reporting Requirements. Each Issuer shall, no later
than the third (3rd) Business Day following the last day of each month, provide
to the Agent a schedule of the Facility Letters of Credit issued by it showing
the Issuance Date, account party, original face amount, amount (if any) paid
thereunder, expiration

46



--------------------------------------------------------------------------------




date and the reference number of each Facility Letter of Credit outstanding at
any time during such month (and indicating, with respect to each Facility Letter
of Credit, whether it is a Financial Letter of Credit or Performance Letter of
Credit) and the aggregate amount (if any) payable by the Borrower to such Issuer
during the month pursuant to Section 2.14. Copies of such reports shall be
provided promptly to each Lender by the Agent. The reporting requirements
hereunder are in addition to those set forth in Section 2.19.3.
Section 2.19.8    Indemnification; Nature of Issuer’s Duties. (a) In addition to
amounts payable as elsewhere provided in this Section 2.19, the Borrower hereby
agrees to protect, indemnify, pay and save the Agent, each Issuer and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) arising from the claims of third parties against the Agent, any Issuer or
any Lender as a consequence, direct or indirect, of (i) the issuance of any
Facility Letter of Credit other than, in the case of an Issuer, as a result of
its willful misconduct or gross negligence, or (ii) the failure of an Issuer to
honor a drawing under a Facility Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any government, court or other
governmental agency or authority.
(b)    As among the Borrower, the Lenders, the Agent and each Issuer, the
Borrower assumes all risks of the acts and omissions of or misuse of Facility
Letters of Credit by, the respective beneficiaries of such Facility Letters of
Credit. In furtherance and not in limitation of the foregoing, neither an Issuer
nor the Agent nor any Lender shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of the Facility
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Facility Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Facility Letter of Credit to comply fully with conditions required in order to
draw upon such Facility Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile transmission or otherwise; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Facility Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Facility Letter of Credit of the proceeds
of any drawing under such Facility Letter of Credit; or (viii) for any
consequences arising from causes beyond the control of the Agent, such Issuer
and the Lenders including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority. None of the above shall affect, impair, or prevent the vesting of any
of such Issuer’s rights or powers under this Section 2.19 or relieve the
Borrower of any of its obligations under this Section 2.19.
(c)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuer under
or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not put such Issuer, the
Agent or any Lender under any resulting liability to the Borrower or relieve the
Borrower of any of its obligations hereunder to any such Person, but the
foregoing shall not relieve such Issuer of its obligation to confirm that any
documents required to be delivered under a Facility Letter of Credit appear to
have been delivered in compliance and that they appear to comply on their face
with the requirements of such Facility Letter of Credit.
(d)    Notwithstanding anything to the contrary contained in this
Section 2.19.8, the Borrower shall have no obligation to indemnify an Issuer
under this Section 2.19.8 in respect of any liability incurred by an Issuer
arising primarily out of the willful misconduct or gross negligence of such
Issuer, as determined in a final non-appealable judgment by a court of competent
jurisdiction, or out of the wrongful dishonor by such Issuer of a proper demand
for

47



--------------------------------------------------------------------------------




payment made under the Facility Letters of Credit issued by such Issuer, unless
such dishonor was made at the request of the Borrower.
Section 2.19.9    Resignation of Issuer. An Issuer shall continue to be an
Issuer hereunder unless and until (i) it shall have given the Borrower and the
Agent notice that it has elected to resign as Issuer and (ii) there are, at the
time of such notice and resignation, one or more other Issuers that have agreed
to increase their respective Facility Letter of Credit Sublimits by amounts
equal to such resigning Issuer’s Facility Letter of Credit Sublimit (or such
lesser amount as the Borrower may agree), and each such Issuer increasing such
Facility Letter of Credit Sublimit shall have been approved by the Agent and, as
long as no Event of Default shall have occurred and be continuing, the Borrower
(such approval not to be unreasonably withheld or delayed). A resigning Issuer
shall continue to have the rights and obligations of the Issuer hereunder solely
with respect to Facility Letters of Credit theretofore issued by it
notwithstanding the designation of a replacement Issuer hereunder, but upon its
notice of resignation (or, if at the time of such notice, there is not at least
one other Issuer, then upon such designation of a replacement Issuer), the
resigning Issuer shall not thereafter issue any Facility Letters of Credit
(unless it shall again thereafter be designated as an Issuer in accordance with
the provisions of this Section 2.19.9). The assignment of, or grant of a
participation interest in, or termination pursuant to Section 2.19 of, all or
any part of its Commitment or Loans by a Lender that is also the Issuer shall
not constitute an assignment or transfer of any of its rights or obligations as
an Issuer.
Section 2.19.10    Termination of Issuer’s Obligation. In the event that the
Lenders’ obligations to make Loans terminate or are terminated as provided in
Section 8.01, each Issuer’s obligation to issue Facility Letters of Credit shall
also terminate.
Section 2.19.11    Obligations of Issuer and Other Lenders. Except to the extent
that a Lender has a specified Facility Letter of Credit Sublimit applicable to
it as shown on Schedule I hereto or shall otherwise have agreed to be designated
as an Issuer, no Lender shall have any obligation to accept or approve any
request for, or to issue, amend or extend, any Letter of Credit, and the
obligations of an Issuer to issue, amend or extend any Facility Letter of Credit
are expressly limited by and subject to the provisions of this Section 2.19.
Section 2.19.12    Facility Letter of Credit Collateral Account. The Borrower
agrees that it will (i) upon the occurrence and during the continuation of any
Event of Default as may be required pursuant to Section 8.01 or (ii) upon notice
from the Agent pursuant to Section 2.19.14(a), maintain a special collateral
account pursuant to arrangements satisfactory to the Agent (the “Facility Letter
of Credit Collateral Account”) at the Agent’s office at the address specified
pursuant to Section 10.02, in the name of the Borrower but under the sole
dominion and control of the Agent, for the benefit of the Lenders and in which
such Borrower shall have no interest therein other than as set forth in
Section 8.01 or Section 2.19.14(a), as the case may be. The Borrower hereby
pledges, assigns and grants to the Agent, on behalf of and for the ratable
benefit of the Lenders and the Issuer, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility Letter of Credit Collateral Account to secure
the prompt and complete payment and performance of (a) the obligations of the
Borrower to reimburse the Issuer and (if applicable) the Lenders for amounts (if
any) from time to time drawn on Facility Letters of Credit and interest thereon
and other sums from time to time payable under Reimbursement Agreements, and (b)
if and when all such obligations of the Borrower have been paid in full and no
Facility Letters of Credit remain outstanding, all other Obligations. The Agent
will invest any funds on deposit from time to time in the Facility Letter of
Credit Collateral Account in Cash Equivalents reasonably acceptable the agent
having a maturity not exceeding 30 days. Nothing in this Section 2.19.12 shall
either obligate the Agent to require the Borrower to deposit any funds in the
Facility Letter of Credit Collateral Account or limit the right of the Agent to
release any funds held in the Facility Letter of Credit Collateral Account in
each case other than as required by Section 2.19.14.

48



--------------------------------------------------------------------------------




Section 2.19.13    Issuer’s Rights. All of the representations, warranties,
covenants and agreements of the Borrower to the Lenders under this Agreement and
of the Borrower under any other Loan Document shall inure to the benefit of each
Issuer (unless the context otherwise indicates).
Section 2.19.14     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Subject to the provisions of Section 2.19.14(c), if any Facility Letter
of Credit Obligations are outstanding at the time a Lender is a Defaulting
Lender, then: (i) all or any part of such Defaulting Lender’s Facility Letter of
Credit Obligations shall be reallocated among the Lenders that are not
Defaulting Lenders in accordance with their respective Commitments but, in any
case, only to the extent that (x) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) the sum of (1) the aggregate principal amount of such Lenders’ outstanding
Loans and (2) the aggregate amount such Lenders’ Facility Letter of Credit
Obligations does not exceed the total of the Commitments of all Lenders that are
not Defaulting Lenders, provided that such reallocation shall not cause any
Lender’s Facility Letter of Credit Obligations to exceed its Facility Letter of
Credit Sublimit; (ii) if the reallocation described in clause (i) above cannot,
or can only partially, be effected (as reasonably determined by the Agent), the
Borrower shall within two (2) Business Days following notice by the Agent cash
collateralize such Defaulting Lender’s Facility Letter of Credit Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.19.12 for so long as
such Facility Letter of Credit Obligations are outstanding; (iii) if the
Borrower cash collateralizes any portion of such Defaulting Lender’s Facility
Letter of Credit Obligations pursuant to this clause (a), the Borrower shall not
be required to pay any Facility Letter of Credit Fees to such Defaulting Lender
pursuant to Section 2.19.6 with respect to such Defaulting Lender’s Facility
Letter of Credit Obligations during the period such Defaulting Lender’s Facility
Letter of Credit Obligations are cash collateralized; (iv) if the Facility
Letter of Credit Obligations of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.19.14(a), then the fees payable to the Lenders
pursuant to Section 2.19.6 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated Facility Letter of Credit Obligations; and
(v) if any Defaulting Lender’s Facility Letter of Credit Obligations are neither
cash collateralized nor reallocated pursuant to this Section 2.19.14(a), then,
without prejudice to any rights or remedies of the Issuers or any Lender
hereunder, all Facility Letter of Credit Fees payable under Section 2.19.6 with
respect to such Defaulting Lender’s Facility Letter of Credit Obligations shall
be payable to the applicable Issuer until such Facility Letter of Credit
Obligations are cash collateralized and/or reallocated.
(b)    Subject to the provisions of Section 2.19.14(c), no Issuer shall be
required to issue, amend (other than to reduce) or increase any Facility Letter
of Credit unless it is satisfied that the related exposure will be 100% covered
by the Commitments of non-Defaulting Lenders and/or cash collateral has been
provided by the Borrower in accordance with Section 2.19.14(a).
(c)    Notwithstanding the provisions of Sections 2.19.14(a) and (b), if within
three (3) Business Days following the Agent’s notice under Section 2.19.14(a)
the Borrower shall by notice to the Agent advise the Agent that the Borrower
intends to effect the assignment by such Defaulting Lender of all of its right,
title and interest under this Agreement to a Person that is not a Defaulting
Lender (subject to and in accordance with the provisions of Sections 2.18 and
11.02), the date by which the Borrower shall be required to comply with the
provisions of Section 2.19.14(a) shall be extended to the 14th day after the
date of the Agent’s notice; provided, however, that such extension shall not
extend the date by which the Borrower is obligated to cash collateralize
Facility Letters of Credit pursuant to any other

49



--------------------------------------------------------------------------------




provisions of this Agreement. A Defaulting Lender shall not be obligated to
assign its interest under this Agreement except to the extent that the
provisions of Section 2.18 require an assignment.
(d)    If the Borrower, the Agent and each Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Facility Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to Section
2.19.14(a)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(e)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of a Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 8.02 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuer hereunder; third, to cash collateralize the Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.1914(a); fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility Letters of Credit issued under this Agreement, in accordance
with Section 2.19.14(a); sixth, to the payment of any amounts owing to the
Lenders or the Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuers against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Facility Letters of Credit were issued at a
time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and Facility Letter of
Credit disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Facility Letter of
Credit disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Facility Letter of Credit
Obligations are held by the Lenders pro rata in accordance with the Commitments
under the Facility without giving effect to Section 2.19.14(a). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.19.14(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
Section 2.20    Extensions of Loans and Commitments.

50



--------------------------------------------------------------------------------




(a)Upon the effectiveness of the First Amendment, the Termination Date, as to
the Initial Extending Lenders and the Initial Extending Issuers only, shall be
extended to September 24, 2016 (the “Initial Extended Termination Date”). The
Lenders and Issuers that have executed the First Amendment on the First
Amendment Effective Date in their respective capacities as “Extending Lenders”
and/or “Extending Issuers” (each as defined in the First Amendment) and thereby
consented to the extension of the Termination Date to the Initial Extended
Termination Date are hereinafter referred to as the “Initial Extending
Lenders/Issuers”. For the avoidance of doubt, any Lender or Issuer that has
either not executed the First Amendment or executed the First Amendment solely
as a “Modified Commitment Lender” and/or a “Modified Commitment Issuer” (each as
defined in the First Amendment) and not also as an “Extending Lender” and/or
“Extending Issuer” (each as defined in the First Amendment), as the case may be,
shall be deemed not to have consented to the extension of its Commitment from
the Original Stated Termination Date to the Initial Extended Termination Date.


(b)The Borrower may, upon written notice to the Agent not later than sixty (60)
days prior to the Initial Extended Termination Date (which shall promptly notify
the Lenders), request a one-year extension of the Initial Extended Termination
Date to September 24, 2017 (the “Final Extended Termination Date”). Within
thirty (30) days of delivery to the Lenders of such notice, each Lender shall
notify the Agent whether or not it consents to such extension (which consent may
be given or withheld in such Lender’s sole and absolute discretion). The Agent
shall promptly notify the Borrower and the Lenders of the Lenders’ responses.
The Lenders that have so consented to the extension of the Initial Extended
Termination Date to the Final Extended Termination Date are hereinafter referred
to as the “Final Extending Lenders/Issuers”. For the avoidance of doubt, any
Lender not responding within the above time period shall be deemed not to have
consented to such extension of its Commitment from the Initial Extended
Termination Date to the Final Extended Termination Date.


(c)The Initial Extended Termination Date, as to the Final Extending Lenders
only, shall be extended to the Final Extended Termination Date upon satisfaction
of the following conditions (the “Final Extension Effective Date”):


(i)on the Final Extension Effective Date, no Default or Event of Default shall
have occurred and be continuing, and no Default or Event of Default shall occur,
as a result of such extension (in each case, unless waived by the Required
Lenders, all Lenders or all affected Lenders, as the case may be);


(ii)each of the representations and warranties set forth in Article IV of this
Agreement and each other Loan Document shall be correct in all material respects
on and as of the Final Extension Effective Date as though made on and as of such
date, except to the extent that any such representations and warranties are
stated to relate solely to an earlier date, in which case such representations
and warranties are correct in all material respects as of such earlier date,
provided that in each case, any representations and warranties that are
qualified as to “materiality” or “material adverse effect” are true and correct
in all respects;


(iii)the Agent shall have received a certificate of the Secretary of the
Borrower certifying (A) the names and true signatures of each officer of the
Borrower who has been authorized to execute and deliver any Loan Documents or
other documents required to be executed and delivered by or on behalf of the
Borrower under this Section 2.20, (B) that the attached copies of the
certificate of incorporation of the Borrower (which have been certified as of a
recent date by the Secretary of State of Delaware) and the bylaws of the
Borrower, have not been amended except as set forth therein and remain in full
force and effect and (C) the attached copy of resolutions of the Board of
Directors of the Borrower approving and authorizing the execution, delivery and
performance of any Loan Documents or other documents required to be executed by
or on behalf of the Borrower under this Section 2.20;

51



--------------------------------------------------------------------------------






(iv)the Agent shall have received, on behalf of itself, the Lenders and the
Issuers, the favorable written opinions of (A) King & Spalding LLP (or other
counsel reasonably acceptable to the Agent), counsel for the Borrower and for
certain of the Guarantors and (B) the local counsel listed on Annex II to the
First Amendment (or other counsel reasonably acceptable to the Agent), with such
changes thereto as may be agreed to by the Borrower and the Final Extending
Lenders, in each case (w) dated on the Final Extension Effective Date, (x)
addressed to the Agent, the Lenders and the Issuers, (y) in form and substance
reasonably satisfactory to the Agent, and (z) covering such matters relating to
the extension of the Initial Extended Termination Date and the transactions
contemplated by this Section 2.20 as the Agent shall reasonably request, and the
Borrower and the applicable Guarantors hereby request such counsel to deliver
such opinions;


(v)the Agent shall have received an Acknowledgment and Confirmation,
substantially in the form of Exhibit A to the First Amendment dated as of the
Final Extension Effective Date, executed and delivered by an authorized officer
of each Guarantor; and


(vi)Lenders constituting at least the Required Lenders (calculated prior to
giving effect to any replacements of Lenders permitted herein) shall have
consented to the extension of their respective Commitments to the Final Extended
Termination Date.


(d)Notwithstanding the foregoing, the extension of the Termination Date pursuant
to this Section shall not be effective with respect to any Lender unless:


(i)    the Borrower shall pay any Loans outstanding on the Original Stated
Termination Date or the Initial Extended Termination Date, as the case may be
(prior to giving effect to any extension), as to any non-extending Lenders (the
“Non-Extending Lenders”) (and pay any additional amounts to such Non-Extending
Lenders to the extent required pursuant to this Agreement) to the extent
necessary to keep outstanding Loans ratable with any revised and new Pro Rata
Shares of all the Lenders effective as of the Original Termination Date or the
Initial Extended Termination Date, as the case may be;


(ii)    on the Termination Date applicable to each Non-Extending Lender, all or
any part of such Non-Extending Lenders’ Pro Rata Shares of the Facility Letter
of Credit Obligations shall be reallocated among the Initial Extending Lenders
(in the case of the Original Stated Termination Date) and the Final Extending
Lenders (in the case of the Initial Stated Termination Date) and any new Lenders
that become Replacement Lenders pursuant to Section 2.18 in accordance with
their respective Pro Rata Shares (calculated without regard to the Non-Extending
Lender’s Commitments) but only to the extent that such reallocation does not
cause, with respect to any Extending Lender or Replacement Lender, the aggregate
outstanding principal amount of the Loans of such Lender, plus such Lender’s
applicable Pro Rata Share of the Facility Letter of Credit Obligations, to
exceed such Lender’s Commitment as in effect at such time; and


(iii)    if the reallocation described in the preceding clause (ii) cannot, or
can only partially, be effected, the Borrower shall Cash Collateralize the
Facility Letter of Credit Obligations to the extent that, after giving effect to
the reallocation pursuant to the preceding clause (ii) and the payment required
by the preceding clause (i), the Aggregate Outstanding Extensions of Credit
exceed the Commitments of the Extending Lenders and any Replacement Lenders. The
amount of Cash Collateral provided by the Borrower pursuant to this clause (iii)
shall reduce the Non-Extending Lenders’ applicable Pro Rata Shares of the
Facility Letter of Credit Obligations (after giving effect to any partial
reallocation pursuant to the preceding clause (ii)) on a pro rata basis; and
each Non-Extending Lender’s Commitment to make Loans and purchase

52



--------------------------------------------------------------------------------




participations in Facility Letter of Credit Obligations with respect to Letters
of Credit issued after the Termination Date applicable to such Non-Extending
Lender shall terminate.


(e)The Borrower shall have the right to replace each Non-Extending Lender with
one or more Replacement Lenders in accordance with Section 2.18.


(f)To the extent the Termination Date is extended from the Initial Extended
Effective Date to the Final Extended Termination Date, the Borrower will, and
will cause each other Loan Party to, satisfy the requirements set forth on
Schedule II to this Agreement on or before the date specified for such
requirement (or such later date as agreed to by the Agent in its sole
discretion). The failure by the Borrower to complete, or cause to be completed,
any such item within the applicable time period for such item set forth on
Schedule II (including any extension of any such time period as contemplated
hereby) shall constitute an Event of Default if such failure shall continue for
a period of thirty (30) consecutive days after delivery of written notice
thereof from the Agent to the Borrower.


(g)As used in this Section 2.20, the term “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
Issuers and the Lenders, as collateral for the Facility Letter of Credit
Obligations or obligations of the Lenders to fund participations in respect
thereof (as the context may require), cash or deposit account balances or, if
the respective Issuers shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (i) the Administrative Agent, and (ii) the respective Issuers.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.


(h)Notwithstanding anything in this Agreement, including, without limitation,
Section 2.20 to the contrary, (i) if an Initial Extending Lender/Issuer is an
Issuer under this Agreement, the Termination Date with respect to the Facility
Letters of Credit issued by such Issuer shall be the Initial Extended
Termination Date (unless such Initial Extending Lender/Issuer also becomes a
Final Extending Lender/Issuer, in which case, the Termination Date with respect
to the Facility Letters of Credit issued by such Issuer shall be the Final
Extended Termination Date) and (ii) if a Non-Extending Lender is also an Issuer
under this Agreement, the Termination Date with respect to the Facility Letters
of Credit issued by such Issuer shall be the Original Stated Termination Date
(in the case of an election by such Lender not to extend to the Initial Extended
Termination Date) or the Initial Extended Termination Date (in the case of an
election by such Lender not to extend to the Final Extended Termination Date).
All references in Section 2.19 to Termination Date shall be deemed to refer to
the Termination Date for the Issuer of the related Facility Letter of Credit.


ARTICLE III
CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to Closing Date. This Agreement and the
Commitments of each Lender shall be effective on the date (the “Closing Date”)
on which each of the following conditions precedent shall have been satisfied or
waived by the Agent and each Lender:
(1)    Second Successor Agency and Amendment Agreement. The “Effective Date”
shall have occurred under the Second Successor Agency and Amendment Agreement in
accordance with its terms.
(2)    Credit Agreement. The Agent shall have received this Agreement duly
executed by each of the parties hereto.

53



--------------------------------------------------------------------------------




(3)    Notes. Each Lender that so requests shall have received a Note payable to
such Lender duly executed by the Borrower, and the promissory notes issued to
lenders under the Existing Credit Agreement shall have been delivered to the
Borrower for cancellation upon the Closing Date.
(4)    Second Amended and Restated Guaranty. The Agent shall have received the
Amended and Restated Guaranty, duly executed by each Guarantor listed in
Schedule III, and each such Guaranty shall be in full force and effect.
(5)    Second Amended and Restated Collateral Agreement. The Agent shall have
received the Second Amended and Restated Collateral Agreement, duly executed by
each party thereto (provided that the Borrower may designate one or more
schedules as to be updated as required pursuant to Section 3.02).
(6)    No Default or Event of Default; Representations and Warranties. The
following statements shall be true and the Agent shall have received a
certificate, substantially in the form of the certificate attached hereto as
Exhibit D, signed by a duly authorized Financial Officer of the Borrower dated
the Closing Date, stating that:
(a)    The representations and warranties contained in Article IV of this
Agreement are correct in all material respects on and as of such date except to
the extent that any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation or warranty is correct in
all material respects as of such earlier date, provided that in each case, any
representation or warranty that is qualified as to “materiality” or “material
adverse effect” shall be true and correct in all respects; and
(b)    At the time of and immediately after such date, no Default or Event of
Default has occurred and is continuing.
(7)    Secretary’s Certificates of the Loan Parties. The Agent shall have
received a certificate of the Secretary or an Assistant Secretary of the
Borrower, each corporate Guarantor, or the general partner of each limited
partnership Guarantor or managing member of each limited liability company
Guarantor, as the case may be, certifying (A) the names and true signatures of
each officer, partner, member or other representative of the Borrower and such
Guarantor who has been authorized to execute and deliver this Agreement, the
Notes, the Second Amended and Restated Guaranty, and any other Loan Document or
other document required to be executed and delivered by or on behalf of the
Borrower and such Guarantor under this Agreement, (B) that the attached copies
of the certificate of incorporation and by-laws of the Borrower and such
corporate Guarantor, or certificate of limited partnership and limited
partnership agreement of such limited partnership Guarantor, or certificate of
formation and limited liability company or operating agreement of each limited
liability company guarantor, or equivalent applicable constituent documents of
such Guarantor, which have each been certified as of a recent date by the
Secretary of State in which the Borrower and such Guarantor was formed or
organized, have not been amended except as set forth therein and remain in full
force and effect and (C) the attached copy of resolutions of the Board of
Directors of the Borrower and such corporate Guarantor,

54



--------------------------------------------------------------------------------




or the consents of such limited partnership or limited liability company
Guarantor, approving and authorizing the execution, delivery and performance of
this Agreement, the Notes, the Second Amended and Restated Guaranty and the
other Loan Documents to which it is a party.
(8)    Good Standing Certificates of the Loan Parties. The Agent shall have
received a recently dated certificate of good standing for each Loan Party
issued by the secretary of state or other appropriate governmental officer in
each such Loan Party’s jurisdiction of incorporation or formation.
(9)    Opinions of Counsel. The Agent shall have received, on behalf of itself,
the Lenders and the Issuers, the favorable written opinions of (A) King &
Spalding LLP, counsel for the Borrower and for certain of the Guarantors and (B)
each local counsel listed on Schedule 3.01(9), in each case (w) dated on the
Closing Date, (x) addressed to the Agent, the Lenders and the Issuers, (y) in
form and substance reasonably satisfactory to the Agent, and (z) covering such
matters relating to the Loan Documents and the Transactions as the Agent shall
reasonably request, and the Borrower and the applicable Guarantors hereby
request such counsel to deliver such opinions.
(10)    Other Legal Matters. All legal matters incident to this Agreement, the
Borrowings and other extensions of credit hereunder and the other Loan Documents
shall be reasonably satisfactory to the Lenders, to the Issuer and to the Agent.
(11)    Financial Statements. The Lenders shall have received the financial
statements referred to in Section 4.04, none of which shall demonstrate a
material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since September 30, 2011;
(12)    Debt. All principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement shall have been paid in
full and the Agent shall have received reasonably satisfactory evidence thereof.
Immediately after giving effect to the Transactions and the other transactions
contemplated hereby, the Borrower and its Subsidiaries shall have outstanding no
Debt or Preferred Stock other than Debt or Preferred Stock outstanding under
this Agreement or permitted by this Agreement.
(13)    Solvency Certificate. The Agent shall have received a certificate from
the chief financial officer of the Borrower certifying that the Loan Parties,
taken as a whole, after giving effect to the Transactions to occur on the
Closing Date, are solvent.
(14)    Security Documents. Except with respect to Mortgaged Properties, the
Security Documents shall have been duly executed by each Loan Party that is to
be a party thereto and shall be in full force and effect on the Closing Date.
Except with respect to Mortgaged Properties, the Agent on behalf of the Secured
Parties shall have a first-priority perfected security interest (subject to
Liens permitted by Section 6.01,

55



--------------------------------------------------------------------------------




provided that Liens required by Section 6.01 to be junior to the Liens securing
the Facility are, in fact, junior to the Liens securing the Facility) in the
Collateral described in each Security Document.
(15)    Perfection Certificate and Lien Searches. The Agent shall have received
a Perfection Certificate with respect to the Loan Parties dated the Closing Date
and duly executed by a Responsible Officer of the Borrower, and shall have
received the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons, in which the chief executive
office of each such Person is located and in the other jurisdictions in which
such Persons maintain property, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence reasonably
satisfactory to the Agent that the Liens indicated in any such financing
statement (or similar document) would be permitted under Section 6.01 or have
been or will be contemporaneously released or terminated.
(16)    Insurance. The Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.05 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name each of the Secured Parties as additional insureds as their
interests may appear, in form and substance satisfactory to the Agent.
(17)    Intercreditor Documents. The Agent shall have received: (a) satisfactory
evidence that the Borrower has delivered the Permitted Refinancing Notice, as
defined and specified in the Intercreditor Agreement, to the agents party to the
Intercreditor Agreement, (b) a copy of the Intercreditor Agreement (including
any amendments, joinders and notices previously delivered thereunder), certified
by a Responsible Officer of the Borrower as true, complete and correct, and (c)
the Borrower’s countersignature to the Additional Joinder Agreement, as defined
and specified in the Intercreditor Agreement, for delivery by the Agent to the
agents party to the Intercreditor Agreement.
(18)    Approvals and Consents. All requisite Governmental Authorities and third
parties shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required, all applicable appeal
periods shall have expired and there shall not be any pending or threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain, prevent or impose burdensome conditions on
the Transactions or the other transactions contemplated hereby.
(19)    KYC Documentation. The Lenders shall have received, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

56



--------------------------------------------------------------------------------




(20)    Closing Fee. The Borrower shall have paid (a) a cash fee to the Agent in
accordance with the terms of the Agent’s Fee Letter and (b) cash fees in
accordance with the terms of the Fee Letter.
(21)    Costs and Expenses. The Agent shall have received all fees and other
amounts due and payable on the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.
(22)    Other Documents. The Agent shall have received such other and further
documents as any Lender, any Issuer or the Agent or its counsel may have
reasonably requested.
Section 3.02    Conditions Precedent to All Loans and Facility Letters of
Credit. The obligation of each Lender to make each Loan and of each Issuer to
issue, extend or amend to increase the face amount of each Facility Letter of
Credit shall be subject to the further conditions precedent that on the date of
such Loan or such Issuance Date:
(1)    The following statements shall be true and the Agent shall have received
a certificate, substantially in the form of the certificate attached hereto as
Exhibit D, signed by a duly authorized Financial Officer of the Borrower dated
the date of such Loan or such Issuance Date, as applicable, stating that:
(a)    The representations and warranties contained in Article IV of this
Agreement are correct in all material respects on and as of the date of such
Loan or such Issuance Date, as applicable, as though made on and as of such date
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
is correct in all material respects as of such earlier date, provided that in
each case, any representation or warranty that is qualified as to “materiality”
or “material adverse effect” shall be true and correct in all respects;
(b)    No Default or Event of Default has occurred and is continuing, or would
result from such Loan or such issuance, extension or amendment, as applicable;
and
(c)    The applicable conditions set forth in Schedule IV Mortgaged Property
Conditions have been (and shall currently be) satisfied with respect to not less
than $750,000,000 (based on current book values), in the aggregate, of Real
Properties of the Loan Parties (the “Specified Drawing Condition”).
(2)    The Agent shall have received a notice of such Borrowing as required by
Section 2.03 or, in the case of the issuance, amendment, extension or renewal of
a Facility Letter of Credit, the applicable Issuer and the Agent shall have
received a notice requesting the issuance, amendment, extension or renewal of
such Facility Letter of Credit as required by Section 2.19.3.

57



--------------------------------------------------------------------------------




(3)    With respect to the issuance, amendment or extension of any Facility
Letter of Credit:
(a)    the Borrower shall have delivered to the Issuer of such Facility Letter
of Credit at such times and in such manner as such Issuer may reasonably
prescribe a Reimbursement Agreement and such other documents and materials as
may be reasonably required pursuant to the terms thereof, and the proposed
Facility Letter of Credit shall be reasonably satisfactory to such Issuer in
form and content, provided, however, in the event of any conflict between the
terms of this Agreement and the terms of the Reimbursement Agreement, the terms
of this Agreement shall control; and
(b)    as of the Issuance Date no order, judgment or decree of any court,
arbitrator or governmental authority shall enjoin or restrain such Issuer from
issuing the Facility Letter of Credit and no law, rule or regulation applicable
to the Issuer and no directive from any governmental authority with jurisdiction
over the Issuer shall prohibit such Issuer from issuing Letters of Credit
generally or from issuing that Facility Letter of Credit; and
(4)    The Agent shall have received such other approvals, opinions, or
documents as any Lender or any Issuer through the Agent may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.01    Incorporation, Formation, Good Standing, and Due Qualification.
The Borrower, each Subsidiary, and each of the Guarantors is (in the case of a
corporation) a corporation duly incorporated or (in the case of a limited
partnership) a limited partnership duly formed or (in the case of a limited
liability company) a limited liability company duly formed, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation or
formation; has the power and authority to own its assets and to transact the
business in which it is now engaged or proposed to be engaged; and is duly
qualified and in good standing under the laws of each other jurisdiction in
which such qualification is required, except where the failure to be so
qualified would not reasonably be expected, in any one case or in the aggregate,
to have a Material Adverse Effect.
Section 4.02    Power and Authority. The execution, delivery and performance by
the Borrower and the Guarantors of the Loan Documents to which each is a party
have been duly authorized by all necessary corporate, partnership or limited
liability company action, as the case may be, and do not and will not
(1) require any consent or approval of the stockholders of such corporation,
partners of such partnership or members of such limited liability company
(except such consents as have been obtained as of the date hereof);
(2) contravene such corporation’s charter or bylaws, such partnership’s
partnership agreement or such limited liability company’s articles or
certificate of formation or operating agreement; (3) violate, in any material
respect, any provision of any law, rule, regulation (including, without
limitation, Regulations U and X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination, or award
presently in effect having applicability to such corporation,

58



--------------------------------------------------------------------------------




partnership or limited liability company; (4) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease, or instrument to which such corporation,
partnership or limited liability company is a party or by which it or its
properties may be bound or affected; (5) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the properties now owned
or hereafter acquired by such corporation, partnership or limited liability
company, other than Liens securing the Obligations; and (6) cause such
corporation, partnership or limited liability company to be in default, in any
material respect, under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination, or award or any such indenture, agreement,
lease or instrument.
Section 4.03    Legally Enforceable Agreement. This Agreement is, and each of
the other Loan Documents previously delivered or when delivered under this
Agreement are or will be legal, valid, and binding obligations of the Borrower
or each Guarantor, as the case may be, enforceable against the Borrower or each
Guarantor, as the case may be, in accordance with their respective terms, except
to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.
Section 4.04    Financial Statements. The consolidated balance sheet of the
Borrower and its Subsidiaries as at September 30, 2011, and the consolidated
statements of operations, cash flow and changes to stockholders’ equity of the
Borrower and its Subsidiaries for the period of two fiscal quarters ended
September 30, 2011, are complete and correct and fairly present as at such date
the financial condition of the Borrower and its Subsidiaries and the results of
their operations for the periods covered by such statements, all in accordance
with GAAP consistently applied (subject to the absence of footnotes and year-end
adjustments), and since September 30, 2011, there has been no change or
occurrence that has had a Material Adverse Effect. As of the Closing Date, there
are no liabilities of the Borrower or any Subsidiary, fixed or contingent, which
are material but are not reflected in the financial statements or in the notes
thereto, other than (i) liabilities arising in the ordinary course of business
since September 30, 2011, and (ii) the Senior Notes described in clauses (vi)
and (vii) of the definition of the term “Senior Notes.” No information, exhibit,
or report furnished by the Borrower to any Lender in connection with the
negotiation of this Agreement, taken together, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading.
Section 4.05    Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower or any Subsidiary or any Guarantor are affected by
any fire, explosion, accident, strike, lockout, or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance) having, in any one case or in the
aggregate, a Material Adverse Effect. Except to the extent any of the following
would not reasonably be expected to, in any one case or in the aggregate, have a
Material Adverse Effect, (i) the hours worked by and payments made to employees
of the Borrower and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, (ii) all payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary and (iii) the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Subsidiary is bound.

59



--------------------------------------------------------------------------------




Section 4.06    Other Agreements. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument or subject to
any charter, corporate or other restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument to which it is a party, in
any case where such default could reasonably be expected to have a Material
Adverse Effect.
Section 4.07    Litigation. Except as disclosed in Schedule 4.07 or
Schedule 4.14, or reflected in or reserved for in the financial statements
referred to in Section 4.04, there is no pending or, to the knowledge of the
Borrower or any Guarantor, threatened action, suit or proceeding at law or in
equity against or affecting the Borrower or any Significant Subsidiary or any
Significant Guarantor or any business, property or rights of any such Person
before any court, governmental agency, or arbitrator, which would reasonably be
expected to have a Material Adverse Effect.
Section 4.08    No Defaults on Outstanding Judgments or Orders. Except for
judgments with respect to which the uninsured liability of the Borrower, each
Significant Subsidiary and each Significant Guarantor does not exceed
$10,000,000 in the aggregate for all such judgments, the Borrower, each
Significant Subsidiary and each Significant Guarantor have satisfied all final,
non-appealable judgments. None of the Borrower, any Significant Subsidiary or
any Significant Guarantor is in default with respect to any judgment, writ,
injunction, decree, ruling or order of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign, except for defaults with respect to (a)
any monetary judgment, writ, inunction, decree, ruling or order with respect to
which the uninsured liability of the Borrower, each Significant Subsidiary and
each Significant Guarantor does not exceed $10,000,000 in the aggregate for all
such defaults or (b) any non-monetary judgment, writ, injunction, decree, ruling
or order which would not reasonably be expected, in any one case or in the
aggregate, to have a Material Adverse Effect and which would not constitute an
Event of Default hereunder.
Section 4.09    Properties and Liens.
(a)    As of the Closing Date and of as the date of the granting of a Lien on
any Mortgaged Property as required pursuant to Sections 5.17 and 5.18 hereof,
the Borrower, each Guarantor and each other Subsidiary have good and marketable
title to, or valid leasehold interests in, all of their respective properties
and assets, real and personal, including all of the Mortgaged Properties and the
properties and assets and leasehold interests reflected in the financial
statements referred to in Section 4.04 (other than any properties or assets
disposed of in the ordinary course of business or as otherwise expressly
permitted by this Agreement). None of the properties and assets owned by the
Borrower, any Guarantor or any other Restricted Subsidiary and none of their
leasehold interests is subject to any Lien, except such as may be permitted
pursuant to Section 6.01 (provided that any Liens required by Section 6.01 to be
junior to the Liens securing the Facility are, in fact, junior to such Liens
securing the Facility).
(b)    The Borrower, each Guarantor and each other Subsidiary (i) have complied
with all obligations under all leases to which it is a party and all such leases
are in full force and effect, and (ii) enjoy peaceful and undisturbed possession
under all such leases, in each case except where failure to so comply or to have
such possession would not reasonably be expected to have a Material Adverse
Effect.
(c)    No Responsible Officer of the Borrower, any Subsidiary or any Guarantor
has received any notice of, nor has any actual knowledge of, any pending,
contemplated, or threatened condemnation proceeding affecting

60



--------------------------------------------------------------------------------




any material portion of the Mortgaged Properties or any sale or disposition
thereof in lieu of such condemnation that has not been reported in writing to
the Agent.
(d)    None of the Borrower, any Subsidiary or any Guarantor is obligated under
any right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any material portion of any Mortgaged Property or any
interest therein, other than any such rights granted or created in the ordinary
course of business.
(e)    No structures (within the meaning of the Flood Program) located on any
Mortgaged Property are situated in Flood Zones unless flood insurance has been
obtained if, and to the extent, required by Section 5.05.
Section 4.10    Subsidiaries and Ownership of Stock. Set forth in Schedule 4.10
hereto is a complete and accurate list, as of the Closing Date, of the
Subsidiaries of the Borrower, showing the jurisdiction of incorporation or
formation of each and showing the percentage of the Borrower’s ownership of the
outstanding stock or partnership interest or membership interest of each
Subsidiary. All of the outstanding Capital Stock of each such corporate
Subsidiary has been validly issued, is fully paid and nonassessable, and, except
as a result of an Internal Reorganization or a transaction permitted by Sections
6.03 or 6.06, is owned, directly or indirectly, by the Borrower free and clear
of all Liens. The limited partnership agreement of each such limited partnership
Subsidiary is in full force and effect and has not been amended or modified,
except for such amendments or modifications as are delivered to the Agent under
Section 3.01. As of the Closing Date, each of the Guarantors is a Wholly-Owned
Subsidiary of the Borrower.
Section 4.11    ERISA. The Borrower and each Subsidiary and each Guarantor are
in compliance in all material respects with all applicable provisions of ERISA
and the Code. Except to the extent the occurrence of any of the following,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any Plan; (ii) no
notice of intent to terminate a Plan has been filed, nor has any Plan been
terminated; (iii) no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; (iv) neither the
Borrower nor any Commonly Controlled Entity has completely or partially
withdrawn from a Multiemployer Plan under circumstances that could subject the
Borrower or any Subsidiary to withdrawal liabilities; (v) the Borrower and each
Commonly Controlled Entity have met their minimum funding requirements under
ERISA with respect to all of their Plans and the present value of all vested
benefits under each Plan does not exceed the fair market value of all Plan
assets allocable to such benefits, as determined on the most recent valuation
date of the Plan and in accordance with the provisions of ERISA; and (vi)
neither the Borrower nor any Commonly Controlled Entity has incurred any
liability to the PBGC under ERISA.
Section 4.12    Operation of Business. The Borrower, each Subsidiary and each
Guarantor possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
businesses substantially as now conducted and as presently proposed to be
conducted and the Borrower and each of its Subsidiaries and each Guarantor are
not in violation of any valid rights of others with respect to any of the
foregoing, in each case where the failure to possess such licenses, permits,
franchises, patents, copyrights, trademarks, trade names or rights thereto or
the violation of the valid rights of others with respect thereto could
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect.

61



--------------------------------------------------------------------------------




Section 4.13    Taxes. All federal and state income tax liabilities or income
tax obligations, and all other material income tax liabilities or material
income tax obligations, of the Borrower, each Subsidiary and each Guarantor have
been timely paid or have been accrued by or reserved for by the Borrower, except
to the extent being contested as provided in Section 5.13. All federal and state
income tax returns and other material tax returns required to be filed by the
Borrower, each Subsidiary and each Guarantor have been timely filed, and such
tax returns, taken as a whole, are complete and correct in all material
respects. The Borrower constitutes the parent of an affiliated group of
corporations for purposes of filing a consolidated United States federal income
tax return.
Section 4.14    Laws; Environment. Except as disclosed in Schedule 4.14 hereto
or except where failure to comply with or satisfy any of the following would not
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect: (a) the Borrower, each Subsidiary and each Guarantor have duly
complied, and their businesses, operations, assets, equipment, property,
leaseholds, or other facilities are in compliance, in all respects, with the
provisions of all federal, state, and local statutes, laws, codes, and
ordinances and all rules and regulations promulgated thereunder (including
without limitation those relating to the environment, health and safety); (b)
the Borrower, each Subsidiary and each Guarantor have been issued and will
maintain all required federal, state, and local permits, licenses, certificates,
and approvals relating to (1) air emissions; (2) discharges to surface water or
groundwater; (3) noise emissions; (4) solid or liquid waste disposal; (5) the
use, generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous wastes (intended hereby and hereafter to include any and
all such materials listed in any federal, state, or local law, code, or
ordinance and all rules and regulations promulgated thereunder as hazardous); or
(6) other environmental, health or safety matters; (c) no Responsible Officer of
the Borrower, any Subsidiary or any Guarantor has received notice of, or has
knowledge of any violations of any federal, state, or local environmental,
health, or safety laws, codes or ordinances or any rules or regulations
promulgated thereunder with respect to its businesses, operations, assets,
equipment, property, leaseholds, or other facilities; (d) except in accordance
with a valid governmental permit, license, certificate or approval, there has
been no emission, spill, release, or discharge into or upon (1) the air; (2)
soils, or any improvements located thereon; (3) surface water or groundwater; or
(4) the sewer, septic system or waste treatment, storage or disposal system
servicing the premises, of any toxic or hazardous substances or hazardous wastes
at or from the premises, in each case related to the premises of the Borrower,
each Subsidiary and each Guarantor; and accordingly the premises of the
Borrower, each Subsidiary and each Guarantor have not been adversely affected,
in any respect, by any toxic or hazardous substances or wastes; (e) there has
been no complaint, order, directive, claim, citation, or notice by any
governmental authority or any person or entity and, to the knowledge of the
Borrower, any Subsidiary or any Guarantor, none is threatened, with respect to
violations of law or damages by reason of Borrower’s or any Subsidiary’s (1) air
emissions; (2) spills, releases, or discharges to soils or improvements located
thereon, surface water, groundwater or the sewer, septic system or waste
treatment, storage or disposal systems servicing the premises; (3) noise
emissions; (4) solid or liquid waste disposal at any location; (5) use,
generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous waste at any location; or (6) other environmental,
health or safety matters affecting the Borrower, any Subsidiary or any Guarantor
or its business, operations, assets, equipment, property, leaseholds, or other
facilities; and (f) neither the Borrower nor any Subsidiary nor any Guarantor
has any indebtedness, obligation, or liability, absolute or contingent, matured
or not matured, with respect to the storage, treatment, cleanup, or disposal of
any solid wastes, hazardous wastes, or other toxic or hazardous substances
(including without limitation any such indebtedness, obligation, or liability
with respect to any current regulation, law, or statute regarding such storage,
treatment, cleanup, or disposal).

62



--------------------------------------------------------------------------------




Section 4.15    Investment Company Act. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
Section 4.16    OFAC; Foreign Corrupt Practices Act; USA Patriot Act. (a) None
of the Borrower, the Guarantors or their respective directors or officers nor,
to the knowledge of any Responsible Officer of any Loan Party, any agent,
employee or other person acting, directly or indirectly, on behalf of any of the
foregoing, is (or will be) a person with whom, to the knowledge of such
Responsible Officer, any Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and, to the
knowledge of such Responsible Officer, is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, Borrower hereby agrees to provide to any Lender with any additional
information that such Lender deems necessary from time to time in order to
ensure compliance with all applicable Laws concerning money laundering and
similar activities.
(b)    None of the Borrower, the Guarantors or their respective directors or
officers nor, to the knowledge of any Responsible Officer of any Loan Party, any
of their respective Affiliates or any agent, employee or other person acting,
directly or indirectly, on behalf of any of the foregoing, is in violation of
any Legal Requirements relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the USA
Patriot Act.
(c)    None of the Borrower, the Guarantors or their respective directors or
officers nor, to the knowledge of any Responsible Officer of any Loan Party, any
agent, broker, employee or other person acting, directly or indirectly, on
behalf of any of the foregoing, in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
Section 4.16(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.
(d)    None of the Borrower, the Guarantors or their respective directors or
officers, nor, to the knowledge of any Responsible Officer of any Loan Party,
any agent, employee or other person acting, directly or indirectly, on behalf of
any of the foregoing, has, in the course of its actions for, or on behalf of,
the Loan Parties, directly or indirectly, offered, paid, authorized, or ratified
any bribe, kickback, or other similar payment in violation of any applicable
law, including, without limitation, the U.S. Foreign Corrupt Practices Act of
1977, any federal or state law prohibiting bribery of public officials, any laws
prohibiting commercial bribery, or any other anti-corruption law in any
jurisdiction where the Borrower or any of its Subsidiaries do business.
Section 4.17    Accuracy of Information. The representations and warranties by
the Borrower or any Guarantor contained herein or in any other Loan Document or
made hereunder or in any other Loan Document and the certificates, schedules,
exhibits, reports or other documents provided or to be provided by the Borrower
or any Guarantor in connection with the transactions contemplated hereby or
thereby (including, without limitation, the negotiation of and compliance with
the Loan Documents), when taken as a whole, do not contain and will not contain
a misstatement of a material fact or omit to state a material fact required to
be stated therein in order to make the statements contained therein, in the
light of the

63



--------------------------------------------------------------------------------




circumstances under which made, not materially misleading at the time such
statements were made or are deemed made.
Section 4.18    Security Documents.
(a)    The Collateral Agreement is effective until release thereof permitted
under this Agreement to create in favor of the Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Collateral
described in the Collateral Agreement, the Collateral Agreement constitutes a
fully perfected Lien on all right, title and interest of the Borrower and the
Guarantors in such Collateral (other than such Collateral in which a security
interest cannot be perfected by filing of a financing statement under the
Uniform Commercial Code as in effect at the relevant time in the relevant
jurisdiction) and the proceeds thereof, as security for the Obligations (as
defined in the Collateral Agreement), in each case prior and superior in right
to any other Person except Liens expressly permitted under Section 6.01,
provided that Liens required by Section 6.01 to be junior to the Liens securing
the Facility are, in fact, junior to the Liens securing the Facility.
(b)    The Mortgages, upon execution and delivery thereof, are effective to
create in favor of the Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof, and when the Mortgages are filed in the appropriate recording
offices, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of Borrower and the
Guarantors in the Mortgaged Properties and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person except Liens expressly permitted under
Sections 6.01, provided that Liens required by Section 6.01 to be junior to the
Liens securing the Facility are, in fact, junior to the Liens securing the
Facility.
(c)    The Borrower has granted, or pursuant to Section 5.18(a), shall grant, or
has caused the Guarantors to grant or, pursuant to Section 5.18(a), shall cause
the Guarantors to grant, Mortgages in favor of the Agent for the benefit of the
Secured Parties, effective to create legal, valid and enforceable first priority
Liens (subject only to Liens expressly permitted under Sections 6.01, provided
that Liens required by Section 6.01 to be junior to the Liens securing the
Facility are, in fact, junior to the Liens securing the Facility) on (i) all of
the Real Property owned by the Borrower or any Guarantor other than Excluded
Property and Real Property for which the Borrower or the applicable Guarantor is
not required to deliver a Mortgage as expressly provided in this Agreement and
(ii) substantially all of the Real Property owned by the Borrower, the
Guarantors and/or the Restricted Subsidiaries of the Borrower which are
necessary to operate the businesses of the Borrower, the Guarantors and/or the
Restricted Subsidiaries of the Borrower in the ordinary course.
Section 4.19    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and (c) such as have been made or
obtained and are in full force and effect.
Section 4.20    Insurance. The insurance information furnished to the Agent
pursuant to Section 3.01(16) includes a true, complete and correct description
of all insurance maintained by the Borrower or by the Borrower for its
Subsidiaries as of the Closing Date. As of such date, such insurance is in full
force and effect and all premiums then due and payable have been duly paid. The
Borrower and its Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are customary under industry practice.

64



--------------------------------------------------------------------------------




Section 4.21    Location of Real Property and Leased Premises. Exhibit II to the
Perfection Certificate delivered by the Borrower pursuant to Section 3.01(15)
lists completely and correctly, as of the Closing Date, all Real Property (other
than Excluded Property) owned in fee by the Borrower and the Loan Parties and
all material Real Property leased by the Borrower and the other Loan Parties.
Section 4.22    First Priority Obligations. The Obligations constitute “First
Priority Obligations” under and as defined in the Intercreditor Agreement. The
Obligations constitute “First Priority Obligations” under and as defined in the
Base Indenture 2012.
Section 4.23    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Loan Parties, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the properties of the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the businesses in which they are engaged as such businesses are now
conducted and are now proposed to be conducted following the Closing Date.
Section 4.24    Intellectual Property. The Borrower, each Subsidiary and each
Guarantor owns or is licensed to use, free and clear of all Liens (other than
Liens permitted by Section 6.01, provided that the Liens required by Section
6.01 to be junior to the Liens securing the Facility are, in fact, junior to the
Liens securing the Facility), all patents and patent applications, trademarks,
trade names, service marks, copyrights, domain names and applications for
registration thereof, and technology, trade secrets, proprietary information,
inventions, know-how and processes, in each case necessary for the conduct of
its business as currently conducted (the “Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Section 4.25    Margin Stock. None of the Borrower or its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing, buying or carrying Margin Stock.

ARTICLE V
AFFIRMATIVE COVENANTS
So long as any Loan shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Lender shall have any Commitment
under this Agreement, the Borrower will (unless otherwise agreed to by the
Required Lenders in writing):
Section 5.01    Maintenance of Existence. Preserve and maintain, and cause each
Subsidiary to preserve and maintain (except for a Subsidiary that ceases to
maintain its existence solely as a result of an Internal Reorganization), its
corporate, limited partnership or limited liability company existence and

65



--------------------------------------------------------------------------------




good standing in the jurisdiction of its incorporation or formation and qualify
and remain qualified to transact business in each jurisdiction in which such
qualification is required except where the failure to so qualify to transact
business would not reasonably be expected to have a Material Adverse Effect.
Section 5.02    Maintenance of Records. Keep and cause each Subsidiary to keep,
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Borrower and its Subsidiaries.
Section 5.03    Maintenance of Properties. Maintain, keep, and preserve, and
cause each Subsidiary to maintain, keep, and preserve, all of its material
properties (tangible and intangible, real and personal, and including, without
limitation, the Mortgaged Properties) necessary or useful in the proper conduct
of its business in good working order and condition, ordinary wear and tear and
casualty excepted.
Section 5.04    Conduct of Business. Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of the business of the Borrower or any
Subsidiary.
Section 5.05    Maintenance of Insurance. Maintain, and cause each Subsidiary to
maintain, insurance with financially sound reputable insurance companies or
associations (or, in the case of insurance for construction warranties and
builder default protection for buyers of Housing Units from the Borrower or any
of its Subsidiaries or UHIC) in such amounts and covering such risks as are
customarily carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof. In addition, subject to Section 2.01.2(b) and the last
sentence of Section 5.18(a), if any structure on any Mortgaged Property is
located in a Flood Zone, then the Borrower shall maintain or cause its
applicable Subsidiary to maintain, a policy of flood insurance as described in
item (3) of Schedule IV Mortgaged Property Conditions.
Section 5.06    Compliance with Laws. Comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws, rules, regulations,
and orders, the noncompliance with which would reasonably be expected to, in any
one case or in the aggregate, have a Material Adverse Effect, and such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property, other than any such taxes, assessments and charges being
contested by the Borrower or such Subsidiary, as applicable, in good faith; and
with respect to the matters disclosed in Schedule 4.14, implement prudent
measures to achieve compliance with all relevant laws and regulations within a
reasonable time and in accordance with requirements negotiated with applicable
regulatory agencies.
Section 5.07    Right of Inspection. At any reasonable time and from time to
time, permit the Agent, any Lender or any of their respective agents,
representatives or independent contractors to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any Subsidiary, and to discuss the affairs, finances, and
accounts of the Borrower and any Subsidiary with any of their respective
officers and directors and the Borrower’s independent accountants.
Section 5.08    Reporting Requirements. Furnish to the Agent for delivery to
each Lender and Issuer, as applicable:

66



--------------------------------------------------------------------------------




(1)    Quarterly financial statements. As soon as available and in any event
within fifty (50) days after the end of each of the first three quarters of each
fiscal year of the Borrower, an unaudited condensed consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such quarter, unaudited
condensed consolidated statements of operations and cash flow of the Borrower
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, and unaudited condensed
consolidated statements of changes in stockholders’ equity of the Borrower and
its Subsidiaries for the portion of the fiscal year ended with the last day of
such quarter along with management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year and all prepared in
accordance with GAAP consistently applied and certified by the chief financial
officer of the Borrower (subject to year-end adjustments); the timely filing by
the Borrower of the Borrower’s quarterly 10-Q report with the Securities and
Exchange Commission shall satisfy the foregoing requirements.
(2)    Annual financial statements. As soon as available and in any event within
ninety-five (95) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year, consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries for such fiscal year, and consolidated statements
of changes in stockholders’ equity of the Borrower and its Subsidiaries for such
fiscal year along with management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the prior fiscal year and all prepared in
accordance with GAAP consistently applied and accompanied by an opinion thereon
acceptable to the Agent by Deloitte & Touche or other independent accountants
selected by the Borrower and acceptable to the Agent; the timely filing by the
Borrower of the Borrower’s annual 10-K report with the Securities and Exchange
Commission shall satisfy the foregoing requirements.
(3)    Budget. Within fifty (50) days after the beginning of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) broken down by
quarter and, promptly when available, any significant revisions of such budget.
(4)    Financial Covenant Certificate and Officer’s Certificate. Not later than
the 30th calendar day following the last calendar day of each calendar month,
deliver to the Agent (i) a duly completed and executed Financial Covenant
Certificate of a Financial Officer of the Borrower setting forth in reasonable
detail the calculation of the Housing Collateral Ratio and Aggregate Collateral
Ratio and (ii) an Officer’s Certificate certifying that (A) all of the Ordinary
Course Releases that have occurred during such calendar month were in compliance
with all of the terms of this Agreement and (B) the Release Conditions were
satisfied with respect to the same.

67



--------------------------------------------------------------------------------




(5)    Management letters. Promptly upon receipt thereof, copies of any reports
or “management letters” submitted to the Borrower or any Subsidiary by
independent certified public accountants in connection with examination of the
financial statements of the Borrower or any Subsidiary made by such accountants
and the management’s response thereto (subject to any applicable privileges with
respect to such documents).
(6)    Quarterly compliance certificate. Within fifty (50) days after the end of
each of the first three quarters, and within ninety-five (95) days after the end
of each fourth quarter, of each fiscal year of the Borrower, a compliance
certificate of the President or a Financial Officer of the Borrower
(a) certifying the Borrower’s compliance with, and setting forth in reasonable
detail the computation of, the covenants set forth in Sections 6.02(13), 7.01
and 7.02, and (b) certifying that, to the best of such officer’s knowledge, no
Default or Event of Default has occurred and is continuing, or if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto.
(7)    Notice of litigation. Promptly after the commencement thereof, notice of
all actions, suits, and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Borrower or any Subsidiary which could reasonably be expected to
result in a judgment against the Borrower or such Subsidiary in excess of
$10,000,000 (to the extent not covered by insurance) or could reasonably be
expected to have a Material Adverse Effect.
(8)    Notice of Defaults and Events of Default. As soon as possible and in any
event within ten (10) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto.
(9)    ERISA reports. As soon as possible, and in any event within thirty (30)
days after any Responsible Officer of the Borrower or any Subsidiary knows or
has reason to know that any circumstances exist that constitute grounds
entitling the PBGC to institute proceedings to terminate a Plan subject to ERISA
with respect to the Borrower or any Commonly Controlled Entity, and promptly but
in any event within two (2) Business Days of receipt by the Borrower or any
Commonly Controlled Entity of notice that the PBGC intends to terminate a Plan
or appoint a trustee to administer the same, and promptly but in any event
within five (5) Business Days of the receipt of notice concerning the imposition
of withdrawal liability in excess of $500,000 with respect to the Borrower or
any Commonly Controlled Entity, the Borrower will deliver to each Lender a
certificate of the chief financial officer of the Borrower setting forth all
relevant details and the action which the Borrower proposes to take with respect
thereto.
(10)    Proxy statements, etc. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements, and reports which the
Borrower or any Subsidiary sends to its stockholders, and copies of all regular,
periodic, and

68



--------------------------------------------------------------------------------




special reports, and all registration statements which the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or with any national securities
exchange; the timely filing by the Borrower of any of the foregoing items with
the Securities and Exchange Commission shall satisfy the foregoing requirements.
(11)    Materially adverse developments. Prompt written notice of any
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect.
(12)    Information Regarding Collateral. Furnish to the Agent prompt written
notice of any (a) change (i) in any Loan Party’s corporate name, (ii) in the
jurisdiction of organization or formation of any Loan Party, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number (the Borrower agreeing not to effect or permit
any such change unless all filings have been made under the Uniform Commercial
Code or otherwise that are required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in the Collateral owned by such Loan Party) and (b) any material
portion of the Collateral being damaged, destroyed or condemned or if the
Borrower or any Subsidiary receives notice, or becomes aware of, any threatened
condemnation of any material portion of the Collateral. In the case of the
Borrower, each year, at the time of delivery of the annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.08(2), deliver
to the Agent a certificate of a Financial Officer of the Borrower setting forth
the information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.08.
(13)    KYC Documentation. Promptly after the request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
(14)    General information. Such other information respecting the condition or
operations, financial or otherwise, of the Borrower or any Subsidiary as any
Lender may from time to time reasonably request.
Section 5.09    [Intentionally Omitted].
Section 5.10    Environment. Be and remain, and cause each Subsidiary to be and
remain, in compliance with the provisions of all federal, state, and local
environmental, health, and safety laws, codes and ordinances, and all rules and
regulations issued thereunder, except where the failure to so comply would not
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect; with respect to matters disclosed in Schedule 4.14, implement
prudent measures to achieve compliance with all relevant laws and regulations
within a reasonable time and in accordance with requirements negotiated with
applicable regulatory agencies; notify the Agent promptly of any notice of a
hazardous discharge or environmental complaint received from any governmental
agency or any other

69



--------------------------------------------------------------------------------




party (and the Agent shall notify the Lenders promptly following its receipt of
any such notice from the Borrower); notify the Agent promptly of any hazardous
discharge from or affecting its premises if (i) the storage, treatment or
cleanup of such hazardous discharge (all in accordance with applicable laws and
regulations) or (ii) the diminution in the value of the assets affected by such
hazardous discharge, is reasonably expected to exceed $500,000 (and the Agent
shall notify the Lenders promptly following its receipt of any such notice from
the Borrower); promptly use its commercially reasonable efforts to contain and
remove the same, in compliance with all applicable laws; promptly pay any fine
or penalty assessed in connection therewith; permit the Agent to inspect the
premises, to conduct tests thereon, and to inspect all books, correspondence,
and records pertaining thereto; and at the Agent’s request, and at the
Borrower’s expense, provide a report of a qualified environmental engineer,
reasonably satisfactory in scope, form, and content to the Agent, and such other
and further assurances reasonably satisfactory to the Agent that the condition
has been corrected.
Section 5.11    Use of Proceeds. Use the proceeds of the Loans solely as
provided in Section 2.12.
Section 5.12    Ranking of Obligations. Ensure that at all times its Obligations
under the Loan Documents shall be and constitute (i) unconditional general
obligations of the Borrower ranking at least pari passu with all its other
unsecured Debt and (ii) First Priority Obligations under and as defined in the
Intercreditor Agreement.
Section 5.13    Taxes. Pay and cause each Subsidiary to pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.
Section 5.14    Condominium Regime or Subdivision Plan. In the event a
condominium regime or subdivision plan is hereafter imposed upon any of the
Collateral or any portion thereof, Borrower shall modify the applicable
Mortgage(s) if reasonably determined to be necessary by the Agent in order to
preserve the first lien status of such Mortgage (but subject to any actions
taken as provided in clause (C) or (D) of Section 2.01.2(c)). Borrower shall pay
all reasonable fees (including reasonable attorney’s fees) and costs and
expenses associated with any of the actions taken under this Section 5.14
including, without limitation, (A) uniform commercial code searches, (B)
judgment and tax lien searches, (C) recordation taxes, documentary taxes,
transfer taxes and mortgage taxes, and (D) filing and recording fees, charges
and expenses. In connection with such modification, each of the Lenders and the
Agent hereby agrees that, in the event the consent or acknowledgment of the
Agent, as the holder of a Mortgage or as beneficiary of a deed of trust
encumbering such Mortgaged Property, is required under applicable law, then the
Agent shall deliver its written consent or acknowledgment thereto or any other
instrument reasonably necessary or appropriate to consummate the actions
contemplated above (and in recordable form, if so requested) as soon as
reasonably practicable after receipt of the notice from the Borrower or any
Guarantor. Each of the Lenders hereby consents to the execution and delivery of
such consent as set forth above without the necessity of further action or
consent on its part. Notwithstanding anything in this Section 5.14 to the
contrary, the entry into and maintenance of the Servicing Arrangement shall be
deemed to satisfy the obligations of the Agent with respect to any consent or
authorization required to be given pursuant to this Section 5.14. If there is
any conflict or inconsistency between any terms or provisions of the Servicing
Arrangement and any terms or provisions of this Section 5.14, then the
applicable terms and provisions of the Servicing Arrangement shall govern and
control.

70



--------------------------------------------------------------------------------




Section 5.15    New Restricted Subsidiaries. Within fifty (50) days after any
Person becoming (or being designated) a Restricted Subsidiary, cause such
Restricted Subsidiary to (i) execute and deliver to the Agent, for the benefit
of the Lenders, a Supplemental Guaranty, (ii) become a Grantor under the
Collateral Agreement by executing and delivering an assumption agreement to the
Collateral Agreement substantially in the form of Annex I thereto, (iii) execute
any other applicable Security Documents in favor of the Agent and (iv) deliver
or cause to be delivered an opinion of counsel, certified copies of resolutions,
articles of incorporation or other formation documents, incumbency certificates
and other documents with respect to such Subsidiary and its Guaranty
substantially similar to the documents delivered pursuant to Section 3.01 with
respect to the Guarantors, all of which shall be reasonably satisfactory to the
Agent in form and substance; provided that if and so long as any such Subsidiary
has total assets the book value of which is not more than $5,000,000, the
Borrower shall not be required to comply with this Section. Ridings Development
LLC shall not be required to deliver a Guaranty or any Security Document so long
as the book value of its total assets is less than $5,000,000.
Section 5.16    Maintenance of Ratings. Use commercially reasonable efforts to
maintain a public corporate family rating from Moody’s with respect to the
Borrower.
Section 5.17    After-Acquired Property. If (a) property (other than Excluded
Property) is acquired by the Borrower or any Guarantor that is not automatically
subject to a perfected security interest under the Security Documents, (b) a
Subsidiary becomes a Guarantor or (c) property that was Excluded Property ceases
to be Excluded Property, then the Borrower or such Guarantor shall, as soon as
practical (but in any event within sixty (60) days or such longer period as the
Agent may agree in its discretion) after such property’s acquisition or it no
longer being Excluded Property, provide a Mortgage and satisfy each of the other
conditions set forth in Schedule IV-Mortgaged Property Conditions, to the extent
applicable, and the other related Security Documents, to the extent applicable,
with respect to such property (or, in the case of a new Guarantor, all of its
assets except Excluded Property); provided that the failure to deliver such
Mortgage (and satisfy the other applicable conditions set forth in Schedule
IV-Mortgaged Properties Conditions) with respect to any Real Property within any
such sixty (60)-day or longer period (as the Agent may agree in its discretion)
shall not constitute a Default under this Agreement until such time as the
aggregate book value of Real Properties for which Mortgages (and related
documents) have not been delivered within such sixty (60)-day or longer periods
(as the Agent may agree in its discretion) (and remain undelivered at the time
of determination) exceeds $25,000,000. In furtherance of the foregoing, the
Borrower will give prompt notice to the Agent of the acquisition by it or any of
the Subsidiaries of a fee interest in any Real Property with a book value equal
to or greater than $75,000,000 that is not Excluded Property. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document,
(a) the Borrower shall not be required to provide a Mortgage or satisfy the
other conditions set forth in Schedule IV-Mortgaged Property Conditions, to the
extent applicable, which respect to any Real Property upon which any structure
is located in a Flood Zone for so long as the Borrower maintains compliance with
Section 7.01 after giving pro forma effect to the exclusion of any such Real
Property from the Collateral and (b) the Borrower and the Guarantors shall not
be required to provide a Mortgage on, satisfy the other conditions set forth in
Schedule IV-Mortgaged Property Conditions with respect to, grant a security
interest to the Agent in or satisfy the other conditions set forth in any
Security Document with respect to, any property that is not wholly-owned by the
Borrower and the Guarantors to the extent that the Borrower or any applicable
Guarantor is prohibited from doing so by the terms of any joint venture or
similar agreement applicable to such property. Notwithstanding anything in this
Section 5.17 to the contrary, the entry into and maintenance of the Servicing
Arrangement shall be deemed to satisfy the obligations of the Agent with respect
to any Mortgages or Flood Certificates required to be delivered

71



--------------------------------------------------------------------------------




pursuant to this Section 5.17. If there is any conflict or inconsistency between
any terms or provisions of the Servicing Arrangement and any terms or provisions
of this Section 5.17, then the applicable terms and provisions of the Servicing
Arrangement shall govern and control.
Section 5.18    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all further action (including filing Uniform
Commercial Code and other financing statements, mortgages, deeds of trust and
deeds to secure debt) that may be required under applicable law, or that the
Lenders or the Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents and the
Intercreditor Agreement. Such security interests and Liens will be created under
the Security Documents and other security agreements, Mortgages and other
instruments and documents in form and substance reasonably satisfactory to the
Agent, and the Borrower shall deliver or cause to be delivered to the Agent all
such instruments and documents (including, without limitation, each instrument
and document set forth in Schedule IV Mortgaged Property Conditions) as the
Agent shall reasonably request to evidence compliance with this covenant. In
addition, at the sole cost and expense of the Borrower (including, without
limitation (and in addition to any reimbursement obligations under Section
10.04), reasonable and documented fees, disbursements and other charges of
counsel to the Agent and recording, filing and title company charges, taxes and
fees), promptly following the Closing Date, but in any event no later than 90
days following the Closing Date (or such later date as the Agent may agree in
its discretion), the Borrower shall, or shall cause the respective Guarantor to,
satisfy each of the applicable conditions set forth in Schedule IV-Mortgaged
Property Conditions with respect to each of the Mortgaged Properties listed in
Exhibit II to the Perfection Certificate as of the Closing Date (together with
the other documents and instruments set forth in Schedule IV-Mortgaged Property
Conditions). Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, (a) the Borrower shall not be required to
provide a Mortgage or satisfy the other conditions set forth in Schedule
IV-Mortgaged Property Conditions, to the extent applicable, which respect to any
Real Property upon which any structure is located in a Flood Zone for so long as
the Borrower maintains compliance with Section 7.01 after giving pro forma
effect to the exclusion of any such Real Property from the Collateral and (b)
the Borrower and the Guarantors shall not be required to provide a Mortgage on,
satisfy the other conditions set forth in Schedule IV-Mortgaged Property
Conditions with respect to, grant a security interest to the Agent in or satisfy
the other conditions set forth in any Security Document with respect to, any
property that is not wholly-owned by the Borrower and the Guarantors to the
extent that the Borrower or any applicable Guarantor is prohibited from doing so
by the terms of any joint venture or similar agreement applicable to such
property.
(b)    Promptly following the Closing Date, and in no event later than 30 days
following the Closing Date, deliver a list to the Agent of all Mortgages
delivered to Citibank, N.A. under the Existing Credit Agreement with respect to
the Mortgaged Properties, accompanied by an officer’s certificate certifying
that such list is true, correct and complete. Such certification shall be deemed
a representation and warranty under this Agreement for all purposes.

ARTICLE VI
NEGATIVE COVENANTS
So long as any Loan shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Lender shall have any Commitment
under this Agreement, the Borrower and each Restricted Subsidiary will not
(unless otherwise agreed to by the Required Lenders in writing):

72



--------------------------------------------------------------------------------




Section 6.01    Liens. Create, incur, assume, or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume, or suffer to exist, any Lien,
upon or with respect to any of its properties, now owned or hereafter acquired,
except the following:
(1)    Liens for taxes or assessments or other government charges or levies (x)
if not yet past due or which remain payable without penalty or (y) which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained;
(2)    Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, customs authorities’ and carriers’ Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business which
are not yet delinquent or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established;
(3)    Liens under workers’ compensation, unemployment insurance, Social
Security, or similar legislation (other than Liens imposed by ERISA);
(4)    Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), public or statutory
obligations, surety, stay, appeal, indemnity, performance, or other similar
bonds, or other similar obligations arising in the ordinary course of business;
(5)    judgment, attachment and other similar Liens arising in connection with
any court proceeding, provided (a) the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings or (b) such Liens do not
otherwise secure amounts exceeding $25,000,000 in the aggregate;
(6)    Subject to Section 5.14, easements, rights-of-way, restrictions
(including zoning, building and land use restrictions), restrictive covenants,
conditions and condominium regimes (including, without limitation, any Lien
rights granted pursuant to any recorded declaration of covenants, conditions,
restrictions or condominium regime to any property owners’ association or
similar Person that has authority to impose and collect dues or assessments),
minor irregularities in title and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
by the Borrower or any Restricted Subsidiary of the property or assets
encumbered thereby in the ordinary course of business or materially impair the
value of the property subject thereto;
(7)    Liens securing payment obligations as described in Section 6.02(10),
provided that such Liens extend only to the land or lots to which such payment
obligations relate and the proceeds thereof;
(8)    rights of repurchase and/or rights of first refusal in favor of sellers
of any Real Property;

73



--------------------------------------------------------------------------------




(9)    leases or subleases granted to others not materially interfering with the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
the use of the Real Property to which they relate;
(10)    Liens securing Debt permitted under clause (3), (4), (5) or (9) of
Section 6.02;
(11)    Liens securing letter of credit obligations and loans to the extent such
Liens are limited to property not constituting Collateral;
(12)    Liens created pursuant to the Security Documents;
(13)    Liens securing Debt (including the Second Lien Notes and any Exchange
Notes in respect thereof, and any guarantees in respect thereof, and together
with any Refinancing Debt in respect of the Debt described in this clause (13))
in an amount not to exceed the greater of (i) $700,000,000 and (ii) 40% of
Consolidated Tangible Assets, in each case less the amount of the Aggregate
Commitments, which Liens incurred under this clause (13) shall, to the extent
encumbering Collateral, be on a junior lien priority basis compared to the Liens
securing the Facility on the same basis as the Liens securing Second Priority
Obligations (as defined in the Intercreditor Agreement) are treated under the
Intercreditor Agreement with respect to the Liens securing First Priority
Obligations (as defined in the Intercreditor Agreement), pursuant to the
Intercreditor Agreement or another intercreditor agreement in form and substance
substantially similar to the Intercreditor Agreement or otherwise reasonably
satisfactory to the Agent, provided that the Liens securing the Second Lien
Notes, any Exchange Notes (as defined in the Base Indenture 2012) in respect
thereof, any guarantee in respect thereof and any Refinancing Debt in respect
thereof may encumber only assets that also secure the Obligations;
(14)    any interest in or title of a lessor or sublessor to property subject to
(i) any Capital Lease otherwise permitted by this Agreement and (ii) any other
lease or sublease or any UCC financing statement filed in respect thereof;
(15)    other Liens existing on the date of this Agreement and set forth on
Schedule 6.01;
(16)    any option, contract or other agreement to sell any property or asset,
to the extent limited to such property or asset, provided such sale is not
otherwise prohibited by this Agreement;
(17)    Liens on property or assets of any Restricted Subsidiary securing
obligations owing to the Borrower or one or more other Restricted Subsidiaries
which, with respect to any such Liens on property or assets constituting
Collateral, are subordinated to the Liens created pursuant to the Security
Documents in a manner reasonably satisfactory to the Agent;
(18)    any right of a lender or lenders to which the Borrower or a Restricted
Subsidiary may be indebted to offset against, or appropriate and apply to the
payment

74



--------------------------------------------------------------------------------




of, such Debt any and all balances, credits, deposits, accounts or monies of the
Borrower or a Restricted Subsidiary with or held by such lender or lenders;
(19)    Liens encumbering customary initial deposits and margin deposits, and
other Liens that are customary in the Borrower’s industry and incurred in the
ordinary course of business securing any obligations or liabilities arising
under interest and currency exchange rate swap agreements, forward contracts,
options, futures contracts, futures options or similar hedging agreements or
arrangements designed to protect the Borrower or any of its Restricted
Subsidiaries from fluctuations in interest rates, currency exchange rates, or
the price of commodities;
(20)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(21)    Liens on property acquired by the Borrower or a Restricted Subsidiary
and Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Restricted Subsidiary or
becomes a Restricted Subsidiary; provided that in each case such Liens (A) were
in existence prior to the contemplation of such acquisition, merger or
consolidation, (B) do not extend to any asset other than those of the Person
merged with or into or consolidated with the Borrower or the Restricted
Subsidiary or the property acquired by the Borrower or the Restricted Subsidiary
and (C) secure only those obligations which they secured on the date of such
merger or consolidation or designation as a Restricted Subsidiary and any
Refinancing Debt in respect of such obligations;
(22)    Liens replacing any of the Liens described in clauses (10), (15) and
(21) above; provided that (A) the principal amount of the Debt secured by such
Liens shall not be increased (except to the extent of reasonable premiums or
other payments required to be paid in connection with the repayment of the
previously secured Indebtedness or Incurrence of related Refinancing Debt and
expenses incurred in connection therewith) and (B) the new Liens shall be
limited to the property or part thereof which secured the Lien so replaced or
property substituted therefor as a result of the destruction, condemnation or
damage of such property; and
(23)    other Liens securing obligations or liabilities not prohibited by this
Agreement in an aggregate amount not to exceed $20,000,000.
Section 6.02    Debt. Create, incur, assume or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume or suffer to exist, any Debt,
except for:
(1)    Debt created hereunder and under the other Loan Documents;
(2)    the Senior Notes, together with any Exchange Notes issued with respect to
any such Senior Notes, and any other outstanding Debt described on Schedule
6.02;
(3)    Non-Recourse Debt;

75



--------------------------------------------------------------------------------




(4)    Debt of the Borrower or any Restricted Subsidiary in respect of Capital
Leases or otherwise incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Debt that do not increase the outstanding principal
amount thereof; provided that (i) such Debt is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement, (ii) the aggregate principal amount of Debt permitted by this
clause (4) shall not exceed $50,000,000 at any time outstanding and (iii) any
Liens securing such Debt extend only to the assets financed by such Debt and the
proceeds thereof;
(5)    Debt secured by cash or Cash Equivalents (a) in respect of letters of
credit in an aggregate face amount not to exceed $100,000,000 and (b) in respect
of loans incurred as a means of preserving refinancing capacity under the Senior
Notes and this Agreement, the proceeds of which are used to repay, repurchase or
redeem, or to replenish cash previously used to repay, purchase or redeem, any
of the Senior Notes or any Refinancing Debt in respect thereof;
(6)    Debt under any deposits made in the ordinary course of business to secure
performance of tenders, bids, leases, statutory obligations, surety and appeal
bonds, progress payments, government contracts and other obligations of like
nature (exclusive of the obligation for the payment of borrowed money);
(7)    Debt of the Borrower or any Guarantor arising from its guarantee of Debt
of the Borrower or any Restricted Subsidiary, in each case to the extent such
guaranteed Debt is otherwise permitted under this Agreement (other than
Non-Recourse Debt);
(8)     (a) Debt of a Restricted Subsidiary owing to the Borrower or any
Guarantor that is both a Wholly-Owned Subsidiary and a Restricted Subsidiary;
provided that (I) such Debt is subordinated to any guarantee of such Restricted
Subsidiary under the Loan Documents in a manner reasonably satisfactory to the
Agent, and (II) such Debt shall only be permitted pursuant to this clause (8)
for so long as the Person to whom such Debt is owing is the Borrower or a
Guarantor that is both a Wholly-Owned Subsidiary and a Restricted Subsidiary;
and (b) Debt of the Borrower owing to any Guarantor that is both a Wholly-Owned
Subsidiary and a Restricted Subsidiary; provided that (I) such Debt is
subordinated to the Borrower’s obligations under this Agreement in a manner
reasonably satisfactory to the Agent, and (II) such Debt shall only be permitted
pursuant to this clause (8) for so long as the Person to whom such Debt is owing
is a Guarantor that is both a Wholly-Owned Subsidiary and a Restricted
Subsidiary;
(9)    obligations for bond financings of political subdivisions or enterprises
thereof in the ordinary course of business;
(10)    Debt owed to a seller of entitled land, lots under development or
finished lots under the terms of which the Borrower or such Restricted
Subsidiary, as obligor, is required to make a payment upon the future sale of
such land or lots; and

76



--------------------------------------------------------------------------------




(11)    additional Debt in an aggregate principal amount at any time outstanding
not to exceed $100,000,000;
(12)    Refinancing Debt;
(13)    other unsecured Debt or Secured Debt (if otherwise permitted by Section
6.01) if, after giving pro forma effect thereto and the application of the
proceeds therefrom, the ratio of Borrower’s Adjusted Indebtedness to its
Adjusted Consolidated Tangible Net Worth is not greater than 7.5 to 1.0; and
(14)    other unsecured Debt of the Borrower or any Restricted Subsidiary
incurred on or prior to June 30, 2015 to finance one or more Permitted
Acquisitions; provided that the aggregate principal amount of Debt permitted by
this clause (14) shall not exceed $150,000,000.
Section 6.03    Mergers, Etc. Wind up, liquidate or dissolve itself, reorganize,
merge or consolidate with or into, or convey, sell, assign, transfer, lease, or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any Person, or acquire all or substantially all the assets or the business of
any Person, or permit any Restricted Subsidiary to do so, except (1) for any
Permitted Acquisition, (2) that any Restricted Subsidiary may merge into or
transfer assets (including by way of dissolution or liquidation) to the Borrower
or any Guarantor as a result of an Internal Reorganization or otherwise, and
(3) that any Restricted Subsidiary that is not a Guarantor may merge into or
consolidate with or transfer assets (including by way of dissolution or
liquidation) to any other Restricted Subsidiary that is not a Guarantor as a
result of an Internal Reorganization or otherwise.
Section 6.04    Leases. Create, incur, assume, or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume, or suffer to exist, any
obligation as lessee or sublessee for the rental or hire of any real or personal
property, except (1) Capital Leases not otherwise prohibited by the terms of
this Agreement; (2) leases or subleases existing on the date of this Agreement
and any extension or renewals thereof; (3) leases or subleases between the
Borrower and any Restricted Subsidiary or between any Restricted Subsidiaries;
(4) operating leases entered into in the ordinary course of business; and
(5) any lease of property having annual lease payments not to exceed $2,500,000,
provided that all such leases permitted under this clause (5) shall not, in the
aggregate, have annual lease payments greater than $10,000,000.
Section 6.05    Sale and Leaseback. Sell, transfer or otherwise dispose of, or
permit any Restricted Subsidiary to sell, transfer, or otherwise dispose of, any
real or personal property to any Person and thereafter directly or indirectly
lease back the same or similar property, except for the sale and leaseback of
model homes.
Section 6.06    Sale of Assets. Sell, lease, sublease, assign, transfer, or
otherwise dispose of, or permit any Restricted Subsidiary to sell, lease,
sublease, assign, transfer, or otherwise dispose of, any of its now owned or
hereafter acquired assets (including, without limitation, shares of stock and
Debt of Subsidiaries, receivables, and leasehold interests), except, provided
that no Event of Default has occurred or is continuing, and the Agent has not
provided written notice to the Borrower that it is prohibiting the transactions
otherwise permitted under this Section 6.06, (a) for (1) sales of homes or land
(and, including sales of real estate assets in bulk, regardless of value, in the
ordinary course of business (as reasonably

77



--------------------------------------------------------------------------------




determined by the Borrower)); (2) sales, leases, conveyances or other
dispositions, including, without limitation, exchanges or swaps, of real estate
or other assets, in each case in the ordinary course of business (as reasonably
determined by the Borrower), for development or disposition of the Borrower’s or
any of its Restricted Subsidiaries’ projects; (3) sales, leases, sale-leasebacks
or other dispositions of amenities, model homes and other improvements at the
Borrower’s or its Restricted Subsidiaries’ projects in the ordinary course of
business (as reasonably determined by the Borrower); (4) any sale or other
disposition of Cash Equivalents or obsolete or worn out equipment, in each case,
in the ordinary course of business (as reasonably determined by the Borrower);
(5) the sale or other disposition of assets, including Real Property, no longer
used or useful in the conduct of business of the Borrower or any of its
Restricted Subsidiaries; (6) the making of any Investment or Restricted Payment
that is permitted to be made, and is made, in accordance with Section 6.07 or
6.13, as applicable; (7) a transaction involving the sale of Capital Stock of,
or the disposition of assets in, an Unrestricted Subsidiary; and (8) any other
sales or other dispositions that, in the aggregate, do not exceed $20,000,000 in
any fiscal year of the Borrower; (b) that any Restricted Subsidiary may sell,
lease, assign, or otherwise transfer its assets to the Borrower or any
Guarantor, or if such Restricted Subsidiary is not a Guarantor, then to any
other Restricted Subsidiary in connection with an Internal Reorganization or
otherwise; and (c) that the provisions of this Section 6.06 shall not affect or
limit the Borrower’s obligations under Section 6.03.
Section 6.07    Investments. Make, or permit any Restricted Subsidiary to make,
any loan or advance to any Person, or purchase or otherwise acquire, or permit
any Restricted Subsidiary to purchase or otherwise acquire, any Capital Stock,
assets (other than assets acquired in the ordinary course of business),
obligations, or other securities of, make any capital contribution to, or
otherwise invest in or acquire any interest in any Person including, without
limitation, any hostile takeover, hostile tender offer or similar hostile
transaction (collectively, “Investments”), except:
(1)    Cash Equivalents;
(2)    [intentionally omitted];
(3)    stock, obligation, or securities received in settlement of debts (created
in the ordinary course of business) owing to the Borrower or any Subsidiary
provided such issuance is approved by the board of directors of the issuer
thereof;
(4)    a loan or advance from the Borrower to a Subsidiary, or from a Subsidiary
to a Subsidiary, or from a Subsidiary to the Borrower (subject, however, to the
limitations set forth below in the case of Investments in Subsidiaries that are
not Guarantors);
(5)    any Permitted Acquisition;
(6)    an Investment in a Wholly-Owned Subsidiary, which Investment is, or
constitutes a part of, an Internal Reorganization (subject, however, to the
limitations set forth below in the case of Investments in Subsidiaries that are
not Guarantors);
(7)    any purchase, redemption, repurchase, exchange or refinancing of the Debt
of the Borrower or any Restricted Subsidiary (A) in exchange for, or out of the
proceeds of the substantially concurrent issuance and sale of, equity interests
(other

78



--------------------------------------------------------------------------------




than Disqualified Stock), or (B) in exchange for, or in connection with, the
substantially concurrent incurrence of, Refinancing Debt;
(8)    any purchase, redemption, exchange or other acquisition or retirement of
shares of the Borrower’s Capital Stock in exchange for, or out of the proceeds
of the substantially concurrent issuance and sale of, equity interests (other
than Disqualified Stock);
(9)    Investments in Subsidiaries that are not Guarantors or in Joint Ventures
(including guarantees of Debt and other obligations of Joint Ventures or
Subsidiaries that are not Guarantors) in an aggregate amount at any time
outstanding not to exceed 5% of Consolidated Tangible Assets;
(10)    any purchase or other acquisition of Debt secured by Real Property and
related personal property that is of a type that is developed and sold by the
Loan Parties in the ordinary course of business; and
(11)    any other Investments not described in clauses (1) though (10) above
from time to time outstanding in an aggregate amount not to exceed $100,000,000;
provided, the Borrower is in compliance with the covenants in Sections 7.01 and
7.02 after giving pro forma effect to any Investment permitted under clauses
(9), (10) and (11).
Section 6.08    Guaranties, Etc. Assume, guarantee, endorse, or otherwise be or
become directly or contingently responsible or liable, or permit any Restricted
Subsidiary to assume, guarantee, endorse, or otherwise be or become directly or
contingently responsible or liable (including, but not limited to, an agreement
to purchase any obligation, stock, assets, goods, or services, or to supply or
advance any funds, assets, goods, or services, or an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any Person against loss), for obligations
of any Person, except: (1) guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (2) guaranties of performance obligations in the ordinary course of
business; (3) guaranties of the Debt or other obligations of any Joint Venture
or any Subsidiary that is not a Guarantor (subject to the limitation in the
proviso to Section 6.07), (4) guaranties by guarantors of the Senior Notes and
other Debt permitted pursuant to Section 6.02 (other than Non-Recourse Debt),
and all Refinancing Debt in respect thereof and (5) that the Borrower or any
Restricted Subsidiary or any Guarantor may, whether as a result of an Internal
Reorganization or otherwise, guarantee the Debt of any other Loan Party or
Restricted Subsidiary permitted under this Agreement.
Section 6.09    Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, or permit any Restricted
Subsidiary to enter into any transaction, including, without limitation, the
purchase, sale, or exchange of property or the rendering of any service, with
any Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate (which exception shall include the payment of insurance
premiums to UHIC for the purchase of construction warranties and builder default
protection for buyers of Housing Units from the Borrower or any of its
Restricted Subsidiaries and to the Title Companies for title insurance and other
title services);

79



--------------------------------------------------------------------------------




provided, however, that, the following transactions shall not be prohibited by
this Section 6.09: (i) transactions involving the purchase, sale or exchange of
property having an aggregate value of $10,000,000 or less in any fiscal year;
(ii) transactions otherwise permitted by this Agreement; (iii) the issuance of
any equity interests (whether common or preferred), other than Disqualified
Stock, to Affiliates that are not officers or directors of Borrower or
Restricted Subsidiary; and (iv) the execution of customary agreements entered
into with shareholders relating to (x) registration rights and, related to such
registration rights, reasonable indemnification rights and reasonable cost
reimbursements, (y) board observation rights and (z) other provisions reasonably
acceptable to the Agent.
Section 6.10    Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any Material Debt of the Borrower or any of its Subsidiaries
is outstanding if the effect of such waiver, supplement, modification or
amendment would be materially adverse to the Lenders or (ii) any waiver,
supplement, modification or amendment of its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents to the extent any such waiver, supplement, modification or amendment
would be materially adverse to the Lenders.
(b)    (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments or other mandatory
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay, or commit to
pay, or directly or indirectly (including pursuant to any Synthetic Purchase
Agreement) redeem, repurchase, retire or otherwise acquire for consideration, or
set apart any sum for the aforesaid purposes, any Debt of the Borrower or its
Restricted Subsidiaries, other than any such action taken by the Borrower or any
Restricted Subsidiary in respect of (A) the Debt created hereunder, (B)
Refinancing Debt issued with respect to such Debt and/or proceeds of the
issuance of Capital Stock (other than Disqualified Stock) or (C) secured Debt
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt or (ii) pay in cash any amount in respect of any
Debt of the Borrower or its Restricted Subsidiaries that may be at the obligor’s
option be paid in kind or in other securities (any such distribution, payment,
redemption, repurchase, retirement or other acquisition of Debt limited by the
preceding clauses (i) and (ii) referred to herein as a “Debt Repurchase”),
unless, in each instance: (x) no Default or Event of Default exists or shall
exist immediately after giving effect to such Debt Repurchase, (y) the Borrower
shall continue to be in compliance with the covenants in Sections 7.01 and 7.02
immediately after giving effect to such Debt Repurchase and (z) either (1) any
Borrowings under the Facility required to effectuate such Debt Repurchase shall
be made and repaid substantially contemporaneously with such Debt Repurchase
(and, in any event, repaid within one Business Day after the effectuation of
such Debt Repurchase) or (2) for Debt Repurchases other than mandatory payments
of principal and interest that are not regular scheduled payments, before and
immediately after giving effect to such Debt Repurchase, no greater than
$50,000,000 in aggregate principal amount of Loans under the Facility are
outstanding.
Section 6.11    Non-Guarantors. Permit UHIC to engage in any business other than
the issuance of construction warranties and builder default protection for
buyers of Housing Units from the Borrower or any of its Subsidiaries, or permit
any of the Title Companies to engage in any businesses other than title
insurance and other title services, in each case together with such businesses
as may be reasonably related or otherwise incidental thereto.
Section 6.12    Negative Pledge. Directly or indirectly enter into any agreement
with any Person that (a) prohibits or restricts or limits the ability of the
Borrower or any Guarantor to create, incur, pledge or suffer to exist any Lien
upon any assets of the Borrower or any Guarantor in favor of or for the benefit
of the Agent for the benefit of the Secured Parties, as contemplated by clause
(1) of Section 6.02 or with

80



--------------------------------------------------------------------------------




respect to any Facility Letter of Credit or (b) prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Debt of the Borrower or any other Restricted Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or the assets that are to be sold and
the proceeds thereof, and such sale is permitted hereunder, (C) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt and the proceeds thereof, (D) clause (a) of the foregoing shall not apply
to customary provisions in leases and other contracts restricting the assignment
thereof and (E) clause (b) of the foregoing shall not apply to provisions in the
Senior Notes or any Material Debt, in each case outstanding on the Closing Date,
and any subsequent Material Debt permitted to be Incurred by this Agreement and
any Refinancing Debt with respect to the foregoing, to the extent such
provisions in such Material Debt or such Refinancing Debt, taken as a whole, are
not materially more restrictive than such provisions, taken as a whole, in (i)
with respect to such Material Debt, the Senior Notes, and (ii) with respect to
such Refinancing Debt, the Refinanced Debt relating thereto.
Section 6.13    Restricted Payments. Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so; provided, however, that:
(i)      the Borrower and its Restricted Subsidiaries may purchase, redeem,
retire or otherwise acquire for value the Capital Stock of the Borrower or any
Subsidiary held by officers or employees or former officers or employees of the
Borrower or any Subsidiary (or their estates or beneficiaries under their
estates) not to exceed $500,000 in any calendar year;
(ii)     the Borrower may repurchase Capital Stock to the extent deemed to occur
upon the exercise of stock options, warrants or similar instruments if such
Capital Stock represents a portion of the exercise price of such options,
warrants or similar instruments;
(iii)    the Borrower may pay cash in lieu of the issuance of fractional shares
upon the exercise of options, warrants or similar instruments or upon the
conversion or exchange of Capital Stock of the Borrower;
(iv)    the Borrower may make payment of dividends on Preferred Stock and
Disqualified Stock up to an aggregate amount of $10,000,000 in any fiscal year;
provided that immediately after giving effect to any declaration of such
dividend, the Consolidated Fixed Charge Coverage Ratio of the Borrower would be
at least 2.0 to 1.0; and
(v)    the Borrower and its Restricted Subsidiaries may make other Restricted
Payments after the date of this Agreement in an amount not to exceed $50,000,000
in the aggregate during the term of this Agreement; provided that immediately
after giving effect to any such Restricted Payment, the Consolidated Fixed
Charge Coverage Ratio of the Borrower would be at least 2.0 to 1.0.
Section 6.14    Business of the Borrower and Subsidiaries. Engage at any time in
any material businesses or business activities other than the businesses and
business activities conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date and any other businesses and business activities reasonably
related or otherwise incidental thereto.

81



--------------------------------------------------------------------------------




ARTICLE VII
FINANCIAL COVENANTS
So long as any Loan shall remain unpaid or any Facility Letter of Credit shall
remain outstanding or any Lender shall have any Commitment under this Agreement
(unless otherwise agreed to by the Required Lenders in writing):
Section 7.01    Minimum Collateral Coverage. Beginning on the earlier of (i) the
date on which the Specified Drawing Condition is satisfied and (ii) 120 days
after the Closing Date (which 120-day period may be extended up to an additional
120 days by the Agent in its sole discretion), the Borrower shall maintain (a) a
ratio of the aggregate book value of Housing Collateral to the Aggregate
Commitments (such ratio, the “Housing Collateral Ratio”) of at least 1.50 to
1.00 and (b) a ratio of the aggregate book value of all Collateral to the
Aggregate Commitments (such ratio, the “Aggregate Collateral Ratio”) of 5.00 to
1.00. The ratios set forth in this Section 7.01 shall be calculated as of the
last Business Day of each calendar month, and such calculations shall be set
forth in the Financial Covenant Certificate to be delivered to the Agent as
described in Section 5.08(3); provided, however, that if the Borrower shall fail
to maintain either ratio set forth in this Section 7.01, then notwithstanding
anything to the contrary set forth herein, no Default or Event of Default shall
be deemed to exist or have occurred under this Agreement due to the failure of
such ratio to be maintained so long as the Borrower shall, not later than ten
(10) days after delivery of such Financial Covenant Certificate reflecting such
failure, (i) pledge additional assets (including, if needed, assets qualifying
as Housing Collateral) as Collateral (on terms to be agreed with the Agent),
including by providing cash collateral, and/or (ii) permanently reduce the
Commitments, such that, after giving effect to such pledge and/or reduction,
Borrower would be in compliance with this covenant. At any time after the
Borrower has pledged any such additional assets as additional Collateral
(whether pursuant to this Section 7.01 or otherwise), the Borrower may request
in writing that the Agent release its Lien on such additional assets or a
portion thereof, and the Agent shall release such Lien as so requested within
five (5) Business Days of its receipt of such request, so long as at the time of
such release and after giving pro forma effect thereto, (i) the Borrower shall
be in compliance with Section 7.01 and the Borrower shall have delivered to the
Agent a duly completed Financial Covenant Certificate demonstrating such
compliance, and (ii) no Event of Default shall then have occurred and be
continuing or would result therefrom.


Section 7.02    Minimum Liquidity. The Borrower shall maintain at all times
Minimum Liquidity as follows, in the case of clause (a) and clause (b) with
reference to the Interest Coverage Ratio for the most recently reported
quarterly period and the Housing Collateral Ratio for the most recently reported
monthly period:
(a)    If the Interest Coverage Ratio is greater than or equal to 1.50 to 1.00
and the Housing Collateral Ratio is greater than or equal to 1.75 to 1.00, the
Borrower shall maintain Minimum Liquidity in an amount of not less than
$25,000,000;
(b)    If the Interest Coverage Ratio is greater than or equal to 1.00 to 1.00,
but less than 1.50 to 1.00, and the Housing Collateral Ratio is greater than or
equal to 1.75 to 1.00, the Borrower shall maintain Minimum Liquidity in an
amount of not less than $50,000,000; and

82



--------------------------------------------------------------------------------




(c)    In all other cases not covered by clause (a) or clause (b) above, the
Borrower shall maintain Minimum Liquidity in an amount of not less than
$100,000,000.
ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01    Events of Default. If any of the following events shall occur:
(1)    The Borrower shall fail to pay (a) the principal of any Loan, or any
amount of a commitment or other fee, as and when due and payable or (b) interest
on any Loan within five (5) Business Days after the same is due and payable;
(2)    Any representation or warranty made or deemed made by the Borrower or by
any Guarantor in any Loan Document or which is contained in any certificate,
document, opinion, or financial or other statement furnished at any time under
or in connection with this Agreement shall prove to have been incorrect,
incomplete, or misleading (i) in any material respect or (ii) in any respect to
the extent such representation or warranty is qualified as to “materiality” or
“material adverse effect”, in each case, on or as of the date made or deemed
made;
(3)    The Borrower or any Guarantor shall fail to perform or observe any term,
covenant, or agreement contained in Articles V, VI or VII hereof, and, in the
case of Article V only, such failure shall continue for a period of thirty (30)
consecutive days after delivery of written notice thereof from the Agent to the
Borrower or such Guarantor;
(4)    The Borrower or any Restricted Subsidiary shall (a) fail to pay (within
the applicable cure period, if any) any amount in respect of indebtedness for
borrowed money equal to or in excess of $25,000,000 in the aggregate (excluding
the Obligations and any Non-Recourse Debt, but including any recourse
obligations of the Borrower or such Restricted Subsidiary arising under
Non-Recourse Debt of any Loan Party pursuant to any of the characteristics
listed in clauses (a) and (b) of the definition thereof) of the Borrower or such
Restricted Subsidiary, as the case may be, or any interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise); or (b) fail to perform or observe any term, covenant, or
condition on its part to be performed or observed (within the applicable cure
period, if any) under any agreement or instrument relating to any such
indebtedness, when required to be performed or observed, if the effect of such
failure to perform or observe is to accelerate the maturity of such
indebtedness, or to permit the acceleration of the maturity of such indebtedness
after the giving of notice or passage of time, or both, and after giving effect
to any amendment or waiver; or (c) any such indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), repurchased (or an offer to repurchase to be made) or
redeemed prior to the stated maturity thereof (other than as otherwise permitted
under the terms of this Agreement);

83



--------------------------------------------------------------------------------




(5)    The Borrower or any Significant Subsidiary or any Significant Guarantor
(a) shall generally not pay, or shall be unable to pay, or shall admit in
writing its inability to pay its debts as such debts become due; or (b) shall
make an assignment for the benefit of creditors, or petition or apply to any
tribunal for the appointment of a custodian, receiver, or trustee for it or a
substantial part of its assets; or (c) shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution, or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (d) shall have had any such petition or application filed or any such
proceeding commenced against it in which an order for relief is entered or an
adjudication or appointment is made and which remains undismissed for a period
of sixty (60) days or more; or (e) shall take any corporate partnership, limited
liability company or similar organizational action indicating its consent to,
approval of, or acquiescence in any such petition, application, proceeding, or
order for relief or the appointment of a custodian, receiver, or trustee for all
or any substantial part of its properties; or (f) shall suffer any such
custodianship, receivership, or trusteeship to continue undischarged for a
period of sixty (60) days or more. If the Borrower is required to provide an
amount of cash collateral pursuant to Section 2.19.12, such amount shall be
returned to the Borrower from the Facility Letter of Credit Collateral Account
from time to time to the extent that no Event of Default is continuing and
either the amount deposited shall exceed the Defaulting Lender’s Facility Letter
of Credit Obligations or if such Lender ceases to be a Defaulting Lender;
(6)    One or more judgments, decrees, or orders for the payment of money in
excess of $25,000,000 in the aggregate shall be rendered against the Borrower
and/or any Subsidiary and/or any Guarantor, and such judgments, decrees, or
orders shall continue unsatisfied and in effect for a period of twenty (20)
consecutive days without being vacated, discharged, satisfied, or stayed or
bonded pending appeal;
(7)    Any Guaranty hereunder shall at any time after its execution and delivery
and for any reason cease to be in full force and effect or shall be declared
null and void, or the validity or enforceability thereof shall be contested by
the Guarantor or the Guarantor shall deny it has any further liability or
obligation under, or shall fail to perform its obligations under, the Guaranty
(except to the extent that the foregoing occurs solely by reason of the
liquidation or dissolution of a Guarantor as a result of an Internal
Reorganization);
(8)    Any Change of Control shall occur;
(9)    Any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary or any Commonly Controlled Entity under ERISA: any
Reportable Event shall occur; complete or partial withdrawal from any
Multiemployer Plan shall take place; any Prohibited Transaction shall occur; a
notice of intent to terminate a Plan shall be filed, or a Plan shall be
terminated; or circumstances shall exist which constitute grounds entitling the
PBGC to institute proceedings to terminate a Plan, or the PBGC shall institute
such proceedings; and in each case above, such event or condition, together with
all other events or conditions described in this Section 8.01(9), if any, could
subject the Borrower or any Significant Guarantor or

84



--------------------------------------------------------------------------------




Significant Subsidiary to any tax, penalty, or other liability which in the
aggregate may exceed $5,000,000;
(10)    Except with respect to releases of Liens permitted under this Agreement,
any of the Security Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents on any material
portion of the Collateral shall cease to be enforceable and of the same effect
and priority purported to be created thereby;
(11)    The Intercreditor Agreement shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) or the security
interest of the Agent in any portion of the Collateral shall for any reason
cease to be senior to the security interest of any Second Priority Agent (as
defined in the Intercreditor Agreement) in the Collateral, or, in either case,
any Loan Party shall so assert; or
(12)    Any Loan Party shall default in the observance or performance of any
term, covenant or agreement contained in the Collateral Agreement or any
Mortgage, and such default shall continue unremedied for 30 consecutive days
after the delivery of notice thereof from the Agent to such Loan Party;
then the following provisions shall apply:
(i)    if any Event of Default described in Section 8.01(5) occurs with respect
to the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuers to issue Facility Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, any Issuer or
any Lender, and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the Agent an
amount in immediately available funds, which funds shall be held in the Facility
Letter of Credit Collateral Account, equal to the difference of (x) 105% of the
amount of Facility Letter of Credit Obligations at such time, less (y) the
amount on deposit in the Facility Letter of Credit Collateral Account at such
time which is free and clear of all rights and claims of third parties and has
not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”). If any other Event of Default occurs, the Required Lenders
(or the Agent with the consent of the Required Lenders) may (a) terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the Issuers to issue Facility Letters of Credit, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited and maintained in the Facility
Letter of Credit Collateral Account in accordance with Section 2.19.12 and this
Section 8.01.
(ii)    If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further

85



--------------------------------------------------------------------------------




notice or act, pay to the Agent the Collateral Shortfall Amount, which funds
shall be deposited and maintained in the Facility Letter of Credit Collateral
Account in accordance with Section 2.19.12 and this Section 8.01.
(iii)    The Agent may, at any time or from time to time after funds are
deposited in the Facility Letter of Credit Collateral Account, apply such funds
to the payment of the Obligations and any other amounts as shall from time to
time have become due and payable by the Borrower to the Lenders or the Issuer
under the Loan Documents.
(iv)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility Letter of Credit
Collateral Account. After all of the Obligations have been indefeasibly paid in
full and the Aggregate Commitment has been terminated, any funds remaining in
Facility Letter of Credit Collateral Account shall be returned by the Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.
(v)    If within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the Issuer to issue Facility Letters of Credit hereunder
as a result of any Event of Default (other than any Event of Default as
described in Section 8.01(5) with respect to the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
(vi)    Upon the occurrence and during the continuance of any Event of Default,
the Agent may exercise any and all remedies provided under any of the Security
Documents or otherwise provided by law.
Section 8.02    Set Off. Upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized at any time and from time to
time, subject to the prior written consent of the Agent, without notice to the
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement or any Note or Notes held by such Lender or any other Loan Document,
irrespective of whether or not the Agent or such Lender shall have made any
demand under this Agreement or any Note or Notes held by such Lender or such
other Loan Document and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Borrower (with a copy to the Agent) after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 8.02 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which each Lender may have.

86



--------------------------------------------------------------------------------





ARTICLE IX
AGENCY PROVISIONS
Section 9.01    Authorization and Action. Each Lender hereby irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. The duties of the Agent shall be
mechanical and administrative in nature and the Agent shall not by reason of
this Agreement or any other Loan Document be a trustee or fiduciary for any
Lender or Issuer. The Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents. As to
any matters not expressly provided for by this Agreement or any other Loan
Document (including, without limitation, enforcement or collection of the Loans
and the Notes), the Agent shall not be required to act or to refrain from acting
except upon the instructions of the Required Lenders or, to the extent required
under Section 10.01, all Lenders (and shall be fully protected in so acting or
so refraining from acting), and such instructions shall be binding upon all
Lenders, all Issuers and all holders of Notes; provided, however, that the Agent
shall not be required to take any action which exposes the Agent to personal
liability or which is contrary to this Agreement or applicable law. The Agent
shall administer the Loan in the same manner that it would administer a
comparable loan held 100% for its own account. The Agent may perform any of its
duties under this Agreement and any other Loan Document by and through its
agents (which shall include any third party sub-agent or mortgage servicer).
Section 9.02    Liability of Agent. Neither the Agent nor any of its Affiliates
or any of their respective directors, officers, agents, employees or advisors
shall be liable for any action taken or omitted to be taken by it or them in
good faith under or in connection with this Agreement or any other Loan Document
in the absence of its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent (1) may treat the
payee of any Note as the holder thereof until the Agent receives written notice
of the assignment or transfer thereof signed by such payee and in form
satisfactory to the Agent; (2) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (3) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement; (4) shall not have any duty to
ascertain or to inquire as to the performance or observance of any terms,
covenants, or conditions of this Agreement on the part of the Borrower (other
than the payment of principal, interest and fees due hereunder), or to inspect
the property (including the books and records) of the Borrower; (5) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, perfection, sufficiency or value of this Agreement
or any other instrument or document furnished pursuant hereto or the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; (6) shall be deemed to have no knowledge of any Default unless and
until written notice thereof is given to the Agent by the Borrower or a Lender;
and (7) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be sent by any telecommunication device capable of creating a written record
(including electronic mail)) reasonably believed by it to be genuine and signed
or sent by the proper party or parties.
Section 9.03    Rights of Agent Individually. (a) The Person serving as the
Agent shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as

87



--------------------------------------------------------------------------------




though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any of its Subsidiaries or other Affiliate thereof
as if such Person were not the Agent and without any duty to account therefor to
the Lenders.
(b)    Each Lender and each Issuer understands that the Person serving as Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.03 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in any of the Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender and each Issuer understands and agrees that in engaging in the
Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agent’s
Group. None of the Agent nor any member of the Agent’s Group shall have any duty
to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party) or to account for any revenue or profits obtained in connection with the
Activities, except that the Agent shall deliver or otherwise make available to
each Lender such documents as are expressly required by any Loan Document to be
transmitted by the Agent to the Lenders.
(c)    Each Lender and each Issuer further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders (including the interests of the Lenders hereunder
and under the other Loan Documents). Each Lender and each Issuer agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender or any Issuer. None of
(i) this Agreement or any other Loan Document, (ii) the receipt by the Agent’s
Group of information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) or
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties or their Affiliates)
or for its own account.
Section 9.04    Independent Credit Decisions. Each Lender and each Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuer also acknowledges that it will,
independently and without

88



--------------------------------------------------------------------------------




reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. The Agent
shall promptly provide the Lenders and Issuers with copies of all notices of
default and other formal notices sent or received by the Agent in accordance
with Section 10.02, any written notice relating to changes in the Borrower’s
debt ratings received by the Agent from the Borrower or a ratings agency, any
documents received by the Agent pursuant to Section 5.08 (except to the extent
that the Borrower has furnished the same directly to the Lenders) and any other
documents or notices received by the Agent with respect to this Agreement and
requested in writing by any Lender.
Section 9.05    Indemnification. The Lenders severally agree to indemnify the
Agent and each of its Affiliates, and each of their respective successors,
assigns, directors, officers, employees, agents, controlling persons, members
and advisors (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), in the proportion of their Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent or any of its Affiliates, or any of their respective
directors, officers, employees, agents and advisors, in any way relating to or
arising out of this Agreement, the other Loan Documents or the Second Successor
Agency and Amendment Agreement or any action taken or omitted by the Agent under
this Agreement, the other Loan Documents or the Second Successor Agency and
Amendment Agreement, provided that no Lender shall be liable for any portion of
any of the foregoing if determined by a court of competent jurisdiction in a
final, non-appealable judgment to (i) have resulted from the gross negligence or
willful misconduct of the Agent or such Affiliate, successor, assign, director,
officer, employee, agent, controlling person, member or advisor, (ii) have been
on account of a strictly internal or regulatory matter relating to the Agent
(such as relating to legal lending limit violation by the Agent), or (iii) have
been in connection with a breach of an agreement made by the Agent to a Lender
under this Agreement. Without limitation of the foregoing, each Lender severally
agrees to reimburse the Agent (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so) promptly upon demand
for such Lender’s Pro Rata Share of any reasonable and documented out-of-pocket
expenses (including fees and reasonable fees disbursements and other charges of
counsel) incurred by the Agent in connection with the preparation,
administration, or enforcement of, or legal advice in respect of rights or
responsibilities under, this Agreement, the other Loan Documents or the Second
Successor Agency and Amendment Agreement; provided, however, that no Lender
shall be required to reimburse the Agent for any such expenses determined by a
court of competent jurisdiction in a final, non-appealable judgment to have
resulted primarily (i) from the Agent’s gross negligence or willful misconduct,
or (ii) in connection with a breach of an agreement made by the Agent to a
Lender under this Agreement. Each Lender shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Agent for such Taxes and without limiting the obligation of the Borrower to do
so), (ii) any taxes, deductions or withholdings attributable to such Lender’s
failure to comply with the provisions of Section 11.03 relating to the
maintenance of a Participant Register and (iii) any taxes, deductions or
withholdings excluded from the definition of “Taxes” attributable to such
Lender, in each case, that are payable or paid by the Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such amounts were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document

89



--------------------------------------------------------------------------------




or otherwise payable by the Agent to the Lender from any other source against
any amount due to the Agent under this paragraph.
Section 9.06    Successor Agent. (a) The Agent may resign at any time by giving
prior written notice thereof to the Lenders and the Borrower. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent, subject to Section 9.06(b). If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the thirtieth (30th)
day after the date such notice of resignation was given by the retiring Agent,
such Agent’s resignation shall nonetheless become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Agent. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article IX shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.
(b)    The appointment of any successor Agent that is not a Lender shall, as
long as no Event of Default shall have occurred and be continuing, be subject to
the prior written approval of the Borrower, which approval shall not be
unreasonably withheld or delayed.
Section 9.07    Sharing of Payments, Etc. If any Lender shall obtain any
payments (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in respect of any principal or interest on any of its
Loans in excess of its Pro Rata Share of payments on account of the Loans of all
Lenders, such Lender shall purchase from the other Lenders such participations
in the Loans held by them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of the other Lenders, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and each applicable Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (1) the amount of
such Lender’s required repayment to (2) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 9.07 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
Section 9.08    Withholding Tax Matters. (a) For purposes of this Section 9.08,
the term “Lender” shall be deemed to include any Issuer. For purposes of this
Section 9.08 and Section 10.04, the term “applicable law” shall be deemed to
include FATCA.
(b)    Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
each Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting

90



--------------------------------------------------------------------------------




requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in subsections (c), (d) and (f) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(c)    Without limiting the generality of subsection (b) above, each Lender that
is a U.S. Person shall deliver to the Borrower and the Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.
(d)    Without limiting the generality of subsection (b) above, each Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner.


(e)    Without limiting the generality of subsection (b) above, any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made.


(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements

91



--------------------------------------------------------------------------------




of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Agent at the
time or times prescribed by law, and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this subsection (f), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(g)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.


Section 9.09    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners or the Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender or an Issuer hereunder.
Section 9.10    Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Agent is
hereby irrevocably authorized by each Secured Party, for itself and behalf of
each of its Affiliates that may hereafter become a Secured Party (without
requirement of notice to or consent of any Secured Party) to take any action
reasonably requested by the Borrower (including, without limitation, authorizing
and instructing any sub-agent or collateral service provider to take such
action) having the effect of releasing any Collateral or guarantee obligations
of the Guarantors (i) to the extent necessary to permit consummation of any
transaction permitted by this Agreement or that has been consented to in
accordance with Section 10.01 or (ii) under the circumstances described in
paragraph (b) below.
(b)    At such time as the Loans, the Facility Letter of Credit Obligations and
the other Obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated, and no Facility Letters of Credit shall be
outstanding or any outstanding Facility Letters of Credit shall have been cash
collateralized or otherwise secured by a collateral arrangement satisfactory to
the respective Issuers, the Agent is hereby authorized to release its security
interest in all of the Collateral and terminate the Security Documents and all
Obligations (other than those expressly stated to survive such termination)
owing to the Agent and each Loan Party under the Security Documents; provided
that, upon written request, and at the expense of, the Borrower, the Agent shall
take any action reasonably requested by the Borrower (including, without
limitation, authorizing and instructing any sub-agent or collateral service
provider to take such action) having the effect of releasing the Collateral and
the guarantee obligations of the Guarantors. Any release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.


ARTICLE X
MISCELLANEOUS
Section 10.01    Amendments, Etc. (a) This Agreement, the other Loan Documents
and any provision hereof or thereof may not be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders; provided, however, that

92



--------------------------------------------------------------------------------




no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of a Facility Letter of
Credit Obligation, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or Facility Letter of Credit
Obligation, in each case without the prior written consent of each Lender to
which such Loan or Facility Letter of Credit Obligation is owing, (ii) increase
or extend the Commitment or decrease or extend the date for payment of any fees
of any Lender without the prior written consent of such Lender, (iii) amend or
modify any provision requiring pro rata treatment of the Lenders, the provisions
of Section 9.07, Section 11.01 or the provisions of this Section or release all
or substantially all of the value of the guarantees provide by the Guarantors or
all or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) waive, amend or modify any provision of Section 2.19 without
the prior written consent of each Issuer or (v) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agent or any Issuer (in their respective capacities as such) hereunder or under
any other Loan Document without the prior written consent of the Agent or such
Issuer.
(b)    The Agent and the Borrower may amend any Loan Document to correct
administrative errors or omissions, or to effect administrative changes that are
not adverse to any Lender. Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document.
Section 10.02    Notices, Etc. (a) All notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified at its
address for notices set forth on its signature page to this Agreement or in the
case of any subsequent Lender, in its Administrative Questionnaire, or at such
other address as shall be notified in writing (x) in the case of the Borrower
and the Agent, to the other parties and (y) in the case of all other parties, to
the Borrower and the Agent.
(b)    All notices, demands, requests, consents and other communications
described in Section 10.02(a) shall be effective (i) if delivered by hand,
including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.02(d) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, and (iv) if delivered by electronic mail or any
other telecommunications device, when transmitted to an electronic mail address
(or by another means of electronic delivery) as provided in Section 10.02(a);
provided, however, that notices and communications to the Agent pursuant to
Article II or Article IX shall not be effective until received by the Agent.

93



--------------------------------------------------------------------------------




(c)    Notwithstanding Sections 10.02(a) and (b) (unless the Agent requests that
the provisions of Sections 10.02(a) and (b) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrower shall deliver
all Approved Electronic Communications to the Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Agent to such electronic mail address (or similar means of
electronic delivery) as the Agent may notify to the Borrower. Nothing in this
clause (c) shall prejudice the right of the Agent or any Lender to deliver any
Approved Electronic Communication to the Borrower in any manner authorized in
this Agreement or to request that the Borrower effect delivery in such manner.
(d)    Each Lender, each Issuer and the Borrower agree that the Agent may, but
shall not be obligated to, make the Approved Electronic Communications available
to the Lenders and the Issuers by posting such Approved Electronic
Communications on SyndTrak™, IntraLinks™ or a substantially similar electronic
platform chosen by the Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
(e)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuers and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Issuers and the Borrower hereby approves distribution
of the Approved Electronic Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(f)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR
ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH
EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.
(g)    Each of the Lenders, the Issuers and the Borrower agrees that the Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Agent’s generally-applicable document retention
procedures and policies.
Section 10.03    No Waiver. No failure or delay on the part of any Lender or the
Agent or the Issuer in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy hereunder. The making of a
Loan or issuance, amendment or extension of a Facility Letter of Credit
notwithstanding the existence of a Default or Event

94



--------------------------------------------------------------------------------




of Default shall not constitute any waiver or acquiescence of such Default or
Event of Default, and the making of any Loan or issuance, amendment or extension
of a Facility Letter of Credit notwithstanding any failure or inability to
satisfy the conditions precedent to such Loan or issuance, amendment or
extension of a Facility Letter of Credit shall not constitute any waiver or
acquiescence with respect to such conditions precedent with respect to any
subsequent Loans or subsequent issuance, amendment or extension of a Facility
Letter of Credit. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law, in equity or otherwise.
Section 10.04    Costs, Expenses, and Taxes. (a) The Borrower agrees to pay the
Agent, the Arranger, the Lenders and the Issuers for all reasonable and
documented out-of pocket costs (including, without limitation, reasonable fees,
disbursements and other charges of counsel) in connection with the preparation,
negotiation, execution, delivery, review, amendment, modification, waiver and
administration of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated) and activities related
thereto (such as, by way of example and not limitation, the Second Successor
Agency and Amendment Agreement and any Servicing Arrangement). The Borrower also
agrees to reimburse the Agent, the Lenders and the Issuers for any reasonable
and documented out-of-pocket expenses (including, without limitation, fees,
disbursement and other charges of counsel) of the Agent, the Lenders and the
Issuers in connection with the collection of the Obligations and enforcement or
protection of its rights in connection with the Loan Documents, including during
any workout or restructuring in respect of the Loan Documents.
(b)    The Borrower shall pay any and all stamp, documentary, court, intangible,
filing and similar taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing, and recording of any of the
Loan Documents and the other documents to be delivered under any such Loan
Documents, and agrees to hold the Agent and each of the Lenders and Issuers
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failing to pay such taxes and fees.
(c)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by any Loan Party or
the Agent, then such Loan Party or the Agent, as applicable, shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law, and if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Agent or any Lender or
Issuer, as applicable, receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(d)    The Borrower shall indemnify the Agent, and each Lender and Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Agent or such Lender
or Issuer, as applicable, or required to be withheld or deducted from a payment
to the Agent or such Lender or Issuer, as applicable, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuer (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender or Issuer,
shall be conclusive absent manifest error.
(e)    If any party hereto determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 10.04 (including by the

95



--------------------------------------------------------------------------------




payment of additional amounts pursuant to this Section 10.04), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority), in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (e), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (e) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection (e) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(f)    This Section 10.04 shall survive termination of this Agreement.
Section 10.05    Integration. This Agreement (including the Borrower’s
obligation to pay the fees as provided in Section 2.08(c) and in the Agent’s Fee
Letter referred to therein), the Loan Documents, the Fee Letter, the
Reimbursement Agreements and the Commitment Letter (to the extent surviving the
effectiveness hereof as provided therein) contain the entire agreement between
the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.
Section 10.06    Indemnity. (a) The Borrower agrees to indemnify the Agent, each
Lender, each Issuer and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document, the Second Successor Agency and Amendment Agreement and any
agreement or instrument contemplated by any of the foregoing, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated thereby
(including the syndication of the Facility), (ii) the use of the proceeds of the
Loans or issuance of Facility Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or release
of hazardous materials on any property currently or formerly owned or operated
by the Borrower or any of its Subsidiaries, or any violation of or liability
under environmental, health or safety laws related in any way to the Borrower or
its Subsidiaries; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from (x) the gross
negligence, willful misconduct or bad faith of such Indemnitee, or (y) a
material breach by such Indemnitee of any funding obligation under this
Agreement.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agent or any Issuer under Section 10.04 or 10.06(a), each
Lender severally agrees to pay to the Agent or such Issuer, as the

96



--------------------------------------------------------------------------------




case may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent or such Issuer in its capacity as such.
(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Facility Letter of Credit or the use of the proceeds thereof.
(d)    The provisions of this Section 10.06 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Facility
Letter of Credit, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Agent or any Issuer. All amounts due under this Section 10.06
shall be payable on written demand therefor.
Section 10.07    CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN FACILITY LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH FACILITY LETTER OF CREDIT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
FACILITY LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND
IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
Section 10.08    Severability of Provisions. Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
Section 10.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.10    Headings. Article and Section headings in the Loan Documents
are included in such Loan Documents for the convenience of reference only and
shall not constitute a part of the applicable Loan Documents for any other
purpose.
Section 10.11    CONSENT TO JURISDICTION. (a) THE BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO

97



--------------------------------------------------------------------------------




THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY ISSUER OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(b)    THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY
NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
(c)    THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN SUCH ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY LOAN DOCUMENT BY THE MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID) OF COPIES OF SUCH PROCESS TO AN APPOINTED PROCESS AGENT OR THE BORROWER
AT ITS ADDRESS SPECIFIED IN SECTION 10.02. THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING CONTAINED IN THIS SECTION 10.11 SHALL AFFECT THE RIGHT
OF THE AGENT OR ANY LENDER OR ISSUER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY IN ANY OTHER JURISDICTION.
Section 10.12    WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, EACH ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL ACTION OR PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
Section 10.13    Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

98



--------------------------------------------------------------------------------




Section 10.14    No Fiduciary Duty. The relationship between the Borrower and
the Issuers and the Lenders and the Agent shall be solely that of borrower and
lender. Neither the Agent nor any Issuer or Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agent nor any Issuer or Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Loan Parties acknowledge that the Agent, each Lender and their
respective Affiliates may have economic interests that conflict with those of
the Loan Parties, their stockholders and/or their respective affiliates.
Section 10.15    Confidentiality. (a) Each of the Agent, the Issuers and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors, and any administration or settlement service providers (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (v) subject to an agreement containing provisions substantially
the same as those of this Section 10.15, to (x) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (vi) with
the consent of the Borrower or (vii) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.15. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower and related to the Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that was
available to the Agent, any Issuer or any Lender on a nonconfidential basis
prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.
(b)     The Borrower hereby agrees, unless directed otherwise by the Agent or
unless the electronic mail address referred in this Section 10.15(b) has not
been provided by the Agent to the Borrower, that it will, or will cause its
Subsidiaries to, provide to the Agent all information, documents and other
materials that it is obligated to furnish to the Agent pursuant to the Loan
Documents or to the Lenders under Article 5, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a notice requesting a Borrowing pursuant to Section 2.03, a notice
pursuant to Section 2.05 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.19,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Agent to an electronic mail address as directed by the Agent. In addition, the
Borrower agrees, and agrees to cause its Subsidiaries, to continue to provide
the Communications to the Agent or the

99



--------------------------------------------------------------------------------




Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Agent.
(c)     The Borrower hereby acknowledges that (i) the Agent will make available
to the Lenders and the Issuer materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials to the Approved Electronic Platform and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Approved Electronic Platform designated as “Public Investor;” and
(z) the Agent shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not marked as “Public Investor.” Notwithstanding the foregoing, the following
Borrower Materials shall be marked “PUBLIC”, unless the Borrower notifies the
Agent promptly that any such document contains material non-public information:
(1) the Loan Documents and (2) notification of changes in the terms of the
Facilities. Notwithstanding anything in this Agreement to the contrary, the
Borrower hereby acknowledges and agrees that all financial statements and
certificates furnished pursuant to Sections 3.01(13), 5.08(1), 5.08(2), 5.08(4)
and 5.08(6) are hereby deemed suitable for distribution, and shall be made
available, to the Lender Parties as if the same had been marked “PUBLIC” in
accordance with this Section 10.15.    
(d)     Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Approved Electronic Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Communications that are not made available through the “Public
Side Information” portion of the Approved Electronic Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
Section 10.16     USA Patriot Act Notification. Each Lender, Issuer and the
Agent (for itself and not on behalf of any Lender or Issuer) hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender, Issuer or the Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.
Section 10.17    Register. The Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Facility Letter of Credit Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agent, the Issuers and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the

100



--------------------------------------------------------------------------------




Borrower, the Issuers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
Section 10.18    Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the no party hereto shall assert, and each such
party hereby waives, any claim against all other parties hereto, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof and any Facility Letter
of Credit and the use thereof.

ARTICLE XI
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
Section 11.01    Successors and Assigns. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of an Issuer that issues any Facility Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder or under the other Loan Documents without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder or under the other Loan Documents except in accordance with this
Article XI. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuer
that issues any Facility Letter of Credit) and Participants (to the extent
provided in Section 11.03)) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
Section 11.02    Assignments.
(a)    Subject to the conditions set forth in Section 11.02(b), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that the written
consents (which consents shall not be unreasonably withheld or delayed) of the
Agent, each Issuer and (unless an Event of Default has occurred and is
continuing) the Borrower shall be required prior to an assignment becoming
effective with respect to an assignee which, prior to such assignment, is not a
Lender, an Affiliate of a Lender or an Approved Fund; provided, further, that
consent of the Borrower shall be deemed to have been given if the Borrower has
not responded within five (5) Business Days of a request for such consent.
(b)    Assignments shall be subject to the following additional conditions:
(i)    each assignment shall be in an integral multiple of $2,500,000 (provided
that simultaneous assignments by two or more Approved Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met)
or, if less, the entire remaining amount of such assigning Lender’s Commitments
and Loans,

101



--------------------------------------------------------------------------------




(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
(iii)    the parties to each assignment shall (A) execute and deliver to the
Agent an Assignment and Assumption (“Assignment and Assumption”) in
substantially the form of Exhibit E hereto via an electronic settlement system
acceptable to the Agent or (B) if previously agreed with the Agent, manually
execute and deliver to the Agent an Assignment and Assumption, in each case
together with a processing and recordation fee of $3,500 (which fee may be
waived or reduced in the sole discretion of the Agent);
(iv)    the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire and all applicable tax forms;
(v)    any Lender that assigns its Commitments, in whole or in part, shall
assign a corresponding percentage of its Facility Letter of Credit Sublimit to
the same assignee; and
(vi)    no assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).
(c)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.02(b)(iii), if
applicable, any written consent to such assignment required by Section 11.02(a)
and any applicable tax forms, the Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
Section 11.03    Participations. Any Lender may, without the consent of the
Borrower, the Agent or any Issuer, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any applicable Note for all purposes under the Loan
Documents, (iv) all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold participating interests and (v) the
Borrower, the Agent, the Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(1) forgives principal, interest or fees (other than Agent’s fees) or reduces
the interest rate (other than Agent’s fees) of such Lender, in each case with
respect to Loans or other Obligations in which such Participant has an interest,
(2) increases or extends the Commitments in which such Participant has an
interest, (3) postpones the final maturity of the Facility or any date fixed for
any regularly scheduled payment of principal of, or interest or fees (other than
Agent’s fees) or (4) releases all or substantially all of the value of the
guarantees provided by the Guarantors or all or substantially all of the
Collateral. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of

102



--------------------------------------------------------------------------------




each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
Section 11.04    Pledge to Federal Reserve Bank. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender to a Federal Reserve Bank,
and this Article shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
Section 11.05    Intercreditor Agreement. Each of the Lenders and the other
Secured Parties (a) acknowledges that it has received a copy of the
Intercreditor Agreement, (b) consents to the terms of the Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (d) authorizes and
instructs the Agent to enter into the Intercreditor Agreement (including any and
all amendments, amendments and restatements, modifications, supplements and
acknowledgements thereto permitted hereby) from time to time as Agent and on
behalf of such Person, and by its acceptance of the benefits of the Security
Documents, hereby acknowledges and agrees to be bound by such provisions.
Notwithstanding anything herein to the contrary, each Lender, each Issuer and
the Agent acknowledge that the Lien and security interest granted to the Agent
pursuant to the Security Documents and the exercise of any right or remedy by
the Agent thereunder are subject to the provisions of the Intercreditor
Agreement. In the event of a conflict or any inconsistency between the terms of
the Intercreditor Agreement and the Security Documents, the terms of the
Intercreditor Agreement shall prevail.
[remainder of page intentionally left blank; signature pages follow]





103



--------------------------------------------------------------------------------



[Signature Page to Second Amended and Restated Credit Agreement]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.


 
BEAZER HOMES USA, INC.


 
By: /s/ Robert L. Salomon         
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 

Address for Notices for all Loan Parties


1000 Abernathy Road
Suite 260
Atlanta, Georgia 30328
Attention: President
Tel: (770) 829-3700
Fax: (770) 481-0431
 
APRIL CORPORATION
BEAZER ALLIED COMPANIES HOLDINGS, INC.
BEAZER GENERAL SERVICES, INC.
BEAZER HOMES CORP.
BEAZER HOMES HOLDINGS CORP.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER REALTY, INC.
BEAZER REALTY CORP.
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY SACRAMENTO, INC.
BEAZER/SQUIRES REALTY, INC.
HOMEBUILDERS TITLE SERVICES, INC.
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC.


 
By: /s/ Robert L. Salomon                  
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
BEAZER MORTGAGE CORPORATION
 
 
 
By: /s/ Robert L. Salomon                  
 
   Name: Robert L. Salomon
Title: Executive Vice President







--------------------------------------------------------------------------------






 






ARDEN PARK VENTURES, LLC
BEAZER CLARKSBURG, LLC
BEAZER COMMERCIAL HOLDINGS, LLC
BEAZER HOMES INVESTMENTS, LLC
BEAZER HOMES MICHIGAN, LLC
DOVE BARRINGTON DEVELOPMENT LLC
ELYSIAN HEIGHTS POTOMIA, LLC


 
By: BEAZER HOMES CORP., its Sole Member
 
 
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 
 
BEAZER SPE, LLC
 
 
 
 
 
By: BEAZER HOMES HOLDING, CORP., its Sole Member
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 
 
BEAZER HOMES INDIANA LLP
 
 
 
 
 
By: BEAZER HOMES INVESTMENTS, LLC,
        its Managing Partner
 
 
 
By: BEAZER HOMES CORP., its Sole Member
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 

 






--------------------------------------------------------------------------------








 
BEAZER HOMES TEXAS, L.P.


 
By: BEAZER HOMES TEXAS HOLDINGS, INC.,
its General Partner
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 
 
BEAZER REALTY SERVICES, LLC


 
By: BEAZER HOMES INVESTMENTS LLC, its Sole Member
 
 
 
By: BEAZER HOMES CORP., its Sole Member
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 
 
PARAGON TITLE, LLC
 
 
 
By: BEAZER HOMES INVESTMENTS, LLC, its Sole Member
 
 
 
By: BEAZER HOMES CORP., its Sole Member
 
 
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 
 
TRINITY HOMES, LLC
 
 
 
By: BEAZER HOMES INVESTMENTS, LLC, a Member
 
 
 
By: BEAZER HOMES CORP., its Sole Member
 
 
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President







--------------------------------------------------------------------------------






 
 
BH BUILDING PRODUCTS, LP
 
 
 
By: BH PROCUREMENT SERVICES, LLC, its General Partner
 
 
 
By: BEAZER HOMES TEXAS, L.P., its Sole Member
 
 
 
By: BEAZER HOMES TEXAS HOLDINGS, INC.
its General Partner
 
 
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 
 
 
 
BH PROCUREMENT SERVICES, LLC
 
 
 
By: BEAZER HOMES TEXAS, L.P., its Sole Member
 
 
 
By: BEAZER HOMES TEXAS HOLDINGS, INC.,
its General Partner


 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President
 
 


CLARKSBURG ARORA LLC
 
 
 
By: BEAZER CLARKSBURG, LLC, its Sole Member
 
 
 
By: BEAZER HOMES CORP.,
its Sole Member
 
 
 
 
 
By: /s/ Robert L. Salomon               
 
   Name: Robert L. Salomon
Title: Executive Vice President









--------------------------------------------------------------------------------






 


 
CLARKSBURG SKYLARK, LLC
 
 
 
By: CLARKSBURG ARORA LLC, its Sole Member
 
 
 
By: BEAZER CLARKSBURG, LLC, its Sole Member
 
 
 
By: BEAZER HOMES CORP.,
its Sole Member
 
 
 
 
 
By: /s/ Robert L. Salomon                  
 
   Name: Robert L. Salomon
Title: Executive Vice President









--------------------------------------------------------------------------------






 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Lender and
Issuer


 
 
 
By:                        
 
   Name:
Title:





 
[LENDER/ISSUER]
as Lender and Issuer


 
 
 
By:                        
 
   Name:
Title:



 
[LENDER]
as Lender


 
 
 
By:                        
 
   Name:
Title:





 
[ISSUER]
as Issuer


 
 
 
By:                        
 
   Name:
Title:













--------------------------------------------------------------------------------












ANNEX II
TO AMENDMENT


LOCAL COUNSEL


1.
Hunton & Williams LLP, Tennessee counsel to Beazer Homes Corp., a Tennessee
corporation







